Exhibit 10.1

AMENDMENT NO. 9 TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This Amendment No. 9 to Second Amended and Restated Credit Agreement
("Agreement") dated as of October 14, 2016 ("Effective Date"), is among Gastar
Exploration Inc., a Delaware corporation ("Borrower"), the Lenders (as defined
below) party hereto constituting the Required Lenders, and Wells Fargo Bank,
National Association, as administrative agent for such Lenders (in such
capacity, the "Administrative Agent"), as collateral agent (in such capacity,
the "Collateral Agent"), as swing line lender (in such capacity, the "Swing Line
Lender"), and as issuing lender (in such capacity, the "Issuing Lender").

 

RECITALS

 

A.The Borrower is party to that certain Second Amended and Restated Credit
Agreement dated as of June 7, 2013, among the Borrower, the lenders thereto from
time to time (the "Lenders"), the Administrative Agent, the Collateral Agent,
the Swing Line Lender, and the Issuing Lender, as heretofore amended, restated,
supplemented or otherwise modified (as so amended, restated, supplemented or
otherwise modified, the "Credit Agreement").

 

B.The Borrower has requested that the Required Lenders amend the Credit
Agreement as provided herein.

 

THEREFORE, the Borrower, the Required Lenders, the Issuing Lender, the Swing
Line Lender, the Collateral Agent, and the Administrative Agent hereby agree as
follows:

Section 1.Defined Terms; Interpretation.  As used in this Agreement, each of the
terms defined in the opening paragraph and the Recitals above shall have the
meanings assigned to such terms therein.  Each term defined in the Credit
Agreement, as amended hereby, and used herein without definition shall have the
meaning assigned to such term in the Credit Agreement, as amended hereby, unless
expressly provided to the contrary.  The words "hereby", "herein",
"hereinafter", "hereof", "hereto" and "hereunder" when used in this Agreement
shall refer to this Agreement as a whole and not to any particular Article,
Section, subsection or provision of this Agreement.  Article, Section,
subsection and Exhibit references herein are to such Articles, Sections,
subsections and Exhibits of this Agreement unless otherwise specified. All
titles or headings to Articles, Sections, subsections or other divisions of this
Agreement or the exhibits hereto, if any, are only for the convenience of the
parties and shall not be construed to have any effect or meaning with respect to
the other content of such Articles, Sections, subsections, other divisions or
exhibits, such other content being controlling as the agreement among the
parties hereto.  Whenever the context requires, reference herein made to the
single number shall be understood to include the plural; and likewise, the
plural shall be understood to include the singular.  Words denoting sex shall be
construed to include the masculine, feminine and neuter, when such construction
is appropriate; and specific enumeration shall not exclude the general but shall
be construed as cumulative.  Definitions of terms defined in the singular or
plural shall be equally applicable to the plural or singular, as the case may
be, unless otherwise indicated.

Section 2.Borrowing Base Reaffirmation. Subject to the terms of this Agreement,
the Borrowing Base shall be reaffirmed at $100,000,000 effective as of the
Effective Date and such Borrowing Base shall remain in effect at that level
until the next Borrowing Base redetermination pursuant to the terms of the
Credit Agreement, as amended hereby.  Each of the parties hereto acknowledge and
agree that the Borrowing Base set under this Section 2 is set at such level
taking into account various considerations and should not be construed as an
indication or precedent for any future redetermination of the Borrowing Base or
as a waiver by the Administrative Agent and the Lenders to redetermine the
Borrowing Base pursuant to the terms of the Credit Agreement, as amended hereby,

 

#5296996

--------------------------------------------------------------------------------

 

including but not limited to, the standards and terms set forth in Section
2.02(e) thereof.  Each Loan Party hereby further acknowledges and agrees that no
course of dealing shall be established hereby.  Each of the parties hereto
further acknowledge and agree that the Borrowing Base redetermination effected
hereby (a) is the interim redetermination under Section 2.02(c)(iv) of the
Credit Agreement and (b) has an “as of” date of the Effective Date
notwithstanding Section 2.02(c)(iv) of the Credit Agreement.

Section 3.Amendments to Credit Agreement.  

(a)Exhibit B – Form of Compliance Certificate to the Credit Agreement is hereby
replaced in its entirety with the Exhibit B – Form of Compliance Certificate
attached hereto; and

(b)the Credit Agreement is hereby amended as reflected in Annex A attached
hereto.

Section 4.Representations and Warranties.  The Borrower represents, warrants,
acknowledges and agrees that: (a) after giving effect to this Agreement, the
representations and warranties contained in the Credit Agreement and the
representations and warranties contained in the other Loan Documents are true
and correct in all material respects (except that such materiality qualifier
shall not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of the date
hereof; (b) after giving effect to this Agreement, no Default has occurred and
is continuing; (c) the execution, delivery and performance of this Agreement are
within the corporate power and authority of Borrower, and have been duly
authorized by appropriate corporate action and proceedings; (d) this Agreement
constitutes the legal, valid, and binding obligation of Borrower enforceable in
accordance with its terms, except as limited by applicable bankruptcy,
insolvency, reorganization, moratorium, or similar laws affecting the rights of
creditors generally and general principles of equity; (e) there are no
governmental or other third party consents, licenses and approvals required in
connection with the execution, delivery, performance, validity and
enforceability of this Agreement; and (f) the Administrative Agent has an
Acceptable Security Interest in at least 85% (by value) of the Proven Reserves
attributable to the Oil and Gas Properties of the Borrower and its Subsidiaries.

Section 5.Conditions to Effectiveness.  This Agreement and the waivers provided
herein shall become effective and enforceable against the parties hereto upon
the occurrence of the following conditions precedent:

(a)the Administrative Agent shall have received multiple original counterparts
(including PDF signatures that are effective as originals pursuant to Section
10), as requested by the Administrative Agent, of this Agreement executed by the
Borrower, the Administrative Agent, and the Required Lenders;

(b)the Administrative Agent shall have received multiple original counterparts,
as requested by the Administrative Agent, of Mortgages encumbering the
Borrower’s interest in the Required PDP Properties (as determined based on the
Engineering Report most recently delivered to the Administrative Agent and the
Lenders and not including the Initial Wells (as defined in the DrillCo
Agreement)), appropriate UCC‑1 and UCC-3, as applicable, Financing Statements
covering such Required PDP Properties (which in the case of the DrillCo PDP
Reserves shall be Wellbore Liens) for filing with the appropriate authorities,
any other documents, agreements or instruments necessary to create an Acceptable
Security Interest in such Required PDP Properties;

(c)the Administrative Agent shall have received a copy of the execution version
of the DrillCo Agreement, and all exhibits and schedules thereto, certified as
accurate and complete by a Responsible Officer of the Borrower; and

2

#5296996

--------------------------------------------------------------------------------

 

(d)the Borrower shall have paid (i) the fees and expenses which have been
invoiced and are payable pursuant to Section 9.01 of the Credit Agreement or any
other provision of a Loan Document and (ii) the fees required under the Fee
Letter (as such defined term is amended hereby).

Section 6.Post-Effective Date Covenant.  

(a)On the Effective Date, the Administrative Agent shall have received a fully
executed copy of the DrillCo Agreement, together with all exhibits and schedules
thereto, certified as accurate and complete by a Responsible Officer of the
Borrower.

(b)Within 5 Business Days following the Effective Date, the Administrative Agent
shall have received multiple original counterparts, as requested by the
Administrative Agent, of Mortgages encumbering the Borrower’s interest in the
Initial Wells, appropriate UCC‑1 Financing Statements covering such Initial
Wells for filing with the appropriate authorities, any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
such Initial Wells and a legal opinion of Hall, Estill, Hardwick, Gable, Golden
& Nelson, P.C., as Oklahoma counsel to the Loan Parties.

Section 7.Effect on Loan Documents; Acknowledgments.

(a)The Borrower acknowledges that on the date hereof all Obligations are payable
without defense, offset, counterclaim or recoupment, and each Loan Party waives
any defense, offset, counterclaim or recoupment with respect thereto.

(b)The Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing
Line Lender, and the Lenders hereby expressly reserve all of their rights,
remedies, and claims under the Loan Documents.  Nothing in this Agreement shall
constitute a waiver or relinquishment of (i) any Default or Event of Default
under any of the Loan Documents, (ii) any of the agreements, terms or conditions
contained in any of the Loan Documents, (iii) any rights or remedies of the
Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing Line
Lender, or any Lender with respect to the Loan Documents, or (iv) the rights of
the Administrative Agent, the Collateral Agent, the Issuing Lender, the Swing
Line Lender, or any Lender to collect the full amounts owing to them under the
Loan Documents.

(c)Each of the Borrower, the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swing Line Lender, and the Lenders does hereby adopt,
ratify, and confirm the Credit Agreement, as amended hereby, and acknowledges
and agrees that the Credit Agreement, as amended hereby, and all other Loan
Documents are and remain in full force and effect, and the Borrower acknowledges
and agrees that its liabilities under the Credit Agreement and the other Loan
Documents are not impaired in any respect by this Agreement.

(d)From and after the Effective Date, all references to the Credit Agreement and
the Loan Documents shall mean such Credit Agreement and such Loan Documents as
amended prior hereto as described in the recitals, and by this Agreement.

(e)This Agreement is a Loan Document for the purposes of the provisions of the
other Loan Documents.  Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Agreement shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

(f)Each party hereto hereby agrees that, in no event and under no circumstance
shall any past or future discussions with the Administrative Agent or any other
Secured Party, serve to (i) cause

3

#5296996

--------------------------------------------------------------------------------

 

a modification of the Loan Documents, (ii) establish a custom or course of
dealing with respect to any of the Loan Documents, (iii) operate as a waiver of
any existing or future Default or Event of Default under the Loan Documents, as
amended hereby, (iv) entitle any Loan Party to any other or further notice or
demand whatsoever beyond those required by the Loan Documents, as amended
hereby, or (v) in any way modify, change, impair, affect, diminish or release
any Loan Party’s obligations or liability under the Loan Documents, as amended
hereby, or any other liability any Loan Party may have to the Administrative
Agent, the Issuing Lender, the Swing Line Lender, or any other Secured Party.

Section 8.Reaffirmation.  The Borrower (a) represents and warrants that it has
no defenses to the enforcement of any Security Document to which it is a party,
(b) reaffirms the terms of and its obligations (and the security interests
granted by it) under each Security Document to which it is a party, and agrees
that each such Security Document will continue in full force and effect to
secure the Secured Obligations as the same may be amended, supplemented, or
otherwise modified heretofore, hereby and from time to time hereafter, and such
other amounts in accordance with the terms of such Security Document, and (c)
acknowledges, represents, warrants and agrees that the liens and security
interests granted by it pursuant to the Security Documents are valid and
subsisting and create a security interest to secure the Secured Obligations and
are first priority, fully enforceable, non-avoidable and duly perfected Liens as
required therein.

Section 9.RELEASE.  For good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Loan Party hereby, for itself
and its successors and assigns, fully and without reserve, releases, acquits,
and forever discharges each Secured Party, its respective successors and
assigns, officers, directors, employees, representatives, trustees, attorneys,
agents and affiliates (collectively the “Released Parties” and individually a
“Released Party”) from any and all actions, claims, demands, causes of action,
judgments, executions, suits, debts, liabilities, costs, damages, expenses or
other obligations of any kind and nature whatsoever, direct and/or indirect, at
law or in equity, whether now existing or hereafter asserted, whether absolute
or contingent, whether due or to become due, whether disputed or undisputed,
whether  known or unknown (INCLUDING, WITHOUT LIMITATION, ANY OFFSETS,
REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE NEGLIGENCE
OF ANY RELEASED PARTY) (collectively, the “Released Claims”), for or because of
any matters or things occurring, existing or actions done, omitted to be done,
or suffered to be done by any of the Released Parties, in each case, on or prior
to the Effective Date and are in any way directly or indirectly arising out of
or in any way connected to any of this Agreement, the Credit Agreement, any
other Loan Document, or any of the transactions contemplated hereby or thereby
(collectively, the “Released Matters”).  Each Loan Party, by execution hereof,
hereby acknowledges and agrees that the agreements in this Section 9 are
intended to cover and be in full satisfaction for all or any alleged injuries or
damages arising in connection with the Released Matters herein compromised and
settled.  Each Loan Party hereby further agrees that it will not sue any
Released Party on the basis of any Released Claim released, remised and
discharged by the Loan Parties pursuant to this Section 9.  In entering into
this Agreement, each Loan Party consulted with, and has been represented by,
legal counsel and expressly disclaim any reliance on any representations, acts
or omissions by any of the Released Parties and hereby agrees and acknowledges
that the validity and effectiveness of the releases set forth herein do not
depend in any way on any such representations, acts and/or omissions or the
accuracy, completeness or validity hereof.  The provisions of this Section 9
shall survive the termination of this Agreement, the Credit Agreement and the
other Loan Documents and payment in full of the Obligations.

Section 10.Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument.  This

4

#5296996

--------------------------------------------------------------------------------

 

Agreement may be executed by facsimile or email (i.e., PDF) signature and all
such signatures shall be effective as originals.

Section 11.Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the Borrower, the Lenders, the Issuing Lender, the Swing
Line Lender, the Collateral Agent, and the Administrative Agent and their
respective successors and assigns permitted pursuant to the Credit Agreement.

Section 12.Invalidity.  In the event that any one or more of the provisions
contained in this Agreement shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Agreement.

Section 13.Governing Law.  This Agreement shall be deemed a contract under, and
shall be governed by, and construed and enforced in accordance with, the laws of
the State of New York applicable to contracts made and to be performed entirely
within such state, without regard to conflicts of laws principles (other than
Section 5-1401 and Section 5-1402 of the General Obligations Law of the State of
New York).

Section 14.Waiver of Jury.  THE BORROWER, THE LENDERS, THE ISSUING LENDER, AND
THE AGENTS HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 15.Entire Agreement. This AGREEMENT, the Credit Agreement as amended by
This AGREEMENT, the Notes, and the other Loan Documents constitute the entire
understanding among the parties hereto with respect to the subject matter hereof
and supersede any prior agreements, written or oral, with respect thereto.

[The remainder of this page has been left blank intentionally.]

 

5

#5296996

--------------------------------------------------------------------------------

 

EXECUTED effective as of the date first above written.

 

 

BORROWER:

 

GASTAR EXPLORATION INC.

 

 

By:/s/ Michael A. Gerlich

Michael A. Gerlich

Senior Vice President, Chief Financial Officer and

Corporate Secretary

 




Signature Page to
Amendment No. 9 to Second Amended and Restated Credit Agreement

(Gastar Exploration Inc.)

#5296996

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT/COLLATERAL AGENT/ISSUING LENDER/SWING LINE LENDER/LENDER:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

By: /s/ Lila Jordan

Lila Jordan

Managing Director




Signature Page to
Amendment No. 9 to Second Amended and Restated Credit Agreement

(Gastar Exploration Inc.)

 

#5296996

--------------------------------------------------------------------------------

 

LENDER:

 

COMERICA BANK

 

 

By: /s/ Chad Stephenson

Name: Chad Stephenson

Title:Vice President

 

 




Signature Page to
Amendment No. 9 to Second Amended and Restated Credit Agreement

(Gastar Exploration Inc.)

 

#5296996

--------------------------------------------------------------------------------

 

LENDER:

 

IBERIABANK

 

 

By:/s/ W. Bryan Chapman

Name: W. Bryan Chapman

Title: EVP, Energy Lending Manager

 

 




Signature Page to
Amendment No. 9 to Second Amended and Restated Credit Agreement

(Gastar Exploration Inc.)

 

#5296996

--------------------------------------------------------------------------------

 

LENDER:

 

ING CAPITAL LLC

 

 

By: /s/ Scott Lamoreaux

Name:Scott Lamoreaux

Title:Director

 

By: /s/ Charles Hall

Name:Charles Hall

Title: Managing Director

 

 

 

 




Signature Page to
Amendment No. 9 to Second Amended and Restated Credit Agreement

(Gastar Exploration Inc.)

 

#5296996

--------------------------------------------------------------------------------

 

LENDER:

 

BARCLAYS BANK PLC

 

 

By: /s/ Jake Lam

Name: Jake Lam

Title: Assistant Vice President

 

 

Signature Page to
Amendment No. 9 to Second Amended and Restated Credit Agreement

(Gastar Exploration Inc.)

 

#5296996

--------------------------------------------------------------------------------

 



#4799079.2

 

 

 

ANNEX A TO AMENDMENT NO. 9



 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

dated as of June 7, 2013,

Among

GASTAR EXPLORATION INC.,
as Borrower,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Collateral Agent, Swing Line Lender, and Issuing
Lender,

and

THE LENDERS NAMED HEREIN
as Lenders

$500,000,000

 

 

Wells Fargo Securities, LLC
As Lead Arranger and Sole Bookrunner

 

 

--------------------------------------------------------------------------------

 

ARTICLE IDEFINITIONS AND ACCOUNTING TERMS1

Section 1.01Certain Defined Terms1

Section 1.02Computation of Time Periods29

Section 1.03Accounting Terms; Changes in GAAP29

Section 1.04Classes and Types of Advances30

Section 1.05Miscellaneous30

ARTICLE IICREDIT FACILITIES30

Section 2.01Commitment for Revolving Advances30

Section 2.02Borrowing Base31

Section 2.03Method of Borrowing35

Section 2.04Reduction of the Commitments40

Section 2.05Prepayment of Advances40

Section 2.06Repayment of Advances44

Section 2.07Letters of Credit44

Section 2.08Fees50

Section 2.09Interest51

Section 2.10Illegality52

Section 2.11Breakage Costs52

Section 2.12Increased Costs52

Section 2.13Payments and Computations54

Section 2.14Taxes55

Section 2.15Mitigation Obligations; Replacement of Lenders58

Section 2.16Defaulting Lender59

Section 2.17Existing Loans under the Restated Agreement62

ARTICLE IIICONDITIONS62

Section 3.01Amendment and Restatement62

Section 3.02Conditions Precedent to All Borrowings65

ARTICLE IVREPRESENTATIONS AND WARRANTIES66

Section 4.01Existence; Subsidiaries66

Section 4.02Power66

Section 4.03Authorization and Approvals67

Section 4.04Enforceable Obligations67

Section 4.05Financial Statements67

Section 4.06True and Complete Disclosure68

Section 4.07Litigation; Compliance with Laws68

Section 4.08Use of Proceeds68

Section 4.09Investment Company Act68

Section 4.10Federal Power Act68

Section 4.11Taxes68

Section 4.12Pension Plans69

Section 4.13Condition of Property; Casualties69

Section 4.14No Burdensome Restrictions; No Defaults69

Section 4.15Environmental Condition70

Section 4.16Permits, Licenses, Etc70

Section 4.17Gas Contracts70

Section 4.18Liens; Titles, Leases, Etc71

Section 4.19Solvency and Insurance71

Section 4.20Hedging Agreements71

Section 4.21Material Agreements71

Section 4.22Foreign Assets Control Regulations, etc71

Section 4.23Identification Numbers72

Section 4.24Oil and Gas Properties72

Section 4.25Pro Forma Compliance74

ARTICLE VAFFIRMATIVE COVENANTS74

Section 5.01Compliance with Laws, Etc74

Section 5.02Maintenance of Insurance75

 

--------------------------------------------------------------------------------

 

Section 5.03Preservation of Corporate Existence, Etc75

Section 5.04Payment of Taxes, Etc75

Section 5.05Visitation Rights76

Section 5.06Reporting Requirements76

Section 5.07Maintenance of Property80

Section 5.08Agreement to Pledge80

Section 5.09Use of Proceeds80

Section 5.10Title Evidence and Opinions80

Section 5.11Further Assurances; Cure of Title Defects81

Section 5.12Leases; Development and Maintenance81

Section 5.13Oil and Gas Properties - Insurance82

Section 5.14Deposit Accounts82

Section 5.15Post-Closing Obligations82

Section 5.16Sanctions and Anti-Corruption, etc83

ARTICLE VINEGATIVE COVENANTS83

Section 6.01Liens, Etc83

Section 6.02Indebtednesss, Guaranties, and Other Obligations84

Section 6.03Agreements Restricting Liens and Distributions85

Section 6.04Merger or Consolidation; Asset Sales85

Section 6.05Restricted Payments87

Section 6.06Investments87

Section 6.07Affiliate Transactions88

Section 6.08Compliance with ERISA88

Section 6.09Sale-and-Leaseback89

Section 6.10Change of Business; Accounting Change89

Section 6.11Organizational Documents, Name Change89

Section 6.12Use of Proceeds; Letters of Credit89

Section 6.13Gas Imbalances, Take-or-Pay or Other Prepayments90

Section 6.14Hedging Limitations90

Section 6.15Additional Subsidiaries90

Section 6.16Account Payables91

Section 6.17Leverage Ratio91

Section 6.18Interest Coverage Ratio91

Section 6.19Current Ratio91

Section 6.20Second Lien Debt91

Section 6.21Additional Liens91

Section 6.22Oil and Gas Properties - Operations92

Section 6.23Equity Interests92

Section 6.24Non-Guarantor Subsidiaries92

Section 6.25Senior Secured Leverage Ratio93

Section 6.26DrillCo Restrictions93

ARTICLE VIIEVENTS OF DEFAULT; REMEDIES93

Section 7.01Events of Default93

Section 7.02Optional Acceleration of Maturity95

Section 7.03Automatic Acceleration of Maturity96

Section 7.04Right of Set‑off96

Section 7.05Non-exclusivity of Remedies97

Section 7.06Application of Proceeds97

ARTICLE VIIITHE ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND THE COLLATERAL
AGENT98

Section 8.01Appointment and Authority98

Section 8.02Rights as a Lender99

Section 8.03Exculpatory Provisions99

Section 8.04Reliance by Agents, Swing Line Lender and Issuing Lender100

Section 8.05Delegation of Duties100

Section 8.06Resignation of Agent or Issuing Lender100

Section 8.07Non-Reliance on Agents and Other Lenders102

 

--------------------------------------------------------------------------------

 

Section 8.08No Other Duties, etc102

Section 8.09Indemnification102

Section 8.10Administrative Agent May File Proofs of Claim103

Section 8.11Collateral and Guaranty Matters104

ARTICLE IXMISCELLANEOUS105

Section 9.01Costs and Expenses105

Section 9.02Indemnification; Waiver of Damages105

Section 9.03Waivers and Amendments106

Section 9.04Severability107

Section 9.05Survival of Representations and Obligations107

Section 9.06Binding Effect107

Section 9.07Successors and Assigns107

Section 9.08Confidentiality111

Section 9.09Notices, Etc111

Section 9.10Usury Not Intended112

Section 9.11Usury Recapture113

Section 9.12Payments Set Aside113

Section 9.13Governing Law; Service of Process113

Section 9.14Submission to Jurisdiction114

Section 9.15Electronic Execution of Assignments114

Section 9.16Execution in Counterparts114

Section 9.17Waiver of Jury114

Section 9.18Indenture Intercreditor Agreement115

Section 9.19Keepwell115

Section 9.20USA Patriot Act115

Section 9.21Flood Insurance Regulations115

Section 9.22Amendment and Restatement116

Section 9.23Release of Parent from Guaranty and Release of Liens on Equity
Interests issued by Borrower116

Section 9.24Acknowledgement and Consent to Bail-In of EEA Financial
Institutions116

Section 9.25Integration117

 




 

--------------------------------------------------------------------------------

 

SCHEDULES:

Schedule I-[Reserved]

Schedule II-Notice Information and Commitments

Schedule 4.01 -Subsidiaries of Borrower

Schedule 4.05 - Existing Indebtedness

Schedule 4.07 - Litigation

Schedule 4.20- Hedging Contracts

Schedule 4.21-Material Agreements

Schedule 4.23-Identification Numbers

Schedule 4.24-Back-In and Reversionary Interests

 

EXHIBITS:

Exhibit A–Form of Assignment and Acceptance

Exhibit B–Form of Compliance Certificate

Exhibit C–Form of Guaranty

Exhibit D–Form of Mortgage

Exhibit E-1–Form of Revolving Note

Exhibit E-2–Form of Swing Line Note

Exhibit F–Form of Notice of Borrowing

Exhibit G–Form of Notice of Conversion or Continuation

Exhibit H–Form of Pledge Agreement

Exhibit I–Form of Security Agreement

Exhibit J–Form of Transfer Letters

Exhibit K–Form of Legal Opinion

Exhibit L–Form of Indenture Intercreditor Agreement

Exhibit M-1–Form of U.S. Tax Compliance Certificate

Exhibit M-2–Form of U.S. Tax Compliance Certificate

Exhibit M-3–Form of U.S. Tax Compliance Certificate

Exhibit M-4–Form of U.S. Tax Compliance Certificate

 

 

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This Second Amended and Restated Credit Agreement dated as of June 7, 2013, is
among Gastar Exploration USA, Inc., a Delaware corporation (“Borrower”), the
lenders party hereto from time to time (the “Lenders”), and Wells Fargo Bank,
National Association, as administrative agent for such Lenders (in such
capacity, the “Administrative Agent”), as collateral agent for the Secured
Parties (as defined below) (in such capacity, the “Collateral Agent”), as swing
line lender (in such capacity, the “Swing Line Lender”), and as issuing lender
for such Lenders (in such capacity, the “Issuing Lender”).

The parties hereto hereby agree as follows:

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

Section 1.01Certain Defined Terms.  As used in this Agreement, the terms defined
above shall have the meanings set forth therein and the following terms shall
have the following meanings (unless otherwise indicated, such meanings to be
equally applicable to both the singular and plural forms of the terms defined):

“Acceptable Letter of Credit Maturity Date” has the meaning set forth in Section
2.07 hereof.

“Acceptable Security Interest” in any Property means a Lien which (a) exists in
favor of the Collateral Agent for the benefit of the Secured Parties, (b) is
superior to all Liens or rights of any other Person in the Property encumbered
thereby, other than Permitted Subject Liens, (c) secures the Secured
Obligations, and (d) is perfected and enforceable.  From and after the Amendment
No. 9 Effective Date, any requirement that the Loan Parties provide an
Acceptable Security Interest with respect to any DrillCo PDP Reserves shall be
satisfied if the applicable Loan Party grants a Wellbore Lien with respect to
such DrillCo PDP Reserves and the Oil and Gas Properties owned by any Loan Party
attributable thereto, so long as the Wellbore Lien meets the foregoing criteria.

"Account Control Agreement" shall mean, as to any deposit account of any Loan
Party held with a bank, an agreement or agreements in form and substance
reasonably acceptable to the Collateral Agent, among the Loan Party owning such
deposit account, the Collateral Agent, the Second Lien Agent and such other bank
governing such deposit account.

“Acquisition” means the purchase by any Loan Party or any of its Subsidiaries of
any business, including the purchase of all or substantially all the associated
assets or operations or of stock (or other Equity Interests) of a Person.

“Adjusted Reference Rate” means, for any day, the fluctuating rate per annum of
interest equal to the greatest of (a) the Reference Rate in effect on such day,
(b) the Federal Funds Rate in effect on such day plus ½ of 1% and (c) the
One-Month LIBOR plus 1.00%.  Any change in the Adjusted Reference Rate due to a
change in the Reference Rate, Eurodollar Rate or Federal Funds Rate shall be
effective on the effective date of such change in the Reference Rate, Eurodollar
Rate or Federal Funds Rate.

“Administrative Agent” means Wells Fargo, in its capacity as administrative
agent pursuant to Article VIII until its resignation or removal, and any
successor administrative agent appointed pursuant to Section 8.06.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent or such other form provided by a Lender and
acceptable to the Administrative Agent.

“Advance” means an advance by a Lender or a Swing Line Lender to the Borrower as
part of a Borrowing.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person or any Subsidiary of such Person.  The
term “control” (including the terms “controlled by” or “under common control
with”) means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of a Control Percentage, by contract, or otherwise.  Without limiting
the generality of the foregoing, a Person shall be deemed to be

 

--------------------------------------------------------------------------------

 

controlled by another Person if such other Person possesses, directly or
indirectly, the power to vote 10% or more of the securities having ordinary
voting power for the election of directors, managing general partners or the
equivalent.

“Agents” means, collectively, the Administrative Agent and the Collateral Agent,
and “Agent” means the Administrative Agent or the Collateral Agent individually.

“Agreement” means this Second Amended and Restated Credit Agreement, as the same
may be further amended, supplemented, restated, and otherwise modified from time
to time.

“Amendment No. 8 Effective Date” means March 9, 2016.

“Amendment No. 9 Effective Date” means October 14, 2016.

“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption, including, without limitation,
the United States Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Anti-Terrorism Laws” shall mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the Patriot Act.

“Applicable Margin” means (a) with respect to Eurodollar Rate Advances, 4.00%
per annum and (b) with respect to Reference Rate Advances, 3.00%.

“Assignment Agreement” has the meaning ascribed to it in the Existing Credit
Agreement.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of the attached Exhibit A.

“AutoBorrow Agreement” means any agreement providing for automatic borrowing
services between the Borrower and the Swing Line Lender.

“Availability” means, at any time, an amount equal to the excess of (a) the
lesser of the Borrowing Base and the aggregate Commitments over (b) the
aggregate Revolving Credit Exposure.

“Available Cash” means, as of any date, the readily and immediately available
unrestricted cash held in deposit accounts of any Loan Party (other than the
Cash Collateral Account) on such date; provided that, such deposit accounts and
the funds therein shall be unencumbered and free and clear of all Liens and
other third party rights other than (i) a Lien in favor of the Collateral Agent
pursuant to Security Instruments and (ii) a Lien in favor of the depositary
institution holding such deposit accounts arising solely by virtue of such
depositary institution's standard account documentation or any statutory or
common law provision relating to banker’s liens, rights of set-off or similar
rights and remedies and burdening only such deposit accounts.

“Available Funds” means, at any time, the aggregate amount of cash and cash
equivalents, marketable securities, treasury bonds and bills, certificates of
deposit, investments in money market funds and commercial paper, in each case,
held or owned by (whether directly or indirectly), credited to the account of,
or otherwise reflected as an asset on the balance sheet of, the Borrower and its
Subsidiaries as of such date (other than (i) any cash set aside to pay in the
ordinary course of business amounts of the Borrower and its Subsidiaries then
due and owing to unaffiliated third parties and for which the Borrower or such
Subsidiary, as applicable, has issued checks or has initiated wires or ACH
transfers in order to pay, (ii) any proceeds of a Borrowing made in the
preceding 5 Business Days with which the Borrower expects to fund the purchase
price or deposits of any acquisition permitted under this Agreement so long as
(A) the Borrower has provided notice to the Administrative Agent of such purpose
on or prior to the date of such Borrowing, (B) the Borrower has provided the
Administrative Agent with reasonably satisfactory evidence corroborating the
amount of such purchase price or deposit under the definitive documentation
evidencing such acquisition, and (C) such proceeds are held in a Loan Party’s
deposit account with Wells Fargo that is subject to an Account Control
Agreement, (iii) any cash or cash equivalents received by the Loan Parties as
proceeds of a capital contribution or any issuance of Equity Interests of the
Borrower so long as such cash is held in a Loan Party’s deposit account with
Wells Fargo that is subject to an Account Control Agreement and such cash
equivalents are held in a Loan Party’s securities account that is subject to a
securities account control agreement in form and substance

 

--------------------------------------------------------------------------------

 

reasonably acceptable to the Collateral Agent, among the Loan Party owning such
securities account, the Collateral Agent, the Second Lien Agent and such other
bank governing such securities account, and (iv) any cash constituting purchase
price deposits held in escrow by or on behalf of any Loan Party pursuant to a
binding and enforceable purchase and sale agreement with an unaffiliated third
party containing customary provisions regarding the payment and refunding of
such deposits so long as the Borrower has provided the Administrative Agent with
a copy of such purchase and sale agreement).

“Available Funds Threshold” means $15,000,000.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Banking Service Provider” means any Lender or Affiliate of a Lender that
provides Banking Services to any Loan Party or any Subsidiary.

“Banking Services” means each and any of the following bank services: (a)
commercial credit cards, (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means any and all obligations of any Loan Party
or any Subsidiary owing to Banking Service Providers, whether absolute or
contingent and howsoever and whensoever created, arising, evidenced or acquired
(including all renewals, extensions and modifications thereof and substitutions
therefor) in connection with Banking Services.

“BB Hedge” means any hedge position or Hedge Contract considered by the
Administrative Agent in determining the then effective Borrowing Base.   For the
avoidance of doubt, Hedge Contracts with a settlement date prior to August 1,
2016 were not considered by the Administrative Agent in determining the
Borrowing Base redetermined and made effective on the Amendment No. 8 Effective
Date.

“BB Value” means (a) as to any Oil and Gas Property, the value, if any,
attributed to such Oil and Gas Property under the then effective Borrowing Base,
as determined by the Administrative Agent and (b) as to any Hedge Event, the net
effect of such Hedge Event (after giving effect to any new hedge position or
Hedge Contract entered into since the determination of the Borrowing Base then
in effect), if any, on the then effective Borrowing Base, as determined by the
Administrative Agent.

“Blocked Person” has the meaning set forth in Section 4.22 hereof.

“Borrower Series A Preferred Shares” shall mean shares of Series A Cumulative
Preferred Securities of the Borrower.

“Borrower Series B Preferred Shares” shall mean shares of Series B Cumulative
Preferred Securities of the Borrower.

“Borrower Series C Preferred Shares” means shares of Series C Junior
Participating Preferred Stock of the Borrower, the certificate of designations
of which was posted with the Borrower’s 8-K filings on January 19, 2016.

“Borrowing” means a Revolving Borrowing or a Swing Line Borrowing.

“Borrowing Base” means at any particular time, the Dollar amount determined in
accordance with Section 2.02 on account of Proven Reserves attributable to Oil
and Gas Properties of the Loan Parties and their Subsidiaries (other than
Non-Guarantor Subsidiaries).

“Borrowing Base Deficiency” means, at any time, an amount equal to the excess of
(a) the sum of the aggregate Revolving Credit Exposure over (b) the lesser of
the Borrowing Base and the aggregate Commitments.

“Business Day” means a day (a) other than a Saturday, Sunday, or other day on
which the Administrative Agent is authorized to close under the laws of, or is
in fact closed in, New York or Texas,

 

--------------------------------------------------------------------------------

 

and (b) if the applicable Business Day relates to any Eurodollar Rate Advances,
on which dealings are carried on by commercial banks in the London interbank
market.

“Capital Expenditures” for any Person and period of its determination means,
without duplication, the aggregate of all expenditures and costs (whether paid
in cash or accrued as liabilities during that period and including that portion
of payments under Capital Leases that are capitalized on the balance sheet of
such Person) of such Person during such period that, in conformity with GAAP,
are required to be included in or reflected by the property, plant, or equipment
or similar fixed asset accounts reflected in the balance sheet of such Person.

“Capital Leases” means, as applied to any Person, any lease of any Property by
such Person as lessee which would, in accordance with GAAP, be required to be
classified and accounted for as a capital lease on the balance sheet of such
Person.

“Cash Collateral Account” means a special interest bearing cash collateral
account pledged by the Borrower to the Issuing Lender containing cash deposited
pursuant to Sections 2.05(c), 7.02(b), or 7.03(b) to be maintained with the
Issuing Lender in accordance with Section 2.07(g) and bear interest or be
invested in the Issuing Lender’s reasonable discretion.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Issuing Lender, Swing Line Lender
or Lenders, as collateral for Letter of Credit Obligations or obligations of
Lenders to fund participations in respect of Letter of Credit Obligations or the
Swing Line Advances, cash or deposit account balances or, if the Administrative
Agent, the Swing Line Lender and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to the Administrative Agent, the Swing Line Lender
and the Issuing Lender.  “Cash Collateral” shall have a meaning correlative to
the foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Casualty Event” means the damage, destruction or condemnation, including by
process of eminent domain or any Disposition of property in lieu of
condemnation, as the case may be, of property of any Person or any of its
Subsidiaries, including by process of eminent domain or any Disposition of
property in lieu of condemnation.

“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended, state and local analogs, and all rules and
regulations and requirements thereunder in each case as now or hereafter in
effect.

“Change in Control” means the occurrence of any of the following:

(a) 

the Parent ceases to own, either directly or indirectly, 100% of the Equity
Interest of the Borrower other than as a result of the Gastar Merger;

(b) 

any “person” or “group” (as such terms are used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934, except that a person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire (such right, an “option right”), whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of 33%
or more of the Voting Securities of the Parent (or the Borrower if the Gastar
Merger has been effected) and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right;

(c)

during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of the Parent (or the
Borrower if the Gastar Merger has been effected) cease to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (iii) whose election or
nomination to that board or other equivalent governing body was approved by

 

--------------------------------------------------------------------------------

 

individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body; or

(d) a “Change of Control” (as defined in the Second Lien Note Agreement) shall
have occurred.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any new Legal
Requirement, (b) any change in any Legal Requirement or in the administration,
interpretation, implementation, or application thereof by any Governmental
Authority or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided that notwithstanding anything herein to the contrary, (x)
the Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change in Law”, regardless of the date enacted, adopted or issued.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute.

“Collateral” means all “Collateral”, “Pledged Collateral” and “Mortgaged
Properties” (as defined in each of the Mortgages, the Security Agreements, and
the Pledge Agreement, as applicable) or similar terms used in the Security
Instruments.

“Commitment” means, with respect to each Lender, the amount set opposite such
Lender’s name on Schedule II hereof as its Commitment, or if such Lender has
entered into any Assignment and Acceptance, as set forth for such Lender as its
Commitment in the Register maintained by the Administrative Agent pursuant to
Section 9.07(c), as such amount may be reduced or terminated pursuant to Section
2.04 or Article VII or otherwise under this Agreement.  The aggregate amount of
the Commitments on the date hereof is $500,000,000.00.

“Commitment Fee Rate” means 0.50% per annum.

“Commitment Termination Date” means the earlier of (a) the Maturity Date and (b)
the earlier termination in whole of the Commitments pursuant to Section 2.04 or
Article VII.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

“Compliance Certificate” means a compliance certificate in the form of the
attached Exhibit B signed by a Responsible Officer of the Borrower.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Net Income” means, with respect to the Borrower and its
consolidated Subsidiaries, for any period, the net income for such period after
taxes, as determined in accordance with GAAP, excluding however, (a)
extraordinary or non-recurring items, including any write‑up or write‑down of
assets, and (b) the cumulative effect of any change in GAAP.

“Contracts” means all contracts, agreements, operating agreements, farm-out or
farm-in agreements, sharing agreements, mineral purchase agreements, contracts
for the purchase, exchange, transportation, processing or sale of Hydrocarbons,
rights-of-way, easements, surface leases, equipment leases, permits, franchises,
licenses, pooling or unitization agreements, and unit or pooling designations
and orders now or hereafter affecting any of the Oil and Gas Properties,
Operating Equipment, Fixture Operating Equipment, or Hydrocarbons now or
hereafter covered hereby, or which are useful or appropriate in drilling for,
producing, treating, handling, storing, transporting or marketing oil, gas or
other minerals produced from any of the Oil and Gas Properties, and all as such
contracts and agreements as they may be amended, restated, modified, substituted
or supplemented from time-to-time.

“Control Percentage” means, with respect to any Person, the percentage of the
outstanding Voting Securities (including any options, warrants or similar rights
to purchase such Voting Securities) of such Person having ordinary voting power
which gives the direct or indirect holder of such Voting Securities

 

--------------------------------------------------------------------------------

 

the power to elect a majority of the board of directors (or other applicable
governing body) of such Person.

“Controlled Group” means all members of a controlled group of corporations and
all businesses (whether or not incorporated) under common control which,
together with the Borrower, are treated as a single employer under
Sections 414(b), (c), (m) or (o) of the Code.

“Convert,” “Conversion,” and “Converted” each refers to a conversion of Advances
of one Type into Advances of another Type pursuant to Section 2.03(b).

“Covenant Relief Period” means the period from and including the Amendment No. 8
Effective Date to and including the date that the Borrower delivers the
financial statements and Compliance Certificate required under Section 5.06 for
the fiscal quarter ending June 30, 2017.

“Credit Extensions” means (a) an Advance made by any Lender, and (b) the
issuance, increase or extension of any Letter of Credit by the Issuing Lender.

“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means (a) an Event of Default or (b) any event or condition which with
notice or lapse of time or both would become an Event of Default.

“Default Rate” means a per annum rate equal to (a) in the case of principal of
any Advance, 2.00% plus the rate otherwise applicable to such Advance as
provided in Sections 2.09(a), (b), or (c), (b) in the case of any other
Obligation other than Letter of Credit Fees, 2.00% plus the non-default rate
applicable to Reference Rate Advances as provided in Section 2.09(a), and (c)
when used with respect to Letter of Credit Fees, a rate equal to the Applicable
Margin for Eurodollar Rate Advances plus 2.00% per annum.

“Defaulting Lender” means, subject to Section 2.16, any Lender that (a) has
failed to (i) (except, with regards to the funding of Swing Line Advances, the
Swing Line Lender) fund its Pro Rata Share of any Advance or participation in
Letters of Credit required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swing Line Lender, or any other Lender any other amount required to be paid by
it hereunder (including in respect of its participation in Letters of Credit or
any Swing Line Advance) within three Business Days of the date when due, (b)
(except, with regards to the funding of Swing Line Advances, the Swing Line
Lender) has notified the Borrower, the Administrative Agent, the Issuing Lender,
or the Swing Line Lender in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund an Advance hereunder and states that such position is based on such
Lender’s good faith determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
(except, with regards to the funding of Swing Line Advances, the Swing Line
Lender) has failed, within three Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower in form and substance
satisfactory to the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, or assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the FDIC or any other state or federal regulatory
authority acting in such a capacity; provided that a Lender shall not be a
Defaulting

 

--------------------------------------------------------------------------------

 

Lender solely by virtue of the ownership or acquisition of any Equity Interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender or (iii) become the subject of a Bail-in Action.  Any determination by
the Administrative Agent that a Lender is a Defaulting Lender under any one or
more of clauses (a) through (d) above shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 2.16(b)) upon delivery of written notice of such
determination to the Borrower, the Issuing Lender, the Swing Line Lender and
each Lender.

“Deposit Account” shall have the meaning given to the term in the Uniform
Commercial Code (or any successor statute), as adopted and in force in the State
of New York or, when the laws of any other state govern the method or manner of
the perfection or enforcement of any Lien in any of the Collateral, the Uniform
Commercial Code (or any successor statute) of such other state.

“Designated Period” means the period from and including the Amendment No. 8
Effective Date to and including the date that the Borrowing Base is redetermined
under Section 2.02(b)(ii); provided that if a Borrowing Base Deficiency then
exists, whether resulting from such redetermination or otherwise, then the
Designated Period shall end on such later date when no Borrowing Base Deficiency
exists.

“Disposition” or “Dispose” means any sale, lease, transfer, assignment,
farm-out, conveyance, release, abandonment, or other disposition of any Property
(including any working interest, overriding royalty interest, production
payments, net profits interest, royalty interest, or mineral fee interest).

“Dollars” and “$” means lawful money of the United States of America.

“DrillCo Agreement” means that certain Development Agreement in the certified
form previously provided to the Administrative Agent to be entered into by the
Borrower and DrillCo Investor as of the Amendment No. 9 Effective Date, as such
DrillCo Agreement may be amended from time to time as permitted hereunder.

“DrillCo Contract Area” means the following locations in Kingfisher County,
Oklahoma: Township 18 North – Range 6 West, Township 18 North – Range 7 West and
Township 18 North – Range 8 West.

“DrillCo Excluded Properties” means all Oil and Gas Properties owned by a Loan
Party in the DrillCo Contract Area other than Oil and Gas Properties owned by
any Loan Party to which PDP Reserves are attributed.

“DrillCo Investor” means STACK Exploration LLC, a Delaware limited liability
company.

“DrillCo Joint Well” means a “Joint Well Program Interest,” as that term is
defined in the DrillCo Agreement, that is located in the DrillCo Contract Area.

“DrillCo Operating Agreement” means a “DrillCo Operating Agreement” as that term
is defined in the DrillCo Agreement.

“DrillCo PDP Reserves” means the PDP Reserves of any Loan Party attributable to
any well located in the DrillCo Contract Area.

“DrillCo Required Disposition” means an assignment to the DrillCo Investor of an
interest in a DrillCo Joint Well in accordance with the DrillCo Agreement
pursuant to a DrillCo Wellbore Assignment.

“DrillCo Wellbore Assignment” means a “Wellbore Assignment” as that term is
defined in the DrillCo Agreement.

“EBITDAX” means, for any period, without duplication, (a) Consolidated Net
Income for such period plus (b) to the extent deducted in determining
Consolidated Net Income, Interest Expense, taxes, depreciation, amortization,
depletion, exploration expenses and other non-cash charges for such period
(including any provision for the reduction in the carrying value of assets
recorded in accordance with GAAP and including non-cash charges resulting from
the requirements of ASC 410, 718 and 815) for such period minus (c) all non-cash
items of income which were included in determining such Consolidated Net Income
(including non-cash income resulting from the requirements of ASC 410, 718

 

--------------------------------------------------------------------------------

 

and 815); provided that, such EBITDAX shall be subject to pro forma adjustments
for Acquisitions and non-ordinary course asset sales assuming that such
transactions had occurred on the first day of the applicable calculation period
for the ratios set forth in Sections 6.17 and 6.18, which adjustments shall be
made in accordance with the guidelines for pro forma presentations set forth by
the SEC or in a manner otherwise acceptable to the Administrative Agent and with
supporting documentation acceptable to the Administrative Agent.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” means June 7, 2013.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 9.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 9.07(b)(iii)).

“Engineering Report” means either an Independent Engineering Report or an
Internal Engineering Report.

“Environment” or “Environmental” shall have the meanings set forth in 42
U.S.C.  9601(8) (1988).

“Environmental Claim” means any third party (including governmental agencies and
employees) action, lawsuit, claim, demand, regulatory action or proceeding,
order, decree, consent agreement or notice of potential or actual responsibility
or violation (including claims or proceedings under the Occupational Safety and
Health Acts or similar laws or requirements relating to health or safety of
employees) which seeks to impose liability under any Environmental Law.

“Environmental Law” means, as to any Loan Party or any Subsidiary, all Legal
Requirements or common law theories applicable to any Loan Party or any
Subsidiary arising from, relating to, or in connection with the Environment,
health, or safety, including without limitation CERCLA, relating to
(a) pollution, contamination, injury, destruction, loss, protection, cleanup,
reclamation or restoration of the air, surface water, groundwater, land surface
or subsurface strata, or other natural resources; (b) solid, gaseous or liquid
waste generation, treatment, processing, recycling, reclamation, cleanup,
storage, disposal or transportation; (c) exposure to pollutants, contaminants,
hazardous, or toxic substances, materials or wastes; (d) the safety or health of
employees; or (e) the manufacture, processing, handling, transportation,
distribution in commerce, use, storage or disposal of hazardous or toxic
substances, materials or wastes.

“Environmental Permit” means any permit, license, order, approval, registration
or other authorization under Environmental Law.

“Equity Interest” means with respect to any Person, any shares, interests,
participation, or other equivalents (however designated) of corporate stock,
membership interests or partnership interests (or any other ownership interests)
of such Person.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board (or any successor), as in effect from time to time.

 

--------------------------------------------------------------------------------

 

“Eurodollar Base Rate” means (a) in determining Eurodollar Rate for purposes of
the “One Month LIBOR”, the rate per annum for Dollar deposits quoted by the
Administrative Agent for the purpose of calculating effective rates of interest
for loans making reference to the “Daily One-Month LIBOR” or the “LIBOR Market
Index Rate” or other words of similar import, as the inter-bank offered rate in
effect from time to time for delivery of funds for one (1) month in amounts
approximately equal to the principal amount of the applicable Advances; provided
that, the Administrative Agent may base its quotation of the inter-bank offered
rate upon such offers or other market indicators of the inter-bank market as the
Administrative Agent in its reasonable discretion deems appropriate including
the rate determined under the following clause (b), and (b) in determining
Eurodollar Rate for all other purposes, the rate per annum (rounded upward to
the nearest whole multiple of 1/100th of 1.00%) equal to the interest rate per
annum set forth on the Reuters Reference LIBOR1 page as the London Interbank
Offered Rate, for deposits in Dollars at 11:00 a.m.  (London, England time) two
Business Days before the first day of the applicable Interest Period and for a
period equal to such Interest Period; provided that, if such quotation is not
available for any reason, then for purposes of this clause (b), Eurodollar Base
Rate shall then be the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in immediately available funds in the approximate amount of the Advances
being made, continued or converted by the Lenders and with a term equivalent to
such Interest Period would be offered by the Administrative Agent’s London
Branch (or other branch or Affiliate of the Administrative Agent, or in the
event that the Administrative Agent does not have a London branch, the London
branch of a Lender chosen by the Administrative Agent) to major banks in the
London or other offshore inter-bank market for Dollars at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate” means a rate per annum determined by the Administrative Agent
(which determination shall be conclusive in the absence of manifest error)
pursuant to the following formula:

Eurodollar Rate  =

Eurodollar Base Rate
1.00 – Eurodollar Rate Reserve Percentage

Notwithstanding the foregoing, if the Eurodollar Rate for a determination shall
be less than zero, such rate shall be deemed to be zero for purposes of such
determination under this Agreement.

“Eurodollar Rate Advance” means an Advance which bears interest as provided in
Section 2.09(b).

“Eurodollar Rate Reserve Percentage” means, as of any day, the reserve
percentage (expressed as a decimal, carried out to five decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the Federal Reserve Board for determining the
maximum reserve requirement (including any emergency, supplemental or other
marginal reserve requirement) with respect to liabilities or assets consisting
of or including Eurocurrency Liabilities.  The Eurodollar Rate for each
outstanding Advance shall be adjusted automatically as of the effective date of
any change in the Eurodollar Reserve Percentage.

“Event of Default” has the meaning specified in Section 7.01.

“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligations if, and to the extent that, all or a portion of the guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act by virtue of such Loan Party’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act at the time the guarantee of such Loan Party or the grant
of such security interest becomes effective with respect to such Swap
Obligation.  If a Swap Obligation arises under a master agreement governing more
than one swap (as defined by the Commodity Exchange Act), such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
(as defined by the Commodity Exchange Act) for which such guarantee or Lien is
or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by

 

--------------------------------------------------------------------------------

 

net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal  withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in
an Advance or Commitment pursuant to a law in effect on the date on which (i)
such Lender acquires such interest in the Advance or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.15 or
reallocation pursuant to Section 2.16) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 2.14,
additional amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.14 and (d) any
U.S. federal withholding Taxes imposed under FATCA.

“Existing Credit Agreement” shall mean that certain Amended and Restated Credit
Agreement dated as of October 28, 2009, among the Borrower, the Parent, certain
affiliates of the Borrower party thereto, the lenders party thereto, and Wells
Fargo Bank National Association, as administrative agent, collateral agent, and
letter of credit issuer.

“Existing Lender” means each “Lender” (as defined in the Existing Credit
Agreement) party to the Existing Credit Agreement on the date hereof.

“Exiting Lender” has the meaning set forth in Section 2.17 hereof.

“Expiration Date” means, with respect to any Letter of Credit, the date on which
such Letter of Credit will expire or terminate in accordance with its terms.

“Extraordinary Cash Proceeds” means (a) with respect to any Disposition of
assets, all cash and Liquid Investments received by any Loan Party or any
Subsidiary from such Disposition after payment of, or provision for, all
estimated cash taxes attributable to such Disposition and payable by such Loan
Party or such Subsidiary, and other reasonable out of pocket fees and expenses
actually incurred by such Loan Party or such Subsidiary directly in connection
with such Disposition, (b) with respect to any settlement or litigation
proceeding, the proceeds of such settlement or litigation proceeding after
payment of all out of pocket fees and expenses actually incurred in connection
with such settlement or proceeding, (c) with respect to any Casualty Event, the
insurance proceeds or award or other compensation as a result of a Casualty
Event after payment of all out of pocket fees and expenses actually incurred by
the applicable Loan Party to receive such proceeds, and (d) with respect to any
novation, assignment, unwinding, termination, or amendment of any hedge position
or any other Hedging Contract, the sum of the cash and Liquid Investments
received by any Loan Party or any Subsidiary in connection with such transaction
after giving effect to any netting agreements.

“Facility Amount” has the meaning ascribed to it in the Existing Credit
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement entered into in connection with Sections 1471 through 1474 of the
Code.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for any such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System or any of its successors.

 

--------------------------------------------------------------------------------

 

“Fee Letter” means, individually and collectively, (a) that certain fee letter
agreement dated May 28, 2013, from Wells Fargo and Wells Fargo Securities, LLC
to the Borrower, (b) that certain engagement and fee letter dated March 9, 2015
from Wells Fargo and Wells Fargo Securities, LLC to the Borrower, and (c) that
certain amendment fee letter dated October 10, 2016 from Wells Fargo and Wells
Fargo Securities to the Borrower..

“FERC” has the meaning set forth in Section 4.25(e) hereof.

“Financial Statements” means the audited financial statements, including the
audited consolidated balance sheet, of the Borrower and its consolidated
Subsidiaries as of fiscal year ended December 31, 2012, and the related audited
consolidated statements of income, cash flow, and retained earnings of the
Borrower and its consolidated Subsidiaries for the fiscal year then ended,
copies of which have been delivered to the Administrative Agent and the Lenders.

“Fixture Operating Equipment” means any of the items described in the first
sentence of the definition of “Operating Equipment,” which, as a result of being
incorporated into realty or structures or improvements located therein or
thereon, with the intent that they remain there permanently, constitute fixtures
under the laws of the state in which such equipment is located.

“Flood Laws” has the meaning set forth in Section 9.19 hereof.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Exposure other than Letter of Credit Exposure as to
which such Defaulting Lender’s participation obligation has been funded by it,
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swing Line Lender, such Defaulting Lender’s
Pro Rata Share of outstanding Swing Line Advances other than a Swing Line
Advance as to which such Defaulting Lender’s participation obligation has been
funded by it or reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“GAAP” means United States generally accepted accounting principles as in effect
from time to time, applied on a basis consistent with the requirements of
Section 1.03.

“Gastar Merger” means the merger of Parent with and into Borrower, with Borrower
being the surviving entity.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Guarantor” means (a)  each Subsidiary of the Borrower executing a Guaranty and
(b) if the Gastar Merger is not consummated on or prior to December 31, 2013,
and if requested by the Administrative Agent, the Parent upon execution of a
Guaranty.

“Guaranty” means a guaranty agreement substantially the form of the attached
Exhibit C and executed by a Guarantor, and “Guaranties” shall mean all such
guaranties collectively.

“Hazardous Substance” means the substances identified as such pursuant to CERCLA
and those regulated under any other Environmental Law, including without
limitation pollutants, contaminants, petroleum, petroleum products,
radionuclides, radioactive materials, and medical and infectious waste.

“Hazardous Waste” means any substance or material regulated or designated as
such pursuant to any Environmental Law, including without limitation,
pollutants, contaminants, flammable substances and materials, explosives,
radioactive materials, oil, petroleum and petroleum products, chemical liquids
and solids, polychlorinated biphenyls, asbestos, toxic substances, and similar
substances and materials.

 

--------------------------------------------------------------------------------

 

“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, puts, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement; provided that, a
“Hedge Contract” shall not include any “Master Agreement” or other agreement
that provides solely for the sale by any Loan Party or any Subsidiary of
physical Hydrocarbons in exchange for cash in the ordinary course of its
business.

“Hedge Event” means any unwinding, termination, or expiration, any novation or
assignment by the applicable Loan Party, or any amendment that changes the price
protection to the applicable Loan Party, of a BB Hedge.

“Hydrocarbon Hedge Agreement” means a Hedge Contract which is intended to reduce
or eliminate the risk of fluctuations in the price of Hydrocarbons.

“Hydrocarbons” means oil, gas, coal seam gas, casinghead gas, drip gasoline,
natural gasoline, condensate, distillate, and all other liquid and gaseous
hydrocarbons produced or to be produced in conjunction therewith from a well
bore and all products, by-products, and other substances derived therefrom or
the processing thereof, and all other minerals and substances produced in
conjunction with such substances, including, but not limited to, sulfur,
geothermal steam, water, carbon dioxide, helium, and any and all minerals, ores,
or substances of value and the products and proceeds therefrom.

“Immaterial Subsidiary” means any Subsidiary, when taken together with all other
Subsidiaries that are not Guarantors at the time of determination, at such time
has either assets or quarterly revenues of less than 2.00% of the consolidated
assets or quarterly revenues of the Borrower and its consolidated Subsidiaries,
in each case, based upon the most recent financial statements available to the
Borrower; provided that, in any event, if any Subsidiary (i) provides a
guarantee, collateral or any other credit support for any Debt of the Borrower
or any other Subsidiary or (ii) incurs any Debt (other than purchase money
indebtedness or capital leases incurred in the ordinary course of business and
permitted under Section 6.02(b) and limited in amount as provided in Section
6.01(b)), such Subsidiary shall not be an Immaterial Subsidiary regardless of
the value of its assets or amount of quarterly revenues.

“Indebtedness,” for any Person, means without duplication:

(a)indebtedness of such Person for borrowed money;

(b)obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments;

(c)all obligations of such Person to pay the deferred purchase price of Property
or services (including, without limitation, obligations that are non-recourse to
the credit of such Person but are secured by the assets of such Person, but
excluding trade accounts payable);

(d)obligations of such Person as lessee under Capital Leases and obligations of
such Person in respect of synthetic leases;

(e)obligations of such Person under letters of credit and agreements relating to
the issuance of letters of credit or acceptance financing;

 

--------------------------------------------------------------------------------

 

(f)obligations of such Person under any Hedge Contract;

(g)obligations of such Person owing in respect of preferred Equity Interests of
such Person that is mandatorily redeemable;

(h)any obligations of such Person owing in connection with any volumetric or
production prepayments;

(i)obligations of such Person under direct or indirect guaranties in respect of,
and obligations (contingent or otherwise) of such Person to purchase or
otherwise acquire, or otherwise to assure a creditor against loss in respect of,
indebtedness or obligations of others of the kinds referred to in clauses (a)
through (h) above;

(j)indebtedness or obligations of others of the kinds referred to in clauses (a)
through (i) above secured by any Lien on or in respect of any Property of such
Person; and

(k)all liabilities of such Person in respect of unfunded vested benefits under
any Plan.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party or any Subsidiary under any Loan Document and (b) to the extent not
otherwise described in (a), Other Taxes.

“Independent Engineer” means Netherland Sewell & Associates, Inc., Wright &
Company, Inc., or any other engineering firm acceptable to the Administrative
Agent.

“Independent Engineering Report” means a report, in form and substance
reasonably satisfactory to the Administrative Agent and each of the Lenders,
prepared by an Independent Engineer, with respect to the Oil and Gas Properties
owned by any Loan Party or any Subsidiary (or to be acquired by any Loan Party
or any Subsidiary, as applicable) which are or are to be included in the
Borrowing Base, which report shall (a) specify the location, quantity, and type
of the estimated Proven Reserves attributable to such Oil and Gas Properties,
(b) contain a projection of the rate of production of such Oil and Gas
Properties, (c) contain an estimate of the net operating revenues to be derived
from the production and sale of Hydrocarbons from such Proven Reserves based on
product price and cost escalation assumptions stated therein, and (d) contain
such other information as is customarily obtained from and provided in such
reports or is otherwise reasonably requested by the Administrative Agent or any
Lender.

“Indenture Intercreditor Agreement” means that certain Intercreditor Agreement
dated as the Effective Date among the Borrower, the Agents, and the Second Lien
Agent, and substantially in the form of Exhibit L hereto, as the same may from
time to time be amended, modified, supplemented or restated as permitted
therein.

“Interest Expense” means, for the Borrower and its consolidated Subsidiaries for
any period, total interest, letter of credit fees, and other fees and expenses
incurred in connection with any Indebtedness for such period, whether paid or
accrued, including (i) all commissions, discounts and other fees and charges
owed with respect to letters of credit and bankers’ acceptance financing,
imputed interest under Capital Leases, and net costs under Interest Hedge
Agreements, all as determined in conformity with GAAP, and (ii) all interest,
dividends, distributions, or other payments made in respect of preferred Equity
Interests.

“Interest Hedge Agreement” means a Hedge Contract between the Borrower and one
or more financial institutions providing for the exchange of nominal interest
obligations between the Borrower and such financial institution or the cap of
the interest rate on any Indebtedness of the Borrower.

“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Reference Rate Advance into a
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and Section 2.03 and, thereafter, each
subsequent period commencing on the last day of the immediately preceding
Interest Period and

 

--------------------------------------------------------------------------------

 

ending on the last day of the period selected by the Borrower pursuant to the
provisions below and Section 2.03.  The duration of each such Interest Period
shall be one, three or six months, in each case as the Borrower may, upon notice
received by the Administrative Agent not later than 11:00 a.m.  (Houston, Texas
time) on the third Business Day prior to the first day of such Interest Period,
select; provided, however, that:

(a)the Borrower may not select any Interest Period which ends after the
Commitment Termination Date;

(b)Interest Periods commencing on the same date for Advances comprising part of
the same Borrowing shall be of the same duration;

(c)whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided that if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day; and

(d)any Interest Period which begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month in which it would have ended if there were a numerically
corresponding day in such calendar month.

“Interim Financial Statements” means the unaudited financial statements of the
Borrower and its Subsidiaries, including the consolidated balance sheet, for the
fiscal quarter ended March 31, 2013 and including therein statements of income,
cash flow, and retained earnings of the Borrower and its Subsidiaries for the
fiscal quarter period then ended, copies of which have been delivered to the
Administrative Agent.

“Internal Engineering Report” means a report, in form and substance satisfactory
to the Administrative Agent and each Lender, prepared by the Borrower and
certified by a Responsible Officer of the Borrower, addressed to the
Administrative Agent and the Lenders with respect to the Oil and Gas Properties
owned by any Loan Party or any Subsidiary (or to be acquired by any Loan Party
or any Subsidiary, as applicable) which are or are to be included in the
Borrowing Base, which report shall be in substantially the same form and provide
substantially the same information that this Agreement requires to be included
in the Independent Engineering Report together with such other information as is
reasonably requested by the Administrative Agent or any Lender.

“Interest Coverage Ratio” means, as of a fiscal quarter end, the ratio of (a)
the consolidated EBITDAX of the Borrower calculated for the four fiscal quarters
then ended, to (b) the consolidated Interest Expense of the Borrower for the
four fiscal quarters then ended.

"Investment" means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, guarantee (by guaranty or other arrangement)
or assumption of Debt of, or purchase or other acquisition of any other Debt or
equity participation or interest in, another Person, including any partnership
or joint venture interest in such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“Issuing Lender” means Wells Fargo, and any successor issuing bank pursuant to
Section 8.06.

“Leases” means all oil and gas leases, oil, gas and mineral leases, oil, gas and
casinghead gas leases or any other instruments, agreements, or conveyances under
and pursuant to which the owner

 

--------------------------------------------------------------------------------

 

thereof has or obtains the right to enter upon lands and explore for, drill, and
develop such lands for the production of Hydrocarbons.

“Legal Requirement” means, as to any Person, any law, statute, ordinance,
decree, requirement, order, judgment, rule, regulation (or official
interpretation of any of the foregoing) of, and the terms of any license or
permit issued by, any Governmental Authority, including, but not limited to,
Regulations D, T, U, and X, which is applicable to such Person.

“Lender Parties” means Lenders, the Issuing Lenders, the Swing Line Lender, the
Collateral Agent, and the Administrative Agent.

“Lender Swap Counterparty” means (a) any Person that is a Lender or Affiliate of
a Lender on date hereof and that is a counterparty to any Hedge Contract with
the Borrower or any Subsidiary listed on Schedule 4.20 and (b) any counterparty
to any other Hedge Contract with the Borrower or any Subsidiary; provided that
such counterparty is a Lender or an Affiliate of a Lender at the time such Hedge
Contract is entered into.  For the avoidance of doubt, “Lender Swap
Counterparty” shall not include any participant of a Lender pursuant to Section
9.07(d) other than to the extent such participant is otherwise a Lender or an
Affiliate of a Lender.

“Lenders” means a party hereto that (a) is a lender listed on the signature
pages of this Agreement on the date hereof or (b) is an Eligible Assignee that
became a lender under this Agreement pursuant to Section 2.15 or 9.07.  Unless
the context otherwise requires, the term “Lenders” references the Revolving
Lenders and the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means, individually, any standby letter of credit issued or
deemed issued by the Issuing Lender for the account of the Borrower in
connection with the Commitments and that is subject to this Agreement, and
“Letters of Credit” means all such letters of credit collectively.

“Letter of Credit Application” means the Issuing Lender’s standard form letter
of credit application for standby letters of credit that has been executed by
the Borrower and accepted by the Issuing Lender in connection with the issuance
of a Letter of Credit.

“Letter of Credit Documents” means all Letters of Credit, Letter of Credit
Applications, and agreements, documents, and instruments entered into in
connection with or relating thereto.

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn maximum face amount of each Letter of Credit at such time plus (b) the
aggregate unpaid amount of all Reimbursement Obligations at such time.

“Letter of Credit Obligations” means any obligations of the Borrower under this
Agreement in connection with the Letters of Credit, including the Reimbursement
Obligations.

“Leverage Ratio” means, as of a fiscal quarter end, the ratio of (a) the
consolidated Indebtedness of the Borrower (including all Second Lien Debt but
excluding all of Borrower’s obligations under any Hedge Contract) as of such
fiscal quarter end to (b) the consolidated EBITDAX of the Borrower for the four
fiscal quarter period then ended.

“Lien” means any mortgage, lien, pledge, assignment, charge, deed of trust,
security interest, hypothecation, preference, deposit arrangement or encumbrance
(or other type of arrangement having the practical effect of the foregoing) to
secure or provide for the payment of any obligation of any Person, whether
arising by contract, operation of law, or otherwise (including, without
limitation, the interest of a vendor or lessor under any conditional sale
agreement, synthetic lease, Capital Lease, or other title retention agreement).

“Liquid Investments” means:

(a)direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States maturing within 180 days
from the date of any acquisition thereof;

 

--------------------------------------------------------------------------------

 

(b)negotiable or nonnegotiable certificates of deposit, time deposits, or other
similar banking arrangements maturing within 180 days from the date of
acquisition thereof (“bank debt securities”), issued by (A) any Lender (or any
Affiliate of any Lender) or (B) any other bank or trust company so long as such
certificate of deposit is pledged to secure the Borrower’s or any Subsidiaries’
ordinary course of business bonding requirements, or any other bank or trust
company which has primary capital of not less than $500,000,000, if at the time
of deposit or purchase, such bank debt securities are rated not less than ”AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc., and (ii) commercial paper issued by
(A) any Lender (or any Affiliate of any Lender) or (B) any other Person if at
the time of purchase such commercial paper is rated not less than “A‑1” (or the
then equivalent) by the rating service of Standard & Poor’s Ratings Group or not
less than “P‑1” (or the then equivalent) by the rating service of Moody’s
Investors Service, Inc., or upon the discontinuance of both of such services,
such other nationally recognized rating service or services, as the case may be,
as shall be selected by the Borrower with the consent of the Required Lenders;

(c)deposits in money market funds investing exclusively in investments described
in clauses (a) and (b) above;

(d)repurchase agreements relating to investments described in clauses (a) and
(b) above with a market value at least equal to the consideration paid in
connection therewith, with any Person who regularly engages in the business of
entering into repurchase agreements and has a combined capital surplus and
undivided profit of not less than $500,000,000, if at the time of entering into
such agreement the debt securities of such Person are rated not less than “AA”
(or the then equivalent) by the rating service of Standard & Poor’s Ratings
Group or of Moody’s Investors Service, Inc.; and

(e)such other instruments (within the meaning of Article 9 of the UCC) as the
Borrower may request and the Administrative Agent may approve in writing.

“Loan Documents” means this Agreement, the Notes, the Letter of Credit
Documents, the Guaranties, the Security Instruments, the Fee Letter, the
Indenture Intercreditor Agreement, any AutoBorrow Agreement, and each other
agreement, instrument, or document executed by the Borrower, any Guarantor, or
any of the Borrower’s or a Guarantor’s Subsidiaries or any of their officers at
any time in connection with this Agreement.  For the avoidance of doubt, “Loan
Documents” does not include Hedge Contracts.

“Loan Party” means the Borrower and each Guarantor.

“Marcellus Sale” means the sale of all, substantially all, or any material
portion of, the Borrower’s Oil and Gas Properties located in the area commonly
known as the Appalachian Basin, including the Marcellus Shale.

“Material Adverse Change” means a material adverse change in, or material
adverse effect on (a) the business, operations, Properties or condition
(financial or otherwise) of the Borrower and the other Loan Parties taken as a
whole, (b) the ability of the Borrower or any Loan Party to perform any of its
obligations under any Loan Document, (c) the validity or enforceability of any
Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent or any other Agent, Issuing Bank or Lender under any Loan
Document.

“Maturity Date” means November 14, 2017.

“Maximum Rate” means the maximum nonusurious interest rate under applicable law
(determined under such laws after giving effect to any items which are required
by such laws to be construed as interest in making such determination, including
without limitation if required by such laws, certain fees and other costs).

“Minimum Collateral Amount” means, at any time, (i) with respect to cash
collateral consisting of cash or deposit account balances, an amount equal to
104% of the Letter of Credit Exposure of the Issuing Lender with respect to
Letters of Credit issued and outstanding at such time and 100% of the

 

--------------------------------------------------------------------------------

 

Fronting Exposure of the Swing Line Lender with respect to the Swing Line
Sublimit Amount and (ii) otherwise, an amount determined by the Administrative
Agent and the Issuing Lender in their sole discretion.

“Mortgage” means each of the mortgages or deeds of trust executed by any one or
more Loan Party in substantially the form of the attached Exhibit D or such
other form as may be requested by either Agent, together with any assumptions or
assignments of the obligations thereunder by any Loan Party, and “Mortgages”
shall mean all of such Mortgages collectively.

“Multiemployer Plan” means a “multiemployer plan” as defined in
Section 4001(a)(3) of ERISA.

"Net Cash Proceeds" means, in connection with any Disposition, the proceeds
thereof in the form of cash and cash equivalents (including any such proceeds
received by way of deferred payment of principal pursuant to a note or
installment receivable or purchase price adjustment receivable or otherwise, but
only as and when received), net of (a) amounts applied to the repayment of
Indebtedness secured by a Lien expressly permitted hereunder on any asset that
is the subject of such Disposition (other than any Lien pursuant to a Security
Instrument), (b) attorneys’ fees, accountants’ fees, investment bank fees and
other reasonable and customary fees and expenses actually incurred in connection
therewith, (c) Tax Distribution amounts paid or payable in connection with such
Disposition and (d) Taxes paid directly by any Loan Party or reasonably
estimated to be paid or payable in connection therewith; provided that the
evidence of each of the items described in clauses (a), (b), (c) and (d) hereof
is provided to the Administrative Agent in form and substance reasonably
satisfactory to it.

“Net Investment Amount” means, as of any date of determination, the amount equal
to (a) the aggregate amount of Investments made by Loan Parties to Non-Guarantor
Subsidiaries since the Effective Date, including the initial Investments made to
create such Subsidiaries, minus (b) the aggregate amount of Restricted Payments
made by Non-Guarantor Subsidiaries to the Loan Parties since the Effective Date
(it being agreed that the amount of such Restricted Payment that constitute
Property shall be deemed to be the purchase price for such Property that was
acquired with the proceeds of Investments made by the Loan Parties to the
Non-Guarantor Subsidiaries).

“Non-Consenting Lender” means any Lender that does not consent to a proposed
agreement, amendment, waiver, consent or release with respect to this Agreement
or any other Loan Document that (i) requires the consent of each Lender,
including any increases to the Borrowing Base and (ii) has been approved by the
Required Lenders.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Guarantor Subsidiary” means any Immaterial Subsidiary so long as such
Subsidiary is not a Guarantor.

“Notes” means the Revolving Notes and the Swing Line Notes.

“Notice of Borrowing” means a notice of borrowing in the form of the attached
Exhibit F signed by a Responsible Officer of the Borrower.

“Notice of Conversion or Continuation” means a notice of conversion or
continuation in the form of the attached Exhibit G signed by a Responsible
Officer of the Borrower.

“Obligations” means all principal, interest (including post-petition interest),
fees, reimbursements, indemnifications, and other amounts payable by the
Borrower, any Guarantor or any of their respective Subsidiaries to the
Administrative Agent, the Issuing Lender, the Swing Line Lender, or the Lenders
under the Loan Documents, including without limitation, the Letter of Credit
Obligations and Reimbursement Obligations.

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

“Oil and Gas Properties” means fee mineral interests, term mineral interests,
Leases, subleases, farm-outs, royalties, overriding royalties, net profit
interests, carried interests, production payments and similar mineral interests,
and all unsevered and unextracted Hydrocarbons in, under, or attributable to
such oil and gas Properties and interests.

“One Month LIBOR” means, for any day, the rate of interest equal to the
Eurodollar Rate then in effect for delivery of funds for a one (1) month period.

 

--------------------------------------------------------------------------------

 

“Operating Equipment” means all surface or subsurface machinery, equipment,
facilities, supplies or other Property of whatsoever kind or nature now or
hereafter located on any of the Property affected by the Oil and Gas Properties
which are useful for the production, treatment, storage or transportation of
Hydrocarbons, including all oil wells, gas wells, water wells, injection wells,
casing, tubing, rods, pumping units and engines, christmas trees, derricks,
separators, gun barrels, flow lines, pipelines, tanks, gas systems (for
gathering, treating and compression), water systems (for treating, disposal and
injection), supplies, derricks, wells, power plants, poles, cables, wires,
meters, processing plants, compressors, dehydration units, lines, transformers,
starters and controllers, machine shops, tools, storage yards and equipment
stored therein, buildings and camps, telegraph, telephone and other
communication systems, roads, loading racks, shipping facilities and all
additions, substitutes and replacements for, and accessories and attachments to,
any of the foregoing.  Operating Equipment shall not include any items
incorporated into realty or structures or improvements located therein or
thereon in such a manner that they no longer remain personalty under the laws of
the state in which such equipment is located.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Advance or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
required by the Borrower pursuant to Section 2.15 or made pursuant to Section
9.06).

“Parent” means Gastar Exploration, Ltd., an Alberta Canada corporation, and any
permitted successor prior to the consummation of the Gastar Merger.  

“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“PDP Reserves” means the Proven Reserves which are categorized as both
“developed” and “producing” under the definitions for oil and gas reserves
promulgated by the Society of Petroleum Evaluation Engineers (or any generally
recognized successor) as in effect at the time in question and reasonably
acceptable to the Administrative Agent.

“Permit” means any approval, certificate of occupancy, consent, waiver,
exemption, variance, franchise, order, permit, authorization, right or license
of or from any Governmental Authority, including without limitation, an
Environmental Permit.

“Permitted Liens” means the Liens permitted under Section 6.01.

“Permitted Subject Liens” means the Liens permitted under paragraphs (c) through
(i) of Section 6.01.

“Permitted Tax Distributions” means Restricted Payments in the form of cash made
by the Borrower to Parent in an amount equal to the income tax liabilities of
the Parent attributable to the earnings of the Borrower for such tax years in
which the Borrower is a pass-through entity or a member of a consolidated group
for tax purposes (other than a consolidated group solely comprised of the
Borrower and its Subsidiaries)(“Tax Distributions”); provided that (a) such
amount may not exceed the amount actually required to be paid by the Parent in
income tax attributable to such earnings, and (b) no later than 10 Business Days
following the making of such Restricted Payment, the Borrower shall provide the
Administrative Agent with a calculation of such attributable taxes in detail and
form reasonably acceptable to the Administrative Agent); provided that, for
purposes of determining the amount of

 

--------------------------------------------------------------------------------

 

Permitted Tax Distributions under this Agreement, the calculation of the tax
liability shall be based on consolidated earnings of the Borrower (and not on
earnings of any other Subsidiary of the Parent).

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability corporation or company, limited
liability partnership, trust, unincorporated association, joint venture or other
entity, or a government or any political subdivision or agency thereof or any
trustee, receiver, custodian or similar official.

“Plan” means an employee benefit plan (other than a Multiemployer Plan)
maintained for employees of the Borrower or any member of the Controlled Group
and covered by Title IV of ERISA or subject to the minimum funding standards
under Section 412 of the Code.

“Pledge Agreement” means a pledge agreement in substantially the form of the
attached Exhibit H and executed by the Borrower or any of its Subsidiaries or
any of the Guarantors.

“Pro Rata Share” means, with respect to any Lender, the ratio (expressed as a
percentage) of aggregate Commitments of such Lender to the aggregate Commitments
of all the Lenders (or if such Commitments have been terminated, the ratio
(expressed as a percentage) of outstanding Advances owing to such Lender to the
aggregate outstanding Advances owing to all such Lenders.

“Property” of any Person means any property or assets (whether real, personal,
or mixed, tangible or intangible) of such Person.

“Proven Reserves” means, at any particular time, the estimated quantities of
Hydrocarbons which geological and engineering data demonstrate with reasonable
certainty to be recoverable in future years from known reservoirs attributable
to Oil and Gas Properties included or to be included in the Borrowing Base under
then existing economic and operating conditions (i.e., prices and costs as of
the date the estimate is made).

“PV10” means, (a) in respect of the PDP Reserves relating to any Loan Party’s
Oil and Gas Properties set forth in the most recently delivered Engineering
Report under Section 2.02(b), the present value of future cash flows set forth
in such Engineering Report for such Oil and Gas Properties attributable to such
PDP Reserves and (b) in respect of the PDP Reserves relating to any Loan Party’s
Oil and Gas Properties set forth in the most recently delivered PDP Reserves
certificate delivered under Section 5.06(s), the present value of future cash
flows (discounted at ten percent (10%) per annum) for such Oil and Gas
Properties attributable to such PDP Reserves calculated in accordance with SEC
guidelines but using the Strip Price.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, (a) each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or (b) a Loan Party for which another Person who
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder can cause such Loan Party to qualify
as an “eligible contract participant” at such time by entering into a keepwell
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Realty Collateral” has the meaning set forth in the Mortgages.

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Lender, as applicable.

“Reference Rate” means a fluctuating interest rate per annum as shall be in
effect from time to time equal to the rate of interest publicly announced by
Wells Fargo, as its reference rate, whether or not the Borrower has notice
thereof.

“Reference Rate Advance” means an Advance which bears interest as provided in
Section 2.09(a).

“Register” has the meaning set forth in paragraph (c) of Section 9.07.

“Regulations D, T, U, and X” mean Regulations D, T, U, and X of the Federal
Reserve Board, as the same is from time to time in effect, and all official
rulings and interpretations thereunder or thereof.

“Reimbursement Obligations” means all of the obligations of the Borrower to
reimburse the Issuing Lender for amounts paid by the Issuing Lender under
Letters of Credit as established by the Letter of Credit Applications and
Section 2.07(d).

 

--------------------------------------------------------------------------------

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Release” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Required Lenders” means, (a) at any time when there are more than two Lenders,
Lenders holding at least 66⅔% of the aggregate Revolving Credit Exposure;
provided that, if no Advances or Letter of Credit Obligations are then
outstanding, “Required Lenders” shall mean Lenders having at least 66⅔% of the
aggregate amount of the Commitments at such time and (b) at any time when there
are one or two Lenders, all of the Lenders; provided further that, if there are
two or more Lenders, the Commitment of, and the portion of the Advances and
Letter of Credit Exposure held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders unless all
of the Lenders are Defaulting Lenders.

“Required Mortgage Percentage” means, (a) prior to the Amendment No. 9 Effective
Date, at least 95% (by value) of the Proven Reserves and the Oil and Gas
Properties relating thereto and, (b) from and after the Amendment No. 9
Effective Date, (i) at least 95% (by value) of the Proven Reserves and the Oil
and Gas Properties relating thereto (other than the DrillCo Excluded Properties
and all Proven Reserves attributable thereto) and (ii) 100% of the PDP Reserves
attributable to the Required PDP Properties.

“Required PDP Properties” means (a) all Oil and Gas Properties attributable to
DrillCo PDP Reserves and (b) Oil and Gas Properties attributable to PDP Reserves
(other than DrillCo PDP Reserves),(i) the PV10 attributable to which
exceeds $100,000 individually or (ii) the PV10 attributable to which does not
exceed $100,000 individually but, together with all such other Oil and Gas
Properties, exceeds $3,000,000 in the aggregate, in each case, as set forth in
the most recently delivered Engineering Report under Section 2.02(b) or in a PDP
Reserves certificate delivered under Section 5.06(s).

“Response” shall have the meaning set forth in CERCLA or under any other
Environmental Law.

“Responsible Officer” means (a) with respect to any Person that is a
corporation, such Person’s Chief Executive Officer, President, Chief Financial
Officer, or Vice President, (b) with respect to any Person that is a limited
liability company, a manager or the Responsible Officer of such Person’s
managing member or manager, and (c) with respect to any Person that is a general
partnership or a limited liability partnership, the Responsible Officer of such
Person’s general partner or partners.

“Restricted Payment” means, with respect to any Person, (a) any direct or
indirect dividend or distribution (whether in cash, securities or other
Property) or any direct or indirect payment of any kind or character (whether in
cash, securities or other Property) in consideration for or otherwise in
connection with any Equity Interest of such Person, including any retirement,
purchase, redemption or other acquisition of such Equity Interest, or any
options, warrants or rights to purchase or acquire any such Equity Interest or
(b) principal or interest payments (in cash, Property or otherwise) on, or
redemptions of, subordinated debt of such Person; provided that the term
“Restricted Payment” shall not include any dividend or distribution payable
solely (i) in common Equity Interests or Borrower Series C Preferred Shares of
such Person or warrants, options or other rights to purchase such Equity
Interests, or (ii) in rights to purchase preferred Equity Interests of the
Borrower in connection with a “poison pill” so long as such preferred Equity
Interests are not redeemable for cash and the other terms of such preferred
Equity Interests are substantially similar to those of the Borrower Series C
Preferred Shares or are otherwise acceptable to the Administrative Agent.

“Revolving Advance” means an advance by a Lender to the Borrower pursuant to
Section 2.01(a) as part of a Revolving Borrowing and refers to a Reference Rate
Advance or a Eurodollar Rate Advance.

“Revolving Borrowing” means a borrowing consisting of Advances made on the same
day by the Lenders pursuant to Section 2.01(a).

“Revolving Credit Exposure” means, as to any Revolving Lender at any time, the
aggregate principal amount at such time of its outstanding Revolving Advances
and such Revolving Lender’s participation in Letter of Credit Obligations and
Swing Line Advances at such time.

“Revolving Lenders” means Lenders having a Commitment or if such Commitments
have been terminated, Lenders that are owed Revolving Advances.

 

--------------------------------------------------------------------------------

 

“Revolving Note” means a promissory note of the Borrower payable to any Lender
in the amount of such Lender’s Commitment, in substantially the form of the
attached Exhibit E-1, evidencing indebtedness of the Borrower to such Lender
resulting from Advances owing to such Lender.

“Sanctioned Country” means at any time, a country, region or territory which is
itself, or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority, (b) any Person
operating, organized or resident in a Sanctioned Country or (c) any Person owned
or controlled by any such Person or Persons described in clauses (a) and (b).

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC), the European Union, Her Majesty’s Treasury, or
other relevant sanctions authority.

“SEC” means the United States Securities and Exchange Commission.

“Second Lien Agent” means Wells Fargo or such other Person serving in the
capacity as the “collateral trustee” under the Second Lien Note Agreement to the
extent permitted under the Second Lien Note Agreement and the Indenture
Intercreditor Agreement.

“Second Lien Debt” means the “Obligations” as defined in the Second Lien Note
Agreement.

“Second Lien Loan Documents” means the Second Lien Note Agreement, the
promissory notes executed and delivered pursuant to the Second Lien Note
Agreement, the Indenture Intercreditor Agreement and each other agreement,
instrument, or document executed by the Borrower, any of its Subsidiaries or any
of their respective Responsible Officers in connection with the Second Lien Note
Agreement.

“Second Lien Note Agreement” means the Indenture dated as of May 15, 2013, among
the Borrower and Second Lien Agent, as amended, supplemented, restated,
extended, substituted, increased, replaced, renewed, refinanced or otherwise
modified but only to the extent permitted under the terms of the Indenture
Intercreditor Agreement.

“Second Lien Notes” means the senior, second-lien secured notes issued pursuant
to that certain Indenture, dated as of May 15, 2013, by and among the Borrower
and the Second Lien Agent.

“Secured Obligations” means (a) all Obligations, (b) all obligations of the
Borrower, any Guarantor or any of their respective Subsidiaries owing to any
Lender Swap Counterparty under any Hedge Contract; provided that, (i) when any
Lender Swap Counterparty assigns or otherwise transfers any interest held by it
under any Hedge Contract to any other Person pursuant to the terms of such
agreement, the obligations thereunder shall constitute Secured Obligations only
if such assignee or transferee is also then a Lender or an Affiliate of a Lender
and (ii) if a Lender Swap Counterparty ceases to be a Lender hereunder or an
Affiliate of a Lender hereunder, obligations owing to such Lender Swap
Counterparty shall be included as Secured Obligations only to the extent such
obligations arise from transactions under such individual Hedge Contracts (and
not the Master Agreement between such parties) entered into prior to the date
hereof or at the time such Lender Swap Counterparty was a Lender hereunder or an
Affiliate of a Lender hereunder, without giving effect to any extension,
increases, or modifications thereof which are made after such Lender Swap
Counterparty ceases to be a Lender hereunder or an Affiliate of a Lender
hereunder, and (c) the Banking Services Obligations.  Notwithstanding anything
to the contrary contained herein, “Secured Obligations” shall not include the
Excluded Swap Obligations.

“Secured Parties” means the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Lenders, the Lender Swap Counterparties, and the Banking
Service Providers.

“Security Agreements” means the Security Agreements, each in substantially the
form of the attached Exhibit I, executed by the Borrower, any of its
Subsidiaries, or any of the Guarantors, and if applicable, the Collateral Agent.

“Security Instruments” means, collectively, (a) the Mortgages, (b) the Transfer
Letters, (c) the Pledge Agreements, (d) the Security Agreements, (e) each other
agreement, instrument or document executed at any time in connection with the
Pledge Agreements, the Security Agreements, or the

 

--------------------------------------------------------------------------------

 

Mortgages, (f) each agreement, instrument or document executed in connection
with the Cash Collateral Account; and (g) each other agreement, instrument or
document executed at any time in connection with securing the Secured
Obligations.

“Senior Secured Leverage Ratio” means, as of a fiscal quarter end, the ratio of
(a)(i) the consolidated secured Indebtedness of the Borrower (excluding all
Second Lien Debt) as of such fiscal quarter end minus (ii) the consolidated
Available Cash of the Borrower as of such fiscal quarter end, to (b) the
consolidated EBITDAX of the Borrower for the four fiscal quarter period then
ended.

“Senior Secured Leverage Ratio (Limited)” means, as of a fiscal quarter end, the
ratio of (a)(i) the consolidated secured Indebtedness of the Borrower (excluding
all Second Lien Debt) as of such fiscal quarter end minus (ii) the lesser of (A)
consolidated Available Cash of the Borrower as of such fiscal quarter end and
(B) $5,000,000, to (b) the consolidated EBITDAX of the Borrower for the four
fiscal quarter period then ended.

“Solvent” means, with respect to any Person as of the date of any determination,
that on such date (a) the fair value of the Property of such Person (both at
fair valuation and at present fair saleable value) is greater than the total
liabilities, including contingent liabilities, of such Person, (b) the present
fair saleable value of the assets of such Person is not less than the amount
that will be required to pay the probable liability of such Person on its debts
as they become absolute and matured, (c) such Person is able to realize upon its
assets and pay its debts and other liabilities, contingent obligations, and
other commitments as they mature in the normal course of business, (d) such
Person does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature, and (e) such Person is not engaged in business or a transaction, and is
not about to engage in business or a transaction, for which such Person’s
Property would constitute unreasonably small capital after giving due
consideration to current and anticipated future capital requirements and current
and anticipated future business conduct and the prevailing practice in the
industry in which such Person is engaged.  In computing the amount of contingent
liabilities at any time, such liabilities shall be computed at the amount which,
in light of the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.

“South Stack Oil and Gas Property” means any Oil and Gas Property located in (i)
the following locations in Canadian County, Oklahoma: Township 13 North – Range
5 West, Township 13 North – Range 6 West, Township 13 North – Range 7 West,
Township 14 North – Range 5 West, or Township 14 North – Range 6 West; or (ii)
the following location in Kingfisher County, Oklahoma: Township 15 North – Range
5 West.

“Strip Price” means, at any time, the forward month price curve as available and
quoted in the Kiodex Global NYMEX WTI for oil and the Kiodex Global NYMEX Henry
Hub for gas, as of the determination date and applicable to such future
production months utilizing for any interim reports actual by month prices for
any remaining portion of the current calendar year and the following calendar
year or for year-end reports by month for the subsequent 24 months and
thereafter the annual average of such forward month price curve.  For all future
periods beyond the periods reflected in the forward month price curve, the price
will be held constant thereafter based on the average of the last twelve month
period reflected in the forward price curve.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
other Person the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
Person, a majority of whose outstanding Voting Securities (other than directors’
qualifying shares) shall at any time be owned by such parent or one or more
Subsidiaries of such parent.  Unless otherwise specified, all references herein
to a “Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or
Subsidiaries of the Borrower.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

--------------------------------------------------------------------------------

 

“Swing Line Advance” means an advance by the Swing Line Lender to the Borrower
as part of a Swing Line Borrowing.

“Swing Line Borrowing” means the Borrowing consisting of a Swing Line Advance
made by the Swing Line Lender pursuant to Section 2.03(g) or, if an AutoBorrow
Agreement is in effect, any transfer of funds pursuant to such AutoBorrow
Agreement.

“Swing Line Lender” means Wells Fargo, in its capacity as lender of Swing Line
Advances hereunder.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender, in substantially the form of the attached Exhibit E-2, evidencing
indebtedness of the Borrower to the Swing Line Lender resulting from Swing Line
Advances owing to such Lender.

“Swing Line Payment Date” means (a) if an AutoBorrow Agreement is in effect, the
earliest to occur of (i) the date required by such AutoBorrow Agreement, (ii)
demand is made by the Swing Line Lender, (iii) the first day of each month,
(iv) the fifteenth day of each month, (v) the last day of each month, and
(vi) the Commitment Termination Date, or (b) if an AutoBorrow Agreement is not
in effect, the earlier to occur of (i) three (3) Business Days after demand is
made by the Swing Line Lender if no Default exists, and otherwise upon demand by
the Swing Line Lender, (ii) the first day of each month, (iii) the fifteenth day
of each month, (iv) the last day of each month, and (v) the Commitment
Termination Date.

“Swing Line Sublimit Amount” means $5,000,000; provided that, on and after the
Commitment Termination Date, the Swing Line Sublimit Amount shall be zero.

“Tax Distribution” has the meaning set forth in the definition of Permitted Tax
Distributions.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Event” means (a) a reportable event described in Section 4043 of
ERISA and the regulations issued thereunder (other than a Reportable Event not
subject to the provision for 30‑day notice to the PBGC under such regulations),
(b) the withdrawal of the Borrower or any of its Affiliates from a Plan during a
plan year in which it was a “substantial employer” as defined in Section
4001(a)(2) of ERISA, (c) the filing of a notice of intent to terminate a Plan or
the treatment of a Plan amendment as a termination under Section 4041 of ERISA,
(d) the institution of proceedings to terminate a Plan by the PBGC, or (e) any
other event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Plan.

“Transfer Letters” means, collectively, the letters in lieu of transfer orders
in substantially the form of the attached Exhibit J and executed by the
Borrower, any Guarantor or any of their respective Subsidiaries executing a
Mortgage.

“Type” has the meaning set forth in Section 1.04.

“UCC” shall mean the Uniform Commercial Code as the same may, from time to time,
be in effect in the State of New York; provided, however, in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of the security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, the term “UCC” shall mean the Uniform Commercial Code as in effect in
such other jurisdiction for purposes of the provisions hereof relating to such
attachment, perfection or priority and for purposes of definitions related to
such provisions.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“Voting Securities” means (a) with respect to any corporation (including any
unlimited liability company), capital stock of such corporation having general
voting power under ordinary circumstances to elect directors of such corporation
(irrespective of whether at the time stock of any other class or classes shall
have or might have special voting power or rights by reason of the happening of
any contingency), (b) with respect to any partnership, any partnership interest
or other ownership interest having general voting power to elect the general
partner or other management of the partnership or other Person, and

 

--------------------------------------------------------------------------------

 

(c) with respect to any limited liability company, membership certificates or
interests having general voting power under ordinary circumstances to elect
managers (or the individuals performing similar functions) of such limited
liability company.

“Wellbore Lien” means, with respect to any DrillCo PDP Reserves of a Loan Party
attributable to a particular well, a Lien (including a real property mortgage on
and a locally, and, if applicable, centrally, filed financing statement covering
fixtures and as-extracted collateral) on (i) the interest of the relevant Loan
Party in and to such well, the associated wellbore and the associated fixtures
and as-extracted collateral, and (ii) the interest of such Loan Party in and to
the Leases or other Oil and Gas Properties attributable to such DrillCo PDP
Reserves, but only insofar as such Leases or other Oil and Gas Properties are
necessary to produce, operate, maintain, and plug and abandon such well.

“Wells Fargo” means Wells Fargo Bank, National Association, a national banking
association.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02Computation of Time Periods.  In this Agreement, with respect to the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
means “to but excluding”.

Section 1.03Accounting Terms; Changes in GAAP.  Except as otherwise expressly
provided herein, all accounting terms used herein shall be interpreted, and all
financial statements and certificates and reports as to financial matters
required to be delivered to the Lenders hereunder shall (unless otherwise
disclosed to the Lenders in writing at the time of delivery thereof) be
prepared, in accordance with GAAP applied on a basis consistent with those used
in the preparation of the latest financial statements furnished to the Lenders
hereunder (which prior to the delivery of the first financial statements under
Section 5.06 hereof, shall mean the Financial Statements and the Interim
Financial Statements).  All calculations made for the purposes of determining
compliance with this Agreement shall (except as otherwise expressly provided
herein) be made by application of GAAP applied on a basis consistent with those
used in the preparation of the annual or quarterly financial statements
furnished to the Lenders pursuant to Section 5.06 hereof most recently delivered
prior to or concurrently with such calculations (or, prior to the delivery of
the first financial statements under Section 5.06 hereof, used in the
preparation of the Financial Statements and the Interim Financial
Statements).  If at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth herein, and either the Borrower or
the Required Lenders shall so request, the Administrative Agent, the Lenders and
the Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (a) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (b) the Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.  In addition, all calculations and
defined accounting terms used herein shall, unless expressly provided otherwise,
when referring to any Person, refer to such Person on a consolidated basis and
mean such Person and its consolidated subsidiaries.

Section 1.04Classes and Types of Advances.  Advances are distinguished by
“Class” and “Type.”  The “Class” of an Advance refers to the determination of
whether such Advances is a Revolving Advance or a Swing Line Advances.  The
“Type” of an Advance refers to the determination whether such Advance is a
Eurodollar Rate Advance or Reference Rate Advance as determined in accordance
with Section 2.03.

 

--------------------------------------------------------------------------------

 

Section 1.05Miscellaneous.  The definitions of terms herein shall apply equally
to the singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.  The words “include,” “includes” and “including” shall be deemed
to be followed by the phrase “without limitation.”  The word “will” shall be
construed to have the same meaning and effect as the word “shall.”  Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, (e) any reference to
any law or regulation herein shall, unless otherwise specified, refer to such
law or regulation as amended, modified or supplemented from time to time, and
(f) the words “asset” and “property” shall be construed to have the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

ARTICLE II
CREDIT FACILITIES

Section 2.01Commitment for Revolving Advances.

(a)Revolving Advances.  Each Lender severally agrees, on the terms and
conditions set forth in this Agreement, to make Revolving Advances to the
Borrower from time to time on any Business Day during the period from the date
of this Agreement until the Commitment Termination Date; provided that, after
giving effect to such Revolving Advances, each Lender’s Revolving Credit
Exposure shall not exceed the lesser of such Lender’s Commitment at such time
and such Lender’s Pro Rata Share of the Borrowing Base then in effect.  Each
Borrowing shall, in the case of Borrowings consisting of Reference Rate
Advances, be in an aggregate amount not less than $1,000,000 and in integral
multiples of $250,000 in excess thereof, and in the case of Borrowings
consisting of Eurodollar Rate Advances, be in an aggregate amount not less than
$3,000,000 and in integral multiples of $1,000,000 in excess thereof, and in
each case shall consist of Advances of the same Type made on the same day by the
Lenders ratably according to their respective Commitments.  Subject to the terms
of this Agreement, the Borrower may from time to time borrow, prepay, and
reborrow Advances.  

(b)Evidence of Indebtedness.  The Advances made by each Lender, and the Swing
Line Advances made by the Swing Line Lender, shall be evidenced by one or more
accounts or records maintained by such Lender or the Swing Line Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent, the Swing Line Lender and the
Lenders shall be conclusive absent manifest error of the amount of the Advances
made by such Lenders and Swing Line Lender to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender to the Borrower made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) the applicable Notes which shall evidence
such Lender’s Revolving Advances to the Borrower in addition to such accounts or
records.  Upon the request of the Swing Line Lender to the Borrower, the
Borrower shall execute and deliver to the Swing Line Lender a Swing Line Note
which

 

--------------------------------------------------------------------------------

 

shall evidence the Swing Line Advances to the Borrower in addition to such
accounts or records.  Each Lender and the Swing Line Lender may attach schedules
to such Notes with the date, Type (if applicable), amount, and maturity of its
Advances and payments with respect thereto.  In addition to the accounts and
records referred to in the immediately preceding sentences, each Lender, Issuing
Lender and Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit.  In the event of any conflict between
the Register and the corresponding accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the Register and the corresponding accounts and records of the
Administrative Agent shall control in the absence of manifest error.

Section 2.02Borrowing Base.

(a)Borrowing Base.  The initial Borrowing Base in effect as of Effective Date
has been set by the Administrative Agent and the Lenders and acknowledged by the
Borrower as $50,000,000.  Such initial Borrowing Base shall remain in effect
until the next redetermination made pursuant to this Section 2.02.  The
Borrowing Base shall be determined in accordance with the standards set forth in
Section 2.02(d) and is subject to periodic redetermination pursuant to Sections
2.02(b) and 2.02(c) and mandatory reductions pursuant to Section 2.02(d).

(b)Calculation of Borrowing Base.

(i)The Borrower shall deliver to the Administrative Agent and the Lenders on or
before each February 28th, beginning February 28, 2014, an Independent
Engineering Report dated effective as of the immediately preceding December
31st, and such other information as may be reasonably requested by any Lender
with respect to the Oil and Gas Properties included or to be included in the
Borrowing Base.  In the normal course of business (but in any event within 60
days after the Administrative Agent’s and the Lenders’ receipt of such
Independent Engineering Report and other information), (A) the Administrative
Agent shall deliver to each Lender the Administrative Agent’s recommendation for
the redetermined Borrowing Base (which, regardless of when such Borrowing Base
takes effect, will be "as of" May 1st of such year unless otherwise provided in
writing by the Borrower and requisite Lenders determining such Borrowing Base),
(B) the Administrative Agent and the Lenders shall redetermine the Borrowing
Base in accordance with Section 2.02(d), and (C) the Administrative Agent shall
promptly notify the Borrower in writing of the amount of the Borrowing Base as
so redetermined.

(ii)The Borrower shall deliver to the Administrative Agent and the Lenders, on
or before each August 31st, beginning August 31, 2013, an Internal Engineering
Report dated effective as of the immediately preceding June 30th and such other
information as may be reasonably requested by the Administrative Agent or any
Lender with respect to the Oil and Gas Properties included or to be included in
the Borrowing Base.  In the normal course of business (but in any event within
60 days after the Administrative Agent’s and the Lenders’ receipt of such
Internal Engineering Report and other information), (A) the Administrative Agent
shall deliver to each Lender the Administrative Agent’s recommendation for the
redetermined Borrowing Base (which, regardless of when such Borrowing Base takes
effect, will be "as of" November 1st of such year), (B) the Administrative Agent
and the Lenders shall redetermine the Borrowing Base in accordance with Section
2.02(d), and (C) the Administrative Agent shall promptly notify the Borrower in
writing of the amount of the Borrowing Base as so redetermined.

(iii)In the event that the Borrower does not furnish to the Administrative Agent
and the Lenders the Independent Engineering Report, Internal Engineering Report
or other information specified in clauses (i) and (ii) above by the date
specified therein, the Administrative Agent and the

 

--------------------------------------------------------------------------------

 

Lenders may nonetheless redetermine the Borrowing Base and redesignate the
Borrowing Base from time-to-time thereafter in their sole discretion until the
Administrative Agent and the Lenders receive the relevant Independent
Engineering Report, Internal Engineering Report, or other information, as
applicable, the Administrative Agent and the Lenders shall redetermine the
Borrowing Base as otherwise specified in this Section 2.02.

(iv)Each delivery of an Engineering Report (including, without limitation, the
initial Engineering Report delivered pursuant to Section 3.01) by the Borrower
to the Administrative Agent and the Lenders shall constitute a representation
and warranty by the Borrower to the Administrative Agent and the Lenders that
(A) the Borrower and the Guarantors, as applicable, own the Oil and Gas
Properties specified therein (other than any thereof that have been Disposed of
since the date of such Engineering Report in a Disposition permitted by this
Agreement) free and clear of any Liens (except Permitted Liens), (B) on and as
of the date of such Engineering Report each Oil and Gas Property identified as
PDP Reserves therein was developed for oil and gas, and the wells pertaining to
such Oil and Gas Properties that are described therein as producing wells
(“Wells”), were each producing oil and/or gas in paying quantities, except for
Wells that were utilized as water or gas injection wells, carbon dioxide wells
or as water disposal wells (each as noted in such Engineering Report), (C) the
descriptions of quantum and nature of the record title interests of the Borrower
and the Guarantors, as applicable, set forth in such Engineering Report include
the entire record title interests of the Borrower and the Guarantors in such Oil
and Gas Properties, are complete and accurate in all respects, and take into
account all Permitted Liens, (D) there are no “back-in” or “reversionary”
interests held by third parties which could reduce the interests of the Borrower
or any of the Guarantors in such Oil and Gas Properties except as set forth in
Engineering Report, (E) no operating or other agreement to which the Borrower or
any of the Guarantors is a party or by which the Borrower or any of the
Guarantors is bound affecting any part of such Oil and Gas Properties requires
the Borrower or any of the Guarantors to bear any of the costs relating to such
Oil and Gas Properties greater than the record title interest of the Borrower or
any of the Guarantors in such portion of the such Oil and Gas Properties as set
forth in such Engineering Report, except in the event the Borrower or any of the
Guarantors is obligated under an operating agreement to assume a portion of a
defaulting party’s share of costs, and (F) the Borrower’s and the Guarantors’
ownership of the Hydrocarbons and the undivided interests in the Oil and Gas
Properties as specified in such Engineering Report (i) will, after giving full
effect to all Permitted Liens, afford the Borrower or the applicable Guarantor
not less than those net interests (expressed as a fraction, percentage or
decimal) in the production from or which is allocated to such Hydrocarbons
specified as net revenue interest in such Engineering Report and (ii) will cause
the Borrower or the applicable Guarantor to bear not more than that portion
(expressed as a fraction, percentage or decimal), specified as working interest
in such Engineering Report, of the costs of drilling, developing and operating
the wells identified in such Engineering Report or identified in the exhibits to
the Mortgages encumbering such Oil and Gas Properties (except for any increases
in working interest with a corresponding increase in the net revenue interest in
such Oil and Gas Property).

(c)Interim Redeterminations.  In addition to the scheduled Borrowing Base
redeterminations provided for in Section 2.02(b), the Borrowing Base may be
further redetermined by the Lenders as follows, in each case, based on such
information as the Administrative Agent and the Lenders deem relevant (but in
accordance with Section 2.02(d)):

(i) the Administrative Agent may, and shall at the request of the Required
Lenders, make a redetermination of the Borrowing Base during any six-month
period between scheduled redeterminations;

 

--------------------------------------------------------------------------------

 

(ii) the Administrative Agent shall, at the request of the Borrower, make a
redetermination of the Borrowing Base during any six-month period between
scheduled redeterminations;

(iii) during the Designated Period, the Administrative Agent and the Lenders
shall make additional redeterminations of the Borrowing Base in connection with
each Disposition of Oil and Gas Properties (whether completed in one transaction
or series of transactions) with a purchase price equal to or greater than
$5,000,000 (excluding the Marcellus Sale which triggers the automatic reduction
provided for in Section 2.02(d)(ii)); provided that (A) each such
redetermination shall be triggered upon the earlier of (x) the execution by the
Borrower of definitive documentation for the applicable Disposition and (y) the
date on which the applicable Disposition is consummated, and (B) the applicable
Borrowing Base redetermination effected under this clause (iii) shall become
effective on the date such applicable Disposition is consummated;

(iv)the Administrative Agent and the Lenders shall make an additional
redetermination of the Borrowing Base on or about August 1, 2016 with an “as of”
date of August 1, 2016 (or such earlier date as agreed to by the Administrative
Agent, the Required Lenders and the Borrower or such later date as agreed to by
the Administrative Agent and the Required Lenders), and the Borrower hereby
agrees to deliver to the Administrative Agent and the Lenders on or before July
8, 2016 an Internal Engineering Report or an Independent Engineering Report (as
selected by the Borrower) dated effective as of July 1, 2016 and such other
information as may be reasonably requested by any Lender with respect to the Oil
and Gas Properties included or to be included in the Borrowing Base; and

(v) the Administrative Agent and the Lenders may make additional
redeterminations of the Borrowing Base in connection with any Disposition of Oil
and Gas Properties or any Hedge Event if, after giving effect thereto, the sum
of (A) the BB Value of all Dispositions of Oil and Gas Properties made since the
date of the most recent scheduled Borrowing Base redetermination and (B) the BB
Value of all such Hedge Events since the date of the most recent scheduled
Borrowing Base redetermination, equals or exceeds 10% of the Borrowing Base then
in effect.  

For the avoidance of doubt, such additional redeterminations of the Borrowing
Base shall not constitute nor be construed as a consent to any transaction or
proposed transaction that would not be permitted under the terms of this
Agreement.  The party requesting the redetermination under clause (i) or (ii)
above shall give the other party at least 10 days’ prior written notice that a
redetermination of the Borrowing Base pursuant to such applicable clause is to
be performed; provided that, no such prior written notice shall be required for
any redetermination made by the Lenders during the existence of a Default.  It
is understood and agreed that no prior notice is required in connection with any
redetermination under clause (iii), (iv) or (v) above.  In connection with any
redetermination of the Borrowing Base under this Section 2.02(c), the Borrower
shall provide the Administrative Agent and the Lenders with such information
regarding the Borrower and the Guarantors’ business (including, without
limitation, its Oil and Gas Properties, the Proven Reserves, and production
relating thereto) as the Administrative Agent or any Lender may reasonably
request; provided that, in the case of requests for an increase to the Borrowing
Base of $1,000,000 or more, the request of an updated Internal Engineering
Report is deemed to be reasonable.  In the event that the Borrower does not
furnish to the Administrative Agent and the Lenders the Independent Engineering
Report or Internal Engineering Report or other information specified in clauses
(iv) above by the date specified therein, the Administrative Agent and the
Lenders may nonetheless redetermine the Borrowing Base in their sole
discretion.  The Administrative Agent shall

 

--------------------------------------------------------------------------------

 

promptly notify the Borrower in writing of each redetermination of the Borrowing
Base pursuant to this Section 2.02(c) and the amount of the Borrowing Base as so
redetermined.

(d)Mandatory Reduction.  

(i)  If any Disposition of Oil and Gas Properties (excluding the Marcellus Sale
which triggers the automatic reduction provided for in Section 2.02(d)(ii) or
any Disposition that triggers a Borrowing Base redetermination under Section
2.02(c)(iii)) or Hedge Event has the effect of causing the sum of (i) the BB
Value of all Dispositions of Oil and Gas Properties made since the date of the
most recent scheduled Borrowing Base redetermination (including such Disposition
but excluding the Marcellus Sale which triggers the automatic reduction provided
for in Section 2.02(d)(ii) and any Disposition that triggers a Borrowing Base
redetermination under Section 2.02(c)(iii)) and (ii) the BB Value of all Hedge
Events since the date of the most recent scheduled Borrowing Base
redetermination (including such Hedge Event) to exceed 5% of the Borrowing Base
then in effect, then effective as of the date such Disposition is consummated or
such Hedge Event is effected, as applicable, the Borrowing Base shall be
automatically reduced by the BB Value of Oil and Gas Properties that are covered
by such Disposition and by the BB Value of such Hedge Event.

(ii) On the earlier of (A) April 10, 2016 and (B) the date the Marcellus Sale is
consummated, the Borrowing Base shall automatically reduce to $100,000,000
unless the Borrowing Base had already been reduce to a number lower than
$100,000,000 prior thereto.

(iii) On the occurrence of each Hedge Event, the Borrowing Base shall
automatically reduce by an amount equal to the Extraordinary Cash Proceeds
resulting from such Hedge Event.

(e)Standards for Redetermination.  Each redetermination of the Borrowing Base by
the Administrative Agent and the Lenders pursuant to this Section 2.02 shall be
made (i) in the sole discretion of the Administrative Agent and the Lenders (but
in accordance with the other provisions of this Section 2.02(e)), (ii) in
accordance with the Administrative Agent’s and the Lenders’ customary internal
standards and practices for valuing and redetermining the value of Oil and Gas
Properties in connection with reserve based oil and gas loan transactions, (iii)
in conjunction with the most recent Independent Engineering Report or Internal
Engineering Report, as applicable, or other information received by the
Administrative Agent and the Lenders relating to the Proven Reserves of the
Borrower and the Guarantors, and (iv) based upon the estimated value of the
Proven Reserves (other than any Proven Reserves attributable to any DrillCo
Excluded Property) owned by the Borrower and the Guarantors as determined by the
Administrative Agent and the Lenders.  In valuing and redetermining the
Borrowing Base, the Administrative Agent and the Lenders may also consider the
business, financial condition, and Indebtedness obligations of the Borrower and
the Guarantors and such other factors as the Administrative Agent and the
Lenders customarily deem appropriate, including without limitation, commodity
price assumptions, projections of production, operating expenses, general and
administrative expenses, capital costs, working capital requirements, liquidity
evaluations, dividend payments, environmental costs, and legal costs.  In that
regard, the Borrower acknowledges that the determination of the Borrowing Base
contains an equity cushion (market value in excess of loan value), which is
essential for the adequate protection of the Administrative Agent and the
Lenders.  No Proven Reserves shall be included or considered for inclusion in
the Borrowing Base unless the Administrative Agent shall have received, at the
Borrower’s expense, (A) evidence of title reasonably satisfactory in form and
substance to the Administrative Agent covering at least 85% (by value) (and from
and after February 10, 2016 at least 95% (by value)) of the Proven Reserves and
the Oil and Gas Properties relating thereto and (B) Mortgages and such other
Security Instruments requested by either Agent to the extent necessary to cause
the Collateral Agent to have an Acceptable Security Interest in the Required
Mortgage Percentage.  At all

 

--------------------------------------------------------------------------------

 

times after the Administrative Agent has given the Borrower notification of a
redetermination of the Borrowing Base under this Section 2.02, the Borrowing
Base shall be equal to the redetermined amount or such lesser amount designated
by the Borrower and disclosed in writing to the Administrative Agent and the
Lenders until the Borrowing Base is subsequently redetermined in accordance with
this Section 2.02; provided that the Borrower shall not request that the
Borrowing Base be reduced to a level that would result in a Borrowing Base
Deficiency.  Notwithstanding anything herein to the contrary, (x) to the extent
the redetermined Borrowing Base is less than or equal to the Borrowing Base in
effect prior to such redetermination, such redetermined Borrowing Base must be
approved by the Administrative Agent and the Required Lenders, and (y) to the
extent the redetermined Borrowing Base is greater than the Borrowing Base in
effect prior to such redetermination, such redetermined Borrowing Base must be
approved by the Administrative Agent and all of the Lenders.  

Section 2.03Method of Borrowing.

(a)Notice.  Each Borrowing (other than the Borrowings to be made on the
Effective Date), shall be made pursuant to the applicable Notice of Borrowing
given by Borrower to Administrative Agent not later than (i) 11:00 a.m.
(Houston, Texas time) on the third Business Day before the date of the proposed
Borrowing, in the case of a Eurodollar Rate Advance or (ii) 11:00 a.m. (Houston,
Texas time) on the Business Day before the date of the proposed Borrowing, in
the case of a Reference Rate Advance, by the Borrower to the Administrative
Agent, which shall give to each Lender prompt notice of such proposed Borrowing,
by facsimile or by electronic mail.  The Borrowings to be made on the Effective
Date shall be made pursuant to the applicable Notices of Borrowing given not
later than 11:00 a.m. (Houston, Texas time) on the Effective Date by the
Borrower to the Administrative Agent, which shall give to each Lender prompt
notice of such proposed Borrowing, by facsimile or by electronic mail.  Each
Notice of Borrowing shall be by facsimile or by electronic mail (with a PDF file
of the executed Notice of Borrowing attached), specifying (i) the requested date
of such Borrowing, (ii) the requested Type and Class of Advances comprising such
Borrowing, (iii) the aggregate amount of such Borrowing, and (iv) if such
Borrowing is to be comprised of Eurodollar Rate Advances, the requested Interest
Period for each such Advance; provided that, and all Borrowings to be made on
the Effective Date shall consist only of Reference Rate Advance which may,
subject to the terms of this Agreement, be thereafter Converted into Eurodollar
Rate Advances.  In the case of a proposed Borrowing comprised of Eurodollar Rate
Advances, the Administrative Agent shall promptly notify each Lender of the
applicable interest rate under Section 2.9(b).  Each Lender shall, before 12:00
noon (Houston, Texas time) on the date of such Borrowing, make available for the
account of its applicable Lending Office to the Administrative Agent at its
address referred to in Section 9.02, or such other location as the
Administrative Agent may specify by notice to the Lenders, in same day funds,
such Lender’s pro rata share of such Borrowing.  After the Administrative
Agent’s receipt of such funds and upon fulfillment of the applicable conditions
set forth in Article III, the Administrative Agent will make such funds
available to the Borrower at its account with the Administrative Agent or as
otherwise directed by the Borrower with written notice to the Administrative
Agent.

(b)Conversions and Continuations.  In order to elect to Convert or continue a
Revolving Advance under this paragraph, the Borrower shall deliver an
irrevocable Notice of Conversion or Continuation to the Administrative Agent at
the Administrative Agent’s office no later than 11:00 a.m. (Houston, Texas time)
(i) on the Business Day before the date of the proposed conversion date in the
case of a Conversion to a Reference Rate Advance and (ii) at least three
Business Days in advance of the proposed Conversion or continuation date in the
case of a Conversion to, or a continuation of, a Eurodollar Rate Advance.  Each
such Notice of Conversion or Continuation shall be in writing or by facsimile or
by electronic mail (with a PDF file of the executed Notice of Conversion or
Continuation attached), specifying (i) the requested Conversion or continuation
date (which shall be a Business Day), (ii) the amount, Type, and Class of the
Advance to be Converted or continued, (iii) whether a Conversion

 

--------------------------------------------------------------------------------

 

or continuation is requested and, if a Conversion, into what Type of Advance,
and (iv) in the case of a Conversion to, or a continuation of, a Eurodollar Rate
Advance, the requested Interest Period.  Promptly after receipt of a Notice of
Conversion or Continuation under this paragraph, the Administrative Agent shall
provide each Lender with a copy thereof and, in the case of a Conversion to or a
Continuation of a Eurodollar Rate Advance, notify each Lender of the applicable
interest rate under Section 2.09(b).  The portion of Advances comprising part of
the same Borrowing that are Converted to Advances of another Type shall
constitute a new Borrowing.

(c)Certain Limitations.  Notwithstanding anything to the contrary contained in
paragraphs (a) and (b) above:

(i)at no time shall there be more than eight Interest Periods applicable to
outstanding Eurodollar Rate Advances and the Borrower may not select Eurodollar
Rate Advances for any Borrowing at any time that a Default has occurred and is
continuing.  

(ii)if any Lender shall, at least one Business Day before the date of any
requested Borrowing, Conversion, or continuation, notify the Administrative
Agent that the introduction of or any change in or in the interpretation of any
Legal Requirement makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its
Lending Office to perform its obligations under this Agreement to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances, the
right of the Borrower to select Eurodollar Rate Advances from such Lender shall
be suspended until such Lender shall notify the Administrative Agent that the
circumstances causing such suspension no longer exist, and the Advance made by
such Lender in respect of such Borrowing, Conversion, or continuation shall be a
Reference Rate Advance;

(iii)if the Administrative Agent is unable to determine the Eurodollar Rate for
Eurodollar Rate Advances comprising any requested Borrowing, the right of the
Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance;

(iv)if the Required Lenders shall, at least one Business Day before the date of
any requested Borrowing, notify the Administrative Agent that the Eurodollar
Rate for Eurodollar Rate Advances comprising such Borrowing will not adequately
reflect the cost to such Lenders of making or funding their respective
Eurodollar Rate Advances, as the case may be, for such Borrowing, the right of
the Borrower to select Eurodollar Rate Advances for such Borrowing or for any
subsequent Borrowing shall be suspended until the Administrative Agent shall
notify the Borrower and the Lenders that the circumstances causing such
suspension no longer exist, and each Advance comprising such Borrowing shall be
a Reference Rate Advance; and

(v)if the Borrower shall fail to select the duration or continuation of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01 and
paragraph (b) above, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders and such Advances shall be made available to the
Borrower on the date of such Borrowing as Reference Rate Advances or, if an
existing Advance, Convert into Reference Rate Advances.

(d)Notices Irrevocable.  Each Notice of Borrowing and Notice of Continuation or
Conversion delivered by the Borrower hereunder, including its deemed request for
borrowing made hereunder, shall be irrevocable and binding on the Borrower.

 

--------------------------------------------------------------------------------

 

(e)Funding by Lenders; Administrative Agent Reliance.  Unless the Administrative
Agent shall have received notice from a Lender before the date of any Borrowing
that such Lender will not make available to the Administrative Agent such
Lender’s Pro Rata Share of any Borrowing, the Administrative Agent may assume
that such Lender has made its Pro Rata Share of such Borrowing available to the
Administrative Agent on the date of such Borrowing in accordance with Section
2.03(a), and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount.  If and to
the extent that such Lender shall not have so made its Pro Rata Share of such
Borrowing available to the Administrative Agent, such Lender and the Borrower
severally agree to immediately repay to the Administrative Agent on demand such
corresponding amount, together with interest on such amount, for each day from
the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, the interest rate applicable on such day to Advances comprising such
Borrowing and (ii) in the case of such Lender, the lesser of (A) the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation and (B) the
Maximum Rate.  If such Lender shall repay to the Administrative Agent such
corresponding amount and interest as provided above, such corresponding amount
so repaid shall constitute such Lender’s Advance as part of such Borrowing for
purposes of this Agreement even though not made on the same day as the other
Advances comprising such Borrowing.

(f)Payments by Borrower; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or the Issuing Lender hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Lender, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Lender, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Lender, with interest thereon,
for each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the lesser of (i)
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (ii) the Maximum Rate.

(g)Swing Line Advances.

(i)Facility.  On the terms and conditions set forth in this Agreement, and if an
AutoBorrow Agreement is in effect, subject to the terms and conditions of such
AutoBorrow Agreement, the Swing Line Lender may, in its sole discretion, from
time-to-time on any Business Day during the period from the date of this
Agreement until the last Business Day occurring before the Commitment
Termination Date, make Swing Line Advances to the Borrower which shall be due
and payable on the Swing Line Payment Date (except that no Swing Line Advance
may mature after the Commitment Termination Date), and in an aggregate
outstanding principal amount not to exceed the Swing Line Sublimit Amount at any
time; provided that (A) no Swing Line Advance shall be made by the Swing Line
Lender if the conditions set forth in Section 3.02 have not been met as of the
date of such Swing Line Advance, it being agreed by the Borrower that the giving
of the applicable Notice of Borrowing and the acceptance by the Borrower of the
proceeds of such Swing Line Advance shall constitute a representation and
warranty by the Borrower that on the date of such Swing Line Advance such
conditions have been met; (B) only if an AutoBorrow Agreement is not in effect,
each Swing Line Advance shall be in an aggregate amount not less than $500,000
and in integral multiples of $100,000 in excess thereof; (C) if an AutoBorrow
Agreement is in effect, such additional terms and conditions of such AutoBorrow
Agreement shall have been satisfied, and in the event that any of the terms of
this Section 2.03(g)(i) conflict with

 

--------------------------------------------------------------------------------

 

such AutoBorrow Agreement, the terms of the AutoBorrow Agreement shall govern
and control; and (D) after giving effect to such Swing Line Advance, the
aggregate Revolving Credit Exposure of the Lenders shall not exceed the lesser
of the aggregate Commitments in effect at such time and the Borrowing Base in
effect at such time.   No Lender shall have any rights or obligations under any
AutoBorrow Agreement, but each Lender shall have the obligation to purchase and
fund risk participations in the Swing Line Advances and to refinance Swing Line
Advances as provided below.  The indebtedness of the Borrower to the Swing Line
Lender resulting from Swing Line Advances shall be evidenced as set forth in
Section 2.01(b).

(ii)Prepayment.  Within the limits expressed in this Agreement, amounts advanced
pursuant to Section 2.03(g)(i) may from time to time be borrowed, prepaid
without penalty, and reborrowed.  If the aggregate outstanding principal amount
of the Swing Line Advances ever exceeds the Swing Line Sublimit Amount, the
Borrower shall prepay to the Swing Line Lender outstanding principal of the
Swing Line Advances such that such excess is eliminated.  If an AutoBorrow
Agreement is in effect, each prepayment of a Swing Line Borrowing shall be made
as provided in such AutoBorrow Agreement.

(iii)Reimbursements for Swing Line Obligations.

(A)With respect to the Swing Line Advances and the interest, premium, fees, and
other amounts owed by the Borrower to the Swing Line Lender in connection with
the Swing Line Advances, the Borrower agrees to pay to the Swing Line Lender
such amounts when due and payable to the Swing Line Lender under the terms of
this Agreement and, if an AutoBorrow Agreement is in effect, in accordance with
the terms of such AutoBorrow Agreement.  If the Borrower does not pay to the
Swing Line Lender any such amounts when due and payable to the Swing Line
Lender, the Swing Line Lender may upon notice to the Administrative Agent
request the satisfaction of such obligation by the making of a Revolving
Borrowing in the amount of any such amounts not paid when due and payable.  Upon
such request, the Borrower shall be deemed to have requested the making of a
Revolving Borrowing in the amount of such obligation and the transfer of the
proceeds thereof to the Swing Line Lender.  The Revolving Borrowings requested
pursuant to this Section 2.03(g)(iii)(A) may exceed the Borrowing Base by an
amount not to exceed the Swing Line Sublimit Amount.  The Administrative Agent
shall promptly forward notice of such Revolving Borrowing to the Borrower and
the Lenders, and each Lender shall, regardless of whether (1) the conditions in
Section 3.02 have been met, (2) such notice complies with Section 2.03(a), or
(3) a Default exists, make available such Lender’s ratable share of such
Revolving Borrowing to the Administrative Agent, and the Administrative Agent
shall promptly deliver the proceeds thereof to the Swing Line Lender for
application to such amounts owed to the Swing Line Lender.  The Borrower hereby
unconditionally and irrevocably authorizes, empowers, and directs the Swing Line
Lender to make such requests for Revolving Borrowings on behalf of the Borrower,
and the Lenders to make Revolving Advances to the Administrative Agent for the
benefit of the Swing Line Lender in satisfaction of such obligations.  The
Administrative Agent and each Lender may record and otherwise treat the making
of such Revolving Borrowings as the making of a Revolving Borrowing to the
Borrower under this Agreement as if requested by the Borrower.  Nothing herein
is intended to release the Borrower’s obligations under the Swing Line Note, but
only to provide an additional method of payment therefor.  The making of any
Borrowing under this Section 2.03(g)(iii)(A) shall not constitute a cure or
waiver of any Default or Event of Default, other than the payment Default or
Event of Default which is satisfied by the application of the amounts deemed
advanced hereunder, caused by the Borrower’s failure to comply with the
provisions of this Agreement or the Swing Line Note.

 

--------------------------------------------------------------------------------

 

(B)If at any time, the Commitments shall have expired or be terminated while any
Swing Line Advance is outstanding, each Lender, at the sole option of the Swing
Line Lender, shall either (1) notwithstanding the expiration or termination of
the Commitments, make a Revolving Advance as a Reference Rate Advance, or (2) be
deemed, without further action by any Person, to have purchased from the Swing
Line Lender a participation in such Swing Line Advance, in either case in an
amount equal to the product of such Lender’s Pro Rata Share times the
outstanding aggregate principal balance of the Swing Line Advances.  The
Administrative Agent shall notify each such Lender of the amount of such
Revolving Advance or participation, and such Lender will transfer to the
Administrative Agent for the account of the Swing Line Lender on the next
Business Day following such notice, in immediately available funds, the amount
of such Revolving Advance or participation.

(C)If any such Lender shall not have so made its Revolving Advance or its
percentage participation available to the Administrative Agent pursuant to this
Section 2.03(g), such Lender agrees to pay interest thereon for each day from
such date until the date such amount is paid at a per annum rate equal to the
lesser of (1) the Federal Funds Rate for such day and for the first three days
after such date and thereafter the interest rate applicable to the Revolving
Advance and (2) the Maximum Rate.  Whenever, at any time after the
Administrative Agent has received from any Lender such Lender’s Revolving
Advance or participating interest in a Swing Line Advance, the Administrative
Agent receives any payment on account thereof, the Administrative Agent will pay
to such Lender its participating interest in such amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s Revolving Advance or participating interest was outstanding
and funded), which payment shall be subject to repayment by such Lender if such
payment received by the Administrative Agent is required to be returned.  Each
Lender’s obligation to make the Revolving Advance or purchase such participating
interests pursuant to this Section 2.03(g) shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any set-off,
counterclaim, recoupment, defense or other right which such Lender or any other
Person may have against the Swing Line Lender, the Administrative Agent or any
other Person for any reason whatsoever; (ii) the occurrence or continuance of a
Default or the termination of the Commitments; (iii) any breach of this
Agreement by the Borrower or any other Lender; or (iv) any other circumstance,
happening or event whatsoever, whether or not similar to any of the
foregoing.  Each Swing Line Advance, once so participated by any Lender, shall
cease to be a Swing Line Advance with respect to that amount for purposes of
this Agreement, but shall continue to be a Revolving Advances.

(iv)Method of Borrowing.  If an AutoBorrow Agreement is in effect, each Swing
Line Borrowing shall be made as provided in such AutoBorrow
Agreement.  Otherwise, and except as provided in the clause (c) above, each
request for a Swing Line Advance shall be made pursuant to telephone notice to
the Swing Line Lender given no later than 1:00 p.m. (Houston, Texas time) on the
date of the proposed Swing Line Advance, promptly confirmed by a completed and
executed Notice of Revolving Borrowing sent via facsimile or, unless otherwise
required by the Administrative Agent or Swing Line Lender prior to such
delivery, electronic mail (PDF), to the Administrative Agent and the Swing Line
Lender.  The Swing Line Lender will promptly make the Swing Line Advance
available to the Borrower at the Borrower’s account with the Swing Line Lender.

(v)Interest for Account of Swing Line Lender.  Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Advances
(provided that any failure of the Swing Line Lender to provide such invoice
shall not release the Borrower from its obligation to pay such interest).  Until
each Lender funds its Revolving Advance or risk participation pursuant to clause
(g)

 

--------------------------------------------------------------------------------

 

above, interest in respect of Lender’s Pro Rata Share of the Swing Line Advances
shall be solely for the account of the Swing Line Lender.

(vi)Payments Directly to Swing Line Lender.  The Borrower shall make all
payments of principal and interest in respect of the Swing Line Advances
directly to the Swing Line Lender.

(vii)Discretionary Nature of the Swing Line Facility.  Notwithstanding any terms
to the contrary contained herein or in any AutoBorrow Agreement, the Swing Line
facility provided herein or in any AutoBorrow Agreement (A) is an uncommitted
facility and the Swing Line Lender may, but shall not be obligated to, make
Swing Line Advances, and (B) may be terminated at any time by the Swing Line
Lender upon written notice to the Borrower.

Section 2.04Reduction of the Commitments.

(a)The Borrower shall have the right, upon at least three Business Days’
irrevocable notice to the Administrative Agent, to terminate in whole or reduce
ratably in part the unused portion of the Commitments; provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or in integral
multiples of $1,000,000 in excess thereof.  

(b)Any reduction and termination of the Commitments pursuant to this
Section 2.04 shall be applied ratably to each Lender’s Commitment and shall be
permanent, with no obligation of the Lenders to reinstate such Commitments.

Section 2.05Prepayment of Advances.

(a)Optional.  The Borrower shall have no right to prepay any principal amount of
any Advance except as provided in this Section 2.05(a) and all notices given
pursuant to this Section 2.05(a) shall be irrevocable and binding upon the
Borrower.  Each payment of any Advance pursuant to this Section 2.05(a) shall be
made in a manner such that all Advances comprising part of the same Borrowing
are paid in whole or ratably in part other than Advances owing to a Defaulting
Lender as provided in Section 2.16.  The Borrower may prepay the Advances, after
giving by 11:00 a.m. (Houston, Texas time), (i) in the case of Eurodollar Rate
Advances, at least three Business Days’ or (ii) in the case of Reference Rate
Advances, same Business Day’s, irrevocable prior written notice to the
Administrative Agent stating the proposed date and aggregate principal amount of
such prepayment.  If any such notice is given, the Borrower shall prepay the
Advances in whole or ratably in part in an aggregate principal amount equal to
the amount specified in such notice, together with accrued interest to the date
of such prepayment on the principal amount prepaid and amounts, if any, required
to be paid pursuant to Section 2.12 as a result of such prepayment being made on
such date; provided, however, that each partial prepayment with respect to:  (A)
any amounts prepaid in respect of Eurodollar Rate Advances shall be applied to
Eurodollar Rate Advances comprising part of the same Borrowing; (B) any
prepayments made in respect of Reference Rate Advances shall be made in a
minimum amounts of $1,000,000 and in integral multiples of $250,000 in excess
thereof, (C) any prepayments made in respect of any Borrowing comprised of
Eurodollar Rate Advances shall be made in an aggregate principal amount of at
least $3,000,000 and in integral multiples of $1,000,000 in excess thereof, and
in an aggregate principal amount such that after giving effect thereto such
Borrowing shall have a remaining principal amount outstanding with respect to
such Borrowing of at least $3,000,000, and (D)(1) if an AutoBorrow Agreement is
not in effect, each optional prepayment of Swing Line Advances shall be in a
minimum amount not less than $500,000 and in multiple integrals of $100,000 in
excess thereof and (2) if an AutoBorrow Agreement is in effect, each prepayment
of Swing Line Advances shall be made as provided in such AutoBorrow
Agreement..  Full prepayments of any Borrowing are permitted without restriction
of amounts.  

 

--------------------------------------------------------------------------------

 

(b)Borrowing Base Deficiency.

(i)Other than as provided in clause (ii) through (iv) below, if a Borrowing Base
Deficiency exists, the Borrower shall, after receipt of written notice from the
Administrative Agent regarding such deficiency, take any of the following
actions (and the failure of the Borrower to take such actions to remedy such
Borrowing Base Deficiency shall constitute an Event of Default):

(A)prepay Swing Line Advances or, if the Swing Line Advances have been repaid in
full, prepay Revolving Advances or, if the Revolving Advances have been repaid
in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured within 5 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent;

(B)(i) deliver, within 5 days after the date such deficiency notice is received
by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to pledge as Collateral
for the Secured Obligations additional Oil and Gas Properties acceptable to the
Administrative Agent and each of the Lenders such that the Borrowing Base
Deficiency is cured within 30 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent and (ii) provide such
pledge of additional Oil and Gas Properties within such time period;

(C)(i) deliver, within 5 days after the date such deficiency notice is received
by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in five monthly installments equal to one-fifth
of such Borrowing Base Deficiency with the first such installment due 30 days
after the date such deficiency notice is received by the Borrower from the
Administrative Agent and each following installment due 30 days after the
preceding installment and (ii) make such payments and deposits within such time
periods; provided that the Borrowing Base Deficiency cure permitted under this
clause (C) shall not be available to the Borrower unless, (1) no Event of
Default exists and is continuing at the time written notice of such election
shall have been delivered to the Administrative Agent, and (2) concurrent with
the delivery of such written notice, the Borrower shall have delivered to the
Administrative Agent a calculation of the Borrower’s consolidated cash flow
forecast and financial projections which demonstrates, to the Administrative
Agent’s satisfaction, the Borrower’s ability to make each such installment
payments and to otherwise pay its other Indebtedness and trade accounts payable
as they become due ; or

(D)(i) deliver, within 5 days after the date such deficiency notice is received
by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to combine the options
provided in clause (B) and clause (C) above, and also indicating the amount to
be prepaid in installments and the amount to be provided as additional
Collateral, and (ii) make such five equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (B) and
clause (C) above.

(ii)If, during the existence of a Borrowing Base Deficiency, any Loan Party (or
the Administrative Agent as loss payee or assignee) receives Extraordinary Cash
Proceeds, whether as one payment or a series of payments, then the Borrower
shall, within three Business Days after receipt of such proceeds, prepay the
Borrowings and make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, in an aggregate amount equal to
the lesser of (i) such Borrowing Base Deficiency and (ii) 100% of such proceeds.

 

--------------------------------------------------------------------------------

 

(iii)If, at the time of, or as a result of, a Borrowing Base redetermination
made under Section 2.02(c) (other than Section 2.02(c)(iv) which is addressed in
clause (v) below), or Section 5.10, or a mandatory Borrowing Base reduction
provided in Section 2.02(d)(i) or (ii), a Borrowing Base Deficiency exists, then
the Borrower shall immediately prepay the Advances or, if the Advances have been
repaid in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, in an amount equal to (A) such
portion of the Borrowing Base Deficiency resulting from such reduction plus (B)
if a Borrowing Base Deficiency exists prior to such reduction, then an amount
equal to the lesser of (i) the Extraordinary Cash Proceeds of the transaction
that triggered such Borrowing Base reduction and (ii) such portion of the
Borrowing Base Deficiency in existence immediately prior to such reduction.

(iv)Upon the occurrence of each Hedge Event during the Covenant Relief Period
and the corresponding automatic reduction of the Borrowing Base as provided in
Section 2.02(d)(iii), the Borrower shall immediately prepay the Advances or, if
the Advances have been repaid in full, make deposits into the Cash Collateral
Account to provide cash collateral for the Letter of Credit Exposure, in an
amount equal to the Extraordinary Cash Proceeds received from such Hedge Event.

(v)If, as a result of a Borrowing Base redetermination made under Section
2.02(c)(iv) a Borrowing Base Deficiency exists, the Borrower shall, after
receipt of written notice from the Administrative Agent regarding such
deficiency, take any of the following actions (and the failure of the Borrower
to take such actions to remedy such Borrowing Base Deficiency shall constitute
an Event of Default):

(A)prepay Swing Line Advances or, if the Swing Line Advances have been repaid in
full, prepay Revolving Advances or, if the Revolving Advances have been repaid
in full, make deposits into the Cash Collateral Account to provide cash
collateral for the Letter of Credit Exposure, such that the Borrowing Base
Deficiency is cured within one Business Day after the date such deficiency
notice is received by the Borrower from the Administrative Agent;

(B)(i) deliver, within one Business Day after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to pledge as Collateral
for the Secured Obligations additional Oil and Gas Properties acceptable to the
Administrative Agent and each of the Lenders such that the Borrowing Base
Deficiency is cured within 5 days after the date such deficiency notice is
received by the Borrower from the Administrative Agent and (ii) provide such
pledge of additional Oil and Gas Properties within such time period;

(C)(i) deliver, within one Business Day after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to repay the Advances
and make deposits into the Cash Collateral Account to provide cash collateral
for the Letters of Credit, each in three monthly installments equal to one-third
of such Borrowing Base Deficiency with such installments due on September 1,
2016, October 1, 2016 and November 1, 2016 and (ii) make such payments and
deposits within such time periods; provided that the Borrowing Base Deficiency
cure permitted under this clause (C) shall not be available to the Borrower
unless, (1) no Event of Default exists and is continuing at the time written
notice of such election shall have been delivered to the Administrative Agent,
and (2) concurrent with the delivery of such written notice, the Borrower shall
have delivered to the Administrative Agent a calculation of the Borrower’s
consolidated cash flow forecast and financial projections which demonstrates, to
the Administrative Agent’s satisfaction, the Borrower’s ability to make each
such installment payments and to otherwise pay its other Indebtedness and trade
accounts payable as they become due; or

 

--------------------------------------------------------------------------------

 

(D)(i) deliver, within one Business Day after the date such deficiency notice is
received by the Borrower from the Administrative Agent, written notice to the
Administrative Agent indicating the Borrower’s election to combine the options
provided in clause (B) and clause (C) above, and also indicating the amount to
be prepaid in installments and the amount to be provided as additional
Collateral, and (ii) make such three equal consecutive monthly installments and
deliver such additional Collateral within the time required under clause (B) and
clause (C) above.

Each prepayment pursuant to this Section 2.05(b) shall be accompanied by accrued
interest on the amount prepaid to the date of such prepayment and amounts, if
any, required to be paid pursuant to Section 2.12 as a result of such prepayment
being made on such date.  Each prepayment under this Section 2.05(b) shall be
applied to the Advances as determined by the Administrative Agent and agreed to
by the Lenders in their sole discretion.  The failure of the Borrower to provide
a notice of its election within the required 5 days as required in clause (i)
above shall be deemed to be an election by the Borrower to take the actions
provided in clause (i)(A) above.  The failure of the Borrower to provide a
notice of its election within the required one Business Day as required in
clause (vi) above shall be deemed to be an election by the Borrower to take the
actions provided in clause (vi)(A) above.

(c)Reduction of Commitments.  On the date of each reduction of the aggregate
Commitments pursuant to Section 2.04, the Borrower agrees to make a prepayment
in respect of the outstanding amount of the Advances to the extent, if any, that
the aggregate unpaid principal amount of all Advances plus the Letter of Credit
Exposure exceeds the lesser of (A) the aggregate Commitments, as so reduced and
(B) the Borrowing Base.  Each prepayment pursuant to this Section 2.05(c) shall
be accompanied by accrued interest on the amount prepaid to the date of such
prepayment and amounts, if any, required to be paid pursuant to Section 2.12 as
a result of such prepayment being made on such date.  Each prepayment under this
Section 2.05(c) shall be applied to the Advances as determined by the
Administrative Agent and agreed to by the Lenders in their sole discretion.

(d)Illegality.  If any Lender shall notify the Administrative Agent and the
Borrower that the introduction of or any change in or in the interpretation of
any applicable Legal Requirement makes it unlawful, or that any central bank or
other Governmental Authority asserts that it is unlawful for such Lender or its
Lending Office to perform its obligations under this Agreement to maintain any
Eurodollar Rate Advances of such Lender then outstanding hereunder, (i) the
Borrower shall, no later than 11:00 a.m. (Houston, Texas time), (A) if not
prohibited by law, on the last day of the Interest Period for each outstanding
Eurodollar Rate Advance made by such Lender or (B) if required by such notice,
on the second Business Day following its receipt of such notice, automatically
convert to Reference Rate Advances all of the Eurodollar Rate Advances made by
such Lender then outstanding, together with accrued interest on the principal
amount converted to the date of such conversion and amounts, if any, required to
be paid pursuant to Section 2.12 as a result of such conversion being made on
such date, (ii) such Lender shall simultaneously make a Reference Rate Advance
to the Borrower on such date in an amount equal to the aggregate principal
amount of the Eurodollar Rate Advances prepaid to such Lender, and (iii) the
right of the Borrower to select Eurodollar Rate Advances from such Lender for
any subsequent Borrowing shall be suspended until such Lender gives notice
referred to above shall notify the Administrative Agent that the circumstances
causing such suspension no longer exist.

(e)Disposition of STACK Oil and Gas Properties.  If the Borrower or any other
Loan Party Disposes of any South Stack Oil and Gas Property after the Amendment
No. 9 Effective Date, the Borrower shall, within three Business Days of the date
on which such Disposition is consummated, prepay Swing Line Advances or, if the
Swing Line Advances have been repaid in full, prepay Revolving Advances or, if
the Revolving Advances have been repaid in full, make deposits into the Cash
Collateral

 

--------------------------------------------------------------------------------

 

Account to provide cash collateral for the Letter of Credit Exposure, in an
amount equal to 20% of the Net Cash Proceeds received by each such Loan Party
from such Disposition.

(f)No Additional Right; Ratable Prepayment.  The Borrower shall have no right to
prepay any principal amount of any Advance except as provided in this Section
2.05, and all notices given pursuant to this Section 2.05 shall be irrevocable
and binding upon the Borrower.  Each payment of any Advance pursuant to this
Section 2.05 shall be made in a manner such that all Advances comprising part of
the same Borrowing are paid in whole or ratably in part.

Section 2.06Repayment of Advances.

(a)Revolving Advances.  The Borrower shall repay to the Administrative Agent for
the ratable benefit of the Lenders the outstanding principal amount of each
Revolving Advance, together with any accrued interest thereon, on the Maturity
Date or such earlier date pursuant to Section 7.02 or Section 7.03.

(b)Swing Line Advances.  Each Swing Line Advance shall be paid in full on each
Swing Line Payment Date.

Section 2.07Letters of Credit.

(a)Commitment for Letters of Credit.  Subject to the terms and conditions set
forth in this Agreement, the Issuing Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.07, from time to
time on any Business Day during the period from the date hereof until the
Commitment Termination Date, to issue, increase or extend the expiration date
of, Letters of Credit for the account of any Loan Party, provided that no Letter
of Credit will be issued, increased, or extended:

(i)if such issuance, increase, or extension would cause the Letter of Credit
Exposure to exceed the lesser of (A) $5,000,000 and (B) an amount equal to (1)
the lesser of the aggregate Commitments in effect at such time and the Borrowing
Base in effect at such time minus (2) the sum of the aggregate outstanding
amount of all Advances;

(ii)unless such Letter of Credit has an expiration date not later than the
earlier of (A) one year after its issuance or extension (or 15 months from the
date of such issuance or extension if required by the beneficiary thereof that
is a Governmental Authority) and (B) five Business Days prior to the Revolving
Maturity Date (an “Acceptable Letter of Credit Maturity Date”); provided that,
(1) if the Commitments are terminated in whole pursuant to Section 2.04, the
Borrower shall either (A) deposit into the Cash Collateral Account cash in an
amount equal to 104% of the Letter of Credit Exposure for the Letters of Credit
which have an expiry date beyond the date the Commitments are terminated or (B)
provide a replacement letter of credit (or other security) reasonably acceptable
to the Administrative Agent and the Issuing Lender in an amount equal to 104% of
the Letter of Credit Exposure, and (2) any such Letter of Credit with a one-year
tenor may expressly provide for an automatic extension of one additional year so
long as such Letter of Credit expressly allows the Issuing Lender, at its sole
discretion, to elect not to provide such extension; provided that, in any event,
such automatic extension may not result in an expiration date that occurs after
the fifth Business Day prior to the Revolving Maturity Date;

(iii)unless such Letter of Credit is a standby letter of credit not supporting
the repayment of indebtedness for borrowed money of any Person;

(iv)unless such Letter of Credit is in form and substance acceptable to the
Issuing Lender in its sole discretion;

 

--------------------------------------------------------------------------------

 

(v)unless the Borrower has delivered to the Issuing Lender a completed and
executed Letter of Credit Application;

(vi)unless such Letter of Credit is governed by (A) the Uniform Customs and
Practice for Documentary Credits (2007 Revision), International Chamber of
Commerce Publication No. 600, or (B) the International Standby Practices
(ISP98), International Chamber of Commerce Publication No. 590, in either case,
including any subsequent revisions thereof approved by a Congress of the
International Chamber of Commerce and adhered to by the Issuing Lender;

(vii)if any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the Issuing Lender
from issuing, increasing or extending such Letter of Credit, or any Legal
Requirement applicable to the Issuing Lender or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over the Issuing Lender shall prohibit, or request that the Issuing
Lender refrain from, the issuance, increase or extension of letters of credit
generally or such Letter of Credit in particular or shall impose upon the
Issuing Lender with respect to such Letter of Credit any restriction, reserve or
capital requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Effective Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Effective Date and which the Issuing Lender in good faith deems material to it;

(viii)if the issuance, increase or extension of such Letter of Credit would
violate one or more policies of the Issuing Lender applicable to letters of
credit generally;

(ix)if Letter of Credit is to be denominated in a currency other than Dollars;

(x)if such Letter of Credit supports the obligations of any Person in respect of
(x) a lease of real property, or (y) an employment contract if the Issuing
Lender reasonably determines that the Borrower’s obligation to reimburse any
draws under such Letter of Credit may be limited; or

(xi)any Revolving Lender is at such time a Defaulting Lender hereunder, unless
such Defaulting Lender’s Fronting Exposure as to Letters of Credit has been
fully reallocated or Cash Collateralized pursuant to Section 2.16 below or the
Issuing Lender has entered into other satisfactory arrangements with the
Borrower or such Lender to eliminate the Issuing Lender’s risk with respect to
such Lender.

(b)Requesting Letters of Credit.  Each Letter of Credit shall be issued,
increased or extended pursuant to a Letter of Credit Application given by the
Borrower to the Administrative Agent and the Issuing Lender by facsimile,
electronic mail or other writing not later than 11:00 a.m. (Houston, Texas,
time) on the third Business Day before the proposed date of issuance, increase
or extension for the Letter of Credit.  Each Letter of Credit Application shall
be fully completed and shall specify the information required therein.  Each
Letter of Credit Application shall be irrevocable and binding on the
Borrower.  Subject to the terms and conditions hereof, the Issuing Lender shall
before 2:00 p.m. (Houston, Texas, time) on the date of such Letter of Credit
Application issue, increase or extend such Letter of Credit to the beneficiary
of such Letter of Credit.  

(c)Reimbursements for Letters of Credit; Funding of Participations.  

(i)With respect to any Letter of Credit, in accordance with the related Letter
of Credit Application, the Borrower agrees to pay on demand to the
Administrative Agent on behalf of the Issuing Lender an amount equal to any
amount paid by the Issuing Lender under such Letter of Credit.  

 

--------------------------------------------------------------------------------

 

Upon the Issuing Lender’s demand for payment under the terms of a Letter of
Credit Application, the Borrower may, with a written notice, request that the
Borrower’s obligations to the Issuing Lender thereunder be satisfied with the
proceeds of a Revolving Advance in the same amount (notwithstanding any minimum
size or increment limitations on individual Revolving Advances).  If the
Borrower does not make such request and does not otherwise make the payments
demanded by the Issuing Lender as required under this Agreement or the Letter of
Credit Application, then the Borrower shall be deemed for all purposes of this
Agreement to have requested such a Revolving Advance in the same amount and the
transfer of the proceeds thereof to satisfy the Borrower’s obligations to the
Issuing Lender, and the Borrower hereby unconditionally and irrevocably
authorizes, empowers, and directs the Lenders to make such Revolving Advance, to
transfer the proceeds thereof to the Issuing Lender in satisfaction of such
obligations, and to record and otherwise treat such payments as a Revolving
Advance to the Borrower.  The Administrative Agent and each Lender may record
and otherwise treat the making of such Revolving Borrowings as the making of a
Revolving Borrowing to the Borrower under this Agreement as if requested by the
Borrower.  Nothing herein is intended to release any of the Borrower’s
obligations under any Letter of Credit Application, but only to provide an
additional method of payment therefor.  The making of any Revolving Borrowing
under this Section 2.07(c) shall not constitute a cure or waiver of any Default,
other than the payment Default which is satisfied by the application of the
amounts deemed advanced hereunder, caused by the Borrower’s failure to comply
with the provisions of this Agreement or the Letter of Credit Application.

(ii)Each Lender (including the Lender acting as Issuing Lender) shall, upon
notice from the Administrative Agent that the Borrower has requested or is
deemed to have requested a Revolving Advance pursuant to Section 2.03 and
regardless of whether (A) the conditions in Section 3.02 have been met, (B) such
notice complies with Section 2.03, or (C) a Default exists, make funds available
to the Administrative Agent for the account of the Issuing Lender in an amount
equal to such Lender’s Pro Rata Share of the amount of such Revolving Advance
not later than 1:00 p.m. on the Business Day specified in such notice by the
Administrative Agent, whereupon each Lender that so makes funds available shall
be deemed to have made a Revolving Advance to the Borrower in such amount.  The
Administrative Agent shall remit the funds so received to the Issuing Lender.

(iii)If any such Lender shall not have so made its Revolving Advance available
to the Administrative Agent pursuant to this Section 2.07, then (x) the unpaid
Letter of Credit Obligations then due from the Borrower shall bear interest at
the Default Rate and such interest shall be payable as provided in Section
2.09(c) and (y) to the extent the Borrower has not paid such interest or is not
required to pay such interest, then such Lender agrees to pay interest thereon
for each day from such date until the date such amount is paid at the lesser of
(A) the Federal Funds Rate for such day for the first three days and thereafter
the interest rate applicable to the Revolving Advance and (B) the Maximum
Rate.  Whenever, at any time after the Administrative Agent has received from
any Lender such Lender’s Revolving Advance, the Administrative Agent receives
any payment on account thereof, the Administrative Agent will pay to such Lender
its participating interest in such amount (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such Lender’s
Revolving Advance was outstanding and funded), which payment shall be subject to
repayment by such Lender if such payment received by the Administrative Agent is
required to be returned.  Each Lender’s obligation to make the Revolving Advance
pursuant to this Section 2.07 shall be absolute and unconditional and shall not
be affected by any circumstance, including (1) any set-off, counterclaim,
recoupment, defense or other right which such Lender or any other Person may
have against the Issuing Lender, the Administrative Agent or any other Person
for any reason whatsoever; (2) the occurrence or continuance of a Default or the
termination of the Commitments; (3) any breach of this Agreement by any Loan
Party or any other Lender; or (4) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

 

--------------------------------------------------------------------------------

 

(iv)If at any time, the Commitments shall have expired or shall have been
terminated while any Letter of Credit Exposure is outstanding, each Revolving
Lender, at the sole option of the Issuing Lender, shall fund its participation
in such Letters of Credit in an amount equal to such Lender’s Pro Rata Share of
the unpaid amount of the Borrower’s payment obligations under drawn Letters of
Credit.  The Issuing Lender shall notify the Administrative Agent, and in turn,
the Administrative Agent shall notify each such Lender of the amount of such
participation, and such Lender will transfer to the Administrative Agent for the
account of the Issuing Lender on the next Business Day following such notice, in
immediately available funds, the amount of such participation.  At any time
after the Issuing Lender has made a payment under any Letter of Credit and has
received from any Lender funding of its participation in respect of such payment
in accordance with this clause (iv), if the Administrative Agent receives for
the account of the Issuing Lender any payment in respect of the related Letter
of Credit Exposure or interest thereon (whether directly from the Borrower or
otherwise, including proceeds of cash collateral applied thereto by the
Administrative Agent), the Administrative Agent shall distribute to such Lender
its Pro Rata Share thereof in the same funds as those received by the
Administrative Agent.

(d)Participations.  Upon the date of the issuance or increase of a Letter of
Credit, the Issuing Lender shall be deemed to have sold to each other Lender and
each other Lender shall have been deemed to have purchased from the Issuing
Lender a participation in the related Letter of Credit Obligations equal to such
Lender’s Revolving Pro Rata Share at such date and such sale and purchase shall
otherwise be in accordance with the terms of this Agreement.  The Issuing Lender
shall promptly notify each such participant Lender by facsimile, telephone, or
electronic mail (PDF) of each Letter of Credit issued or increased and the
actual dollar amount of such Lender’s participation in such Letter of Credit.  

(e)Obligations Unconditional.  The obligations of the Borrower under this
Agreement in respect of each Letter of Credit shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, notwithstanding the following circumstances:

(i)any lack of validity or enforceability of any Letter of Credit Documents;

(ii)any amendment or waiver of or any consent to departure from any Letter of
Credit Documents;

(iii)the existence of any claim, set-off, defense or other right which any Loan
Party may have at any time against any beneficiary or transferee of such Letter
of Credit (or any Persons for whom any such beneficiary or any such transferee
may be acting), the Issuing Lender, any Lender or any other person or entity,
whether in connection with this Agreement, the transactions contemplated in this
Agreement or in any Letter of Credit Documents or any unrelated transaction;

(iv)any statement or any other document presented under such Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect to the extent the
Issuing Lender would not be liable therefor pursuant to the following paragraph
(g);

(v)payment by the Issuing Lender under such Letter of Credit against
presentation of a draft or certificate which does not comply with the terms of
such Letter of Credit; or

(vi)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing;

 

--------------------------------------------------------------------------------

 

provided, however, that nothing contained in this paragraph (e) shall be deemed
to constitute a waiver of any remedies of the Borrower in connection with the
Letters of Credit, including, without limitation, those remedies specified in
paragraph (g) below.

(f)Prepayments of Letters of Credit.  In the event that any Letter of Credit
shall be outstanding or shall be drawn and not reimbursed on or prior to the
Acceptable Letter of Credit Maturity Date, the Borrower shall pay to the
Administrative Agent an amount equal to 104% of the Letter of Credit Exposure
allocable to such Letter of Credit, such amount to be due and payable on the
Acceptable Letter of Credit Maturity Date, and to be held in the Cash Collateral
Account and applied in accordance with paragraph (h) below.

(g)Liability of Issuing Lender.  The Borrower assumes all risks of the acts or
omissions of any beneficiary or transferee of any Letter of Credit with respect
to its use of such Letter of Credit.  Neither the Issuing Lender nor any of its
officers or directors shall be liable or responsible for:

(i)the use which may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith;

(ii)the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged;

(iii)payment by the Issuing Lender against presentation of documents which do
not comply with the terms of a Letter of Credit, including failure of any
documents to bear any reference or adequate reference to the relevant Letter of
Credit; or

(iv)any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit (including the Issuing Lender’s own negligence),

except that the Borrower shall have a claim against the Issuing Lender, and the
Issuing Lender shall be liable to, and shall promptly pay to, the Borrower, to
the extent of any direct, as opposed to consequential, damages suffered by the
Borrower which the Borrower proves were caused by the Issuing Lender’s willful
misconduct or gross negligence (as determined in a final, non-appealable
judgment of a court of competent jurisdiction) in determining whether documents
presented under a Letter of Credit comply with the terms of such Letter of
Credit.  In furtherance and not in limitation of the foregoing, the Issuing
Lender may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

(h)Cash Collateral Account.

(i)If the Borrower is required to deposit funds in the Cash Collateral Account
pursuant to Sections 2.05(b), 7.02(b), 7.03(b) or any other provision under this
Agreement, then the Borrower and the Administrative Agent shall establish the
Cash Collateral Account and the Borrower shall execute any documents and
agreements, including the Administrative Agent’s standard form assignment of
deposit accounts, that the Administrative Agent requests in connection therewith
to establish the Cash Collateral Account and grant the Administrative Agent a
first priority, perfected Lien in such account and the funds therein.  The
Borrower hereby pledges to the Administrative Agent and grants the
Administrative Agent a security interest in the Cash Collateral Account,
whenever established, all funds held in the Cash Collateral Account from time to
time, and all proceeds thereof as security for the payment of the Secured
Obligations.   The Borrower hereby agrees to maintain a first priority security
interest in all the Cash Collateral Account and such Cash Collateral as security
for the Secured

 

--------------------------------------------------------------------------------

 

Obligations and as security for the Defaulting Lenders’ obligation to fund
participations in respect of Letter of Credit Exposure, to be applied pursuant
to Section 2.07(i)(ii) below.

(ii)Funds held in the Cash Collateral Account shall be held as cash collateral
for obligations with respect to Letters of Credit and promptly applied by the
Administrative Agent at the request of the Issuing Lender to any reimbursement
or other obligations under Letters of Credit that exist or occur.  To the extent
that any surplus funds are held in the Cash Collateral Account above the Letter
of Credit Exposure during the existence of an Event of Default the
Administrative Agent may (A) hold such surplus funds in the Cash Collateral
Account as cash collateral for the Obligations or (B) apply such surplus funds
to any Obligations in any manner directed by the Required Lenders.  If no
Default exists, then at the Borrower’s written request, the Administrative Agent
shall promptly release any surplus funds held in the Cash Collateral Account
above the sum of (x) 104% of the Letter of Credit Exposure and (y) all
Defaulting Lenders’ Pro Rata Share of outstanding Swing Line Advances other than
Swing Line Advances as to which such Defaulting Lender’s participation
obligation has been funded by it or reallocated to other Lenders.

(iii)Funds held in the Cash Collateral Account may be invested in Liquid
Investments maintained with, and under the sole dominion and control of, the
Administrative Agent or in another investment if mutually agreed upon by the
Borrower and the Administrative Agent, but the Administrative Agent shall have
no obligation to make any investment of the funds therein.  The Administrative
Agent shall exercise reasonable care in the custody and preservation of any
funds held in the Cash Collateral Account and shall be deemed to have exercised
such care if such funds are accorded treatment substantially equivalent to that
which the Administrative Agent accords its own property, it being understood
that the Administrative Agent shall not have any responsibility for taking any
necessary steps to preserve rights against any parties with respect to any such
funds.

(i)Defaulting Lender.  At any time that there shall exist a Defaulting Lender,
within one Business Day following the written request of the Administrative
Agent or the Issuing Lender (with a copy to the Administrative Agent) the
Borrower shall Cash Collateralize the Issuing Lender’s Fronting Exposure with
respect to such Defaulting Lender (determined after giving effect to Section
2.16 and any Cash Collateral provided by such Defaulting Lender) in an amount
not less than the Minimum Collateral Amount.

(i)Grant of Security Interest by Defaulting Lender; Agreement to Provide Cash
Collateral.  To the extent cash collateral is provided by any Defaulting Lender,
such Defaulting Lender hereby grants to the Administrative Agent, for the
benefit of the Issuing Lender, and agrees to maintain, a first priority security
interest in all such Cash Collateral as security for such Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Obligations, to
be applied pursuant to clause (ii) below.   Such Defaulting Lender  shall
execute any documents and agreements, including the Administrative Agent’s
standard form assignment of deposit accounts, that the Administrative Agent
requests in connection therewith to establish such cash collateral account and
to grant the Administrative Agent a first priority security interest in such
account and the funds therein.  If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent and the Issuing Lender as herein provided,
or that the total amount of such Cash Collateral is less than the Minimum
Collateral Amount, the Borrower will, promptly upon demand by the Administrative
Agent, pay or provide to the Administrative Agent additional Cash Collateral in
an amount sufficient to eliminate such deficiency (after giving effect to any
Cash Collateral provided by the Defaulting Lender).

(ii)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.07(i) or Section 2.16
in respect of Letters of

 

--------------------------------------------------------------------------------

 

Credit shall be applied to the satisfaction of the Defaulting Lender’s
obligation to fund participations in respect of Letter of Credit Exposure
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii)Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Lender’s Fronting Exposure shall no
longer be required to be held as Cash Collateral pursuant to this Section
2.07(i) following (i) the elimination of the applicable Fronting Exposure
(including by the termination of Defaulting Lender status of the applicable
Lender), or (ii) the determination by the Administrative Agent and the Issuing
Lender that there exists excess Cash Collateral; provided that, subject to
Section 2.16, the Person providing Cash Collateral and the Issuing Lender may
agree that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations; and provided further that to the extent that such
Cash Collateral was provided by the Borrower, such Cash Collateral shall remain
subject to the security interest granted pursuant to the Loan Documents.

(iv)Letters of Credit Issued for Guarantors or any Subsidiary.  Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Guarantor or any Subsidiary, the
Borrower shall be obligated to reimburse the Issuing Lender hereunder for any
and all drawings under such Letter of Credit issued hereunder by the Issuing
Lender.  The Borrower hereby acknowledges that the issuance of Letters of Credit
for the account of any Guarantor, the Borrower or any Subsidiary inures to the
benefit of the Borrower, and that the Borrower’s business (indirectly or
directly) derives substantial benefits from the businesses of such other
Persons.

Section 2.08Fees.

(a)Commitment Fees.  The Borrower agrees to pay to the Administrative Agent for
the account of each Lender a commitment fee at a per annum rate equal to the
Commitment Fee Rate on the daily amount by which (i) the lesser of such Lender’s
Commitment then in effect and such Lender’s Pro Rata Share of the Borrowing Base
then in effect exceeds (ii) the sum of such Lender’s outstanding Revolving
Advances plus such Lender’s Pro Rata Share of the Letter of Credit Exposure,
from the Effective Date until the Commitment Termination Date; provided that, no
Commitment Fee shall accrue on the Commitment of a Defaulting Lender during the
period such Lender remains a Defaulting Lender.  The commitment fees shall be
due and payable quarterly in arrears on the last day of each March, June,
September, and December commencing on June 30, 2013 and continuing thereafter
through and including the Commitment Termination Date.  For the avoidance of
doubt and for purposes of this Section 2.08(a) only, outstanding Swing Line
Advances shall not reduce the amount of unused Commitments.

(b)Letter of Credit Fees.

(i)Subject to Section 2.16, the Borrower agrees to pay to the Administrative
Agent for the pro rata benefit of the Lenders a per annum letter of credit fee
for each Letter of Credit issued hereunder in an amount equal to the greater of
(A) the Applicable Margin then in effect for Eurodollar Rate Advances times the
daily maximum amount available to be drawn under such Letter of Credit and (B)
$600 per annum, during the period such Letter of Credit is in effect, payable
quarterly in arrears on the last day of each March, June, September, and
December commencing on June 30, 2013 and continuing thereafter through and
including the Commitment Termination Date.

(ii)The Borrower also agrees to pay to the Issuing Lender such other usual and
customary fees associated with any transfers, amendments, drawings, negotiations
or reissuances of any

 

--------------------------------------------------------------------------------

 

Letters of Credit.  Such fees shall be due and payable as requested by the
Issuing Lender in accordance with the Issuing Lender’s then current fee policy.

(iii)The Borrower shall have no right to any refund of letter of credit fees
previously paid by the Borrower, including any refund claimed because any Letter
of Credit is canceled prior to its expiration date.

(c)Other Fees.  The Borrower agrees to pay to Wells Fargo the fees provided for
in the Fee Letter.

Section 2.09Interest.  The Borrower shall pay interest on the unpaid principal
amount of each Advance made by each Lender from the date of such Advance until
such principal amount shall be paid in full, at the following rates per annum:

(a)Reference Rate Advances.  Each Reference Rate Advance shall bear interest at
the Adjusted Reference Rate in effect from time to time plus the Applicable
Margin for Reference Rate Advances in effect from time to time.  The Borrower
shall pay to Administrative Agent for the ratable account of each Lender all
accrued but unpaid interest on such Lender’s Reference Rate Advances, quarterly
in arrears, on each March 31st, June 30th, September 30th, and December 31st
commencing on June 30, 2013, on the date such Reference Rate Advance shall be
paid in full and on the Commitment Termination Date.

(b)Eurodollar Rate Advances.  Each Eurodollar Rate Advance shall bear interest
during its Interest Period equal to at all times the Eurodollar Rate for such
Interest Period plus the Applicable Margin for Eurodollar Rate Advances for such
period.  The Borrower shall pay to the Administrative Agent for the ratable
account of each Lender all accrued but unpaid interest on each of such Lender’s
Eurodollar Rate Advances on the last day of the Interest Period therefor (and in
the case of a Eurodollar Rate Advance with an Interest Period of more than three
months’ duration, on each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period), on the date any Eurodollar Rate Advance is repaid, and on the
Commitment Termination Date.

(c)Swing Line Advances.  The Swing Line Advances shall bear interest at the
Adjusted Base Rate plus the Applicable Margin for Reference Rate Advances or
such other per annum rate to be agreed to between the Borrower and the Swing
Line Lender.  The Borrower shall pay all accrued but unpaid interest on each
Swing Line Advance to the Swing Line Lender, quarterly in arrears, on each March
31st, June 30th, September 30th, and December 31st commencing on June 30, 2013,
and on the Commitment Termination Date or such dates as otherwise agreed to
between the Swing Line Lender and the Borrower.

(d)Default Rate.  Notwithstanding the foregoing, (i) upon the occurrence and
during the continuance of an Event of Default under Section 7.01(a) or Section
7.01(e), all Obligations shall bear interest, after as well as before judgment,
at the Default Rate and (ii) upon the occurrence and during the continuance of
any Event of Default (including under Section 7.01(a) or Section 7.01(e)), upon
the request of the Required Lenders, all Obligations shall bear interest, after
as well as before judgment, at the Default Rate.  Interest accrued pursuant to
this Section 2.09(d) and all interest accrued but unpaid on or after the
Commitment Termination Date shall be due and payable on demand.  

Section 2.10Illegality.  If any Lender in its good faith judgment shall notify
the Borrower that the introduction of or any change in or in the interpretation
of any Legal Requirement makes it unlawful, or that any central bank or other
Governmental Authority asserts that it is unlawful, for such Lender or its

 

--------------------------------------------------------------------------------

 

applicable Lending Office to perform its obligations under this Agreement to
make, maintain, or fund any Eurodollar Rate Advances of such Lender then
outstanding hereunder, (a) the Borrower shall, no later than 11:00 a.m.
(Houston, Texas, time) (i) if not prohibited by law, on the last day of the
Interest Period for each outstanding Eurodollar Rate Advance or (ii) if required
by such notice, on the second Business Day following its receipt of such notice,
prepay all of the Eurodollar Rate Advances of such Lender then outstanding,
together with accrued interest on the principal amount prepaid to the date of
such prepayment and amounts, if any, required to be paid pursuant to
Section 2.11 as a result of such prepayment being made on such date, (b) such
Lender shall simultaneously make a Reference Rate Advance to the Borrower on
such date in an amount equal to the aggregate principal amount of the Eurodollar
Rate Advances prepaid to such Lender, and (c) the right of the Borrower to
select Eurodollar Rate Advances from such Lender for any subsequent Borrowing
shall be suspended until such Lender shall notify the Borrower that the
circumstances causing such suspension no longer exist.  Each Lender agrees to
use commercially reasonable efforts (consistent with its internal policies and
legal and regulatory restrictions) to designate a different Lending Office if
the making of such designation would avoid the effect of this paragraph and
would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.

Section 2.11Breakage Costs.  Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment (including any deemed
payment or repayment and any reallocated repayment to Non-Defaulting Lenders
provided for herein) of any Advance other than a Reference Rate Advance on a day
other than the last day of the Interest Period for such Advance (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise);

(b)any failure by the Borrower (for a reason other than the failure of such
Lender to make an Advance) to prepay, borrow, continue or Convert any Advance
other than a Reference Rate Advance on the date or in the amount notified by the
Borrower; or

(c)any assignment of an Eurodollar Rate Advance on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 2.13;

including any loss of anticipated profits, any foreign exchange losses and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Advance, from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.  For purposes of calculating
amounts payable by the Borrower to the Lenders under this Section 2.11, the
requesting Lender shall be deemed to have funded the Eurodollar Rate Advances
made by it at the Eurodollar Base Rate used in determining the Eurodollar Rate
for such Advance by a matching deposit or other borrowing in the offshore
interbank market for Dollars for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Advance was in fact so funded.

Section 2.12Increased Costs.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify, or deem applicable any reserve, special deposit, compulsory
loan, insurance charge, or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, financial
institutions generally, including any Lender (or its

 

--------------------------------------------------------------------------------

 

applicable Lending Office) (except any reserve requirement included in the
Eurodollar Rate Reserve Percentage) or the Issuing Lender;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes, (B)
Taxes described in clauses (b) through (d) of the definition of Excluded Taxes
and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on financial institutions generally, including any Lender (or its
applicable Lending Office) or on the London interbank market any other
condition, cost or expense (other than Taxes) affecting this Agreement or
Advances made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender (or its applicable Lending Office) or such other Recipient of making,
Converting to, continuing or maintaining any loan or of maintaining its
obligation to make or accept and purchase any such loan, or to increase the cost
to such Lender, the Issuing Lender or such other Recipient of participating in,
issuing or maintaining any Letter of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum received or receivable by such Lender (or its applicable Lending Office),
the Issuing Lender or such other Recipient hereunder (whether of principal,
interest or any other amount) then, upon request of such Lender, the Issuing
Lender or such other Recipient, the Borrower will pay to such Lender within
three Business Days after written demand made by such Lender, the Issuing Lender
or such other Recipient, as the case may be, such additional amount or amounts
as will compensate such Lender, the Issuing Lender or such other Recipient, as
the case may be, for such additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or Issuing Lender determines that any
Change in Law affecting such Lender or Issuing Lender or any Lending Office of
such Lender or such Lender’s or Issuing Lender’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or Issuing Lender’s capital or on
the capital of financial institutions generally, including such Lender’s or
Issuing Lender’s holding company or any corporation controlling such Lender or
the Issuing Lender, if any, as a consequence of this Agreement, the Commitments
of such Lender or the Advances made by, or participations in Letters of Credit
or Swing Line Advances held by, such Lender, or the Letters of Credit issued by
the Issuing Lender, to a level below that which such Lender, the Issuing Lender,
the corporation controlling such Lender or the Issuing Lender, or such Lender’s
or Issuing Lender’s holding company could have achieved but for such Change in
Law (taking into consideration such Lender’s or Issuing Lender’s policies, the
policies of the corporation controlling such Lender or the Issuing Lender, and
the policies of such Lender’s or Issuing Lender’s holding company with respect
to capital adequacy), then from time to time within three Business Days after
written demand by such Lender or the Issuing Lender, as the case may be, the
Borrower shall pay to such Lender or Issuing Lender, such additional amount or
amounts as will compensate such Lender or the Issuing Lender, the corporation
controlling such Lender or the Issuing Lender, or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

(c)Certificate.  Any Lender claiming compensation under this Section 2.12 shall
furnish to the Borrower and the Administrative Agent a statement setting forth
the additional amount or amounts necessary to compensate such Lender as
specified in paragraphs (a) and (b) of this Section 2.12 hereunder which shall
be determined by such Lender in good faith and which shall be conclusive in the
absence of manifest error.  In determining such amount, such Lender may use any
reasonable averaging and attribution methods.  The Borrower shall pay such
Lender or Issuing Lender, as the case may be, the amount shown as due on any
such certificate within 10 days after receipt thereof.

 

--------------------------------------------------------------------------------

 

(d)Delay in Requests.  Failure or delay on the part of any Lender or Issuing
Lender to demand compensation pursuant to this Section 2.12 shall not constitute
a waiver of such Lender’s or such Issuing Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or Issuing Lender pursuant to this Section 2.12 for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Lender, as the case may be, notifies the Borrower and the
Administrative Agent of the Change in Law giving rise to such increased costs or
reductions and of such Lender’s or Issuing Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180-day period referred
to above shall be extended to include the period of retroactive effect thereof).

Section 2.13Payments and Computations.

(a)Payments.  All payments of principal, interest, and other amounts to be made
by the Borrower under this Agreement and other Loan Documents shall be made to
the Administrative Agent in Dollars and in immediately available funds, without
setoff, deduction, or counterclaim.

(b)Payment Procedures. The Borrower shall make each payment under this Agreement
and under the Notes not later than 11:00 a.m. (Houston, Texas time) on the day
when due in Dollars to the Administrative Agent at the location referred to in
the Notes (or such other location as the Administrative Agent shall designate in
writing to the Borrower) in same day funds and, as to payments of principal,
accompanied by a Notice of Optional Payment from the Borrower, with appropriate
insertions and executed by a Responsible Officer of the Borrower.  The
Administrative Agent will promptly thereafter, and in any event prior to the
close of business on the day any timely payment is made, cause to be distributed
like funds relating to the payment of principal, interest or fees ratably (other
than amounts payable solely to the Administrative Agent or a specific Lender
pursuant to Sections 2.10, 2.11, 2.12, 2.14, 2.15, and 9.02 and such other
provisions herein which expressly provide for payments to a specific Lender, but
after taking into account payments effected pursuant to Section 7.04) in
accordance with each Lender’s applicable pro rata share to the Lenders for the
account of their respective applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement.  Upon receipt of other amounts due
solely to the Administrative Agent, the Issuing Lender, the Swing Line Lender or
a specific Lender, the Administrative Agent shall distribute such amounts to the
appropriate party to be applied in accordance with the terms of this Agreement.

(c)Non‑Business Day Payments.  Whenever any payment shall be stated to be due on
a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided that if such extension would cause payment of interest on or principal
of Eurodollar Rate Advances to be made in the next following calendar month,
such payment shall be made on the next preceding Business Day.

(d)Computations.  All computations of interest for Reference Rate Advances shall
be made by the Administrative Agent on the basis of a year of 365/366 days and
all computations of all other interest and fees shall be made by the
Administrative Agent on the basis of a year of 360 days, in each case for the
actual number of days (including the first day, but excluding the last day)
occurring in the period for which such interest or fees are payable.  Each
determination by the Administrative Agent of an amount of interest or fees shall
be conclusive and binding for all purposes, absent manifest error.

(e)Sharing of Payments by Lenders.  If any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its

 

--------------------------------------------------------------------------------

 

Advances or other Obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of its Advances and accrued
interest thereon or other such Obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Advances and such other Obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Advances and other amounts owing them; provided that:

(i)if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(ii)the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Advances or participations in Letter of Credit Exposure to any assignee or
participant, other than to the Borrower or any Subsidiary, or any Affiliate of
any of the foregoing (as to which the provisions of this paragraph shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable Legal Requirement, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of each Loan Party in the
amount of such participation.

Section 2.14Taxes.

(a)Defined Terms.  For purposes of this Section 2.14, the term “Lender” includes
any Issuing Lender and the term “applicable Legal Requirement” includes FATCA.

(b)Payments Free of Taxes.  Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Legal
Requirement.  If any applicable Legal Requirement (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable Legal Requirement
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary so that after such deduction or
withholding has been made (including such deductions and withholdings applicable
to additional sums payable under this Section) the applicable Recipient receives
an amount equal to the sum it would have received had no such deduction or
withholding been made.

(c)Payment of Other Taxes by Loan Parties.  The Loan Parties shall timely pay to
the relevant Governmental Authority in accordance with applicable Legal
Requirement, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(d)Indemnification by Loan Parties.  The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such

 

--------------------------------------------------------------------------------

 

Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.

(e)Indemnification by the Lenders.  Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.06 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).

(f)Evidence of Payments.  As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.14, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(g)Status of Lenders.

(i)Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Legal Requirement or reasonably requested
by the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.14(g)(ii)(A), and (ii)(B) below) shall not be required if
in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing,

(A)any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

 

--------------------------------------------------------------------------------

 

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable: (i) in the case of a Foreign
Lender claiming the benefits of an income tax treaty to which the United States
is a party (x) with respect to payments of interest under any Loan Document,
executed originals of IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty; (ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit M-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN; or (iv) to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS Form
W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit M-2 or Exhibit M-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit M-4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable Legal
Requirement as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Legal Requirement to permit the
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made; and

(D)if a payment made to a Recipient under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Recipient were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Recipient shall deliver to the Borrower and the Administrative Agent at the time
or times prescribed by Legal Requirement and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Legal Requirement (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Recipient has complied with such Recipient’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

 

--------------------------------------------------------------------------------

 

Each Recipient agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(h)Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.14 (including by
the payment of additional amounts pursuant to this Section 2.14), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (h) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (h), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (h) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

(i)Survival.  Each party’s obligations under this Section 2.14 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

Section 2.15Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 2.12, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.14, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Advances hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 2.12 or 2.14, as the case may be,
in the future, and (ii) would not subject such Lender to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender.  The
Borrower hereby agrees to pay all reasonable costs and expenses incurred by any
Lender in connection with any such designation or assignment.

(b)Replacement Lender.  If any Lender requests compensation under Section 2.12,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.14 and, in each case, such Lender has declined or
is unable to designate a different lending office in accordance with Section
2.15(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender,
then the Borrower may, at its sole expense and effort (and in the case of a
Defaulting Lender, the Administrative Agent may) upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 9.07), all of its interests, rights (other than
its existing rights to payments pursuant to Section 2.12 or Section 2.14) and
obligations under this Agreement and the related Loan Documents to an Eligible

 

--------------------------------------------------------------------------------

 

Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:

(i)As to assignments required by the Borrower, the Borrower shall have paid to
the Administrative Agent the assignment fee (if any) specified in Section 9.07,
unless such fee has been waived by the Administrative Agent;

(ii)such Lender shall have received payment of an amount equal to the
outstanding principal of its applicable Advances and participations in Letter of
Credit Obligations, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents (including any
amounts under Section 2.11) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 2.12 or payments required to be made pursuant to Section 2.14,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with applicable Legal Requirement; and

(v)with respect to a Non-Consenting Lender, the proposed amendment,
modification, waiver, consent or release with respect to this Agreement or any
other Loan Document has been approved by the Required Lenders and such
agreement, amendment, waiver, consent or release can be effected as a result of
such assignment (and, if applicable, one or more other assignments) contemplated
by this Section.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower or the Administrative Agent to require such
assignment and delegation cease to apply.  Solely for purposes of effecting any
assignment involving a Defaulting Lender under this Section 2.15 and to the
extent permitted under applicable Legal Requirements, each Lender hereby
designates and appoints the Administrative Agent as true and lawful agent and
attorney-in-fact, with full power and authority, for and on behalf of and in the
name of such Lender to execute, acknowledge and deliver the Assignment and
Acceptance required hereunder if such Lender is a Defaulting Lender and such
Lender shall be bound thereby as fully and effectively as if such Lender had
personally executed, acknowledged and delivered the same.  

Section 2.16Defaulting Lender.

(a)Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable Legal Requirement:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders.

(ii)Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 7.04 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the Issuing Lender or Swing Line Lender

 

--------------------------------------------------------------------------------

 

hereunder; third, to Cash Collateralize the Issuing Lender’s Fronting Exposure
with respect to such Defaulting Lender in accordance with Section 2.07) and the
Swing Line Lender’s Fronting Exposure, if any, with respect to such Defaulting
Lender; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Advance hereunder in respect of which
such Defaulting Lender has failed to fund its portion thereof as required by
this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
current or potential future funding obligations with respect to Advances under
this Agreement and (y) Cash Collateralize the Issuing Lender’s future Fronting
Exposure with respect to such Defaulting Lender with respect to future Letters
of Credit issued under this Agreement, in accordance with Section 2.07 and the
Swing Line Lender’s Fronting Exposure with respect to such Defaulting Lender
with respect to future Swing Line Advances; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Lender or the Swing Line Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Lender or the Swing Line Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Advances or Letter of Credit Obligations
in respect of which such Defaulting Lender has not fully funded its appropriate
share, and (y) such Advances were made or the related Letters of Credit were
issued at a time when the conditions set forth in Section 3.02 were satisfied or
waived, such payment shall be applied solely to pay the Advances of, and Letter
of Credit Obligations owed to, all Non-Defaulting Lenders on the applicable pro
rata basis prior to being applied to the payment of any Advances of, or Letter
of Credit Obligations owed to, such Defaulting Lender until such time as all
Advances and funded and unfunded participations in Letter of Credit Obligations
and Swing Line Advances are held by the Revolving Lenders pro rata in accordance
with the applicable Commitments without giving effect to Section 2.16.  Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.16 shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any Commitment Fee for any
period during which that Lender is a Defaulting Lender (and the Borrower shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B)Each Defaulting Lender shall be entitled to receive fees under Section
2.08(b) for any period during which that Lender is a Defaulting Lender only to
the extent allocable to its Revolving Pro Rata Share of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.07.

(C)With respect to any fee under Section 2.08(b) not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall (x)
pay to each Non-Defaulting Lender that portion of any such fee otherwise payable
to such Defaulting Lender with respect to such Defaulting Lender’s participation
in Letter of Credit Exposure that has been reallocated to such Non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the Issuing Lender the amount
of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to the Issuing Lender’s Fronting Exposure to such Defaulting Lender,
and (z) not be

 

--------------------------------------------------------------------------------

 

required to pay the remaining amount of any such fee.

(iv)Reallocation of Participations to Reduce Fronting Exposure.  All or any part
of such Defaulting Lender’s participation in Letter of Credit Obligations and
Swing Line Advances shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Pro Rata Share (calculated without regard to
such Defaulting Lender’s Commitment) but only to the extent that (x) the
conditions set forth in Section 3.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate Revolving Credit Exposure of
any Non-Defaulting Lender to exceed the lesser of (i) such Non-Defaulting
Lender’s Commitment then in effect and (ii) such Non-Defaulting Lender’s Pro
Rata Share of the Borrowing Base then in effect.  Subject to Section 9.24, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)Cash Collateral, Repayment of Swing Line Advances.  If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Legal Requirement, (x) first, prepay Swing Line Advances in
an amount equal to the Swing Line Lender’s Fronting Exposure and (y) second,
Cash Collateralize the Issuing Lender’s Fronting Exposure in accordance with the
procedures set forth in Section 2.07.

(b)Defaulting Lender Cure.  If the Borrower, the Administrative Agent, the Swing
Line Lender and the Issuing Lender agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Revolving Advances of the other Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Advances and funded and unfunded participations in Letters of Credit and
Swing Line Advances to be held pro rata by the Lenders in accordance with the
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Notwithstanding the above, the Borrower’s and the
Administrative Agent’s right to replace a Defaulting Lender pursuant to this
Agreement shall be in addition to, and not in lieu of, all other rights and
remedies available to the Borrower or the Administrative Agent against such
Defaulting Lender under this Agreement, at law, in equity or by statute.

(c)Letters of Credit.  So long as any Lender is a Defaulting Lender, the Issuing
Lender shall not be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that it will have no Fronting Exposure after
giving effect thereto.

Section 2.17Existing Loans under the Restated Agreement.  The parties hereto
acknowledge and agree that, effective as of the Effective Date, in order to
accommodate and orderly effect the reallocations, adjustments, acquisitions and
decreases under this Section 2.17 below, all outstanding Advances under the
Existing Credit Agreement on the date hereof which are not being repaid with the

 

--------------------------------------------------------------------------------

 

proceeds from the Second Lien Notes, are (and shall be deemed to be) refinanced
with the initial Advances to be made under this Agreement on the Effective
Date.  Such Indebtedness under the Existing Credit Agreement shall be assigned,
renewed, extended, modified, and rearranged as Obligations outstanding under and
pursuant to the terms of this Agreement.  The Existing Lenders have agreed among
themselves, in consultation with the Borrower, to adjust their respective
Facility Amounts and to payoff in full such lenders that were party to the
Existing Credit Agreement which will not become a Lender hereunder (each an
"Exiting Lender").  The Administrative Agent, the Lenders, the Borrowers and
each Exiting Lender (by receipt of the payment in full of the Loans as defined
in, and owing to it under, the Existing Credit Agreement) consent to such
reallocation and each Existing Lender’s adjustment of, and each Existing
Lender's assignment of, an interest in the Facility Amounts and the Existing
Lenders’ partial assignments of their respective Facility Amounts (pursuant to
this Section 2.5).  On the Effective Date and after giving effect to such
reallocations, adjustments, assignments and decreases, the Commitment of each
Lender shall be as set forth on Schedule II.  With respect to such
reallocations, adjustments, acquisitions and decreases, each Existing Lender
shall be deemed to have acquired the Facility Amount allocated to it from each
of the other Lenders and each Exiting Lender pursuant to the terms of the
Assignment Agreement attached as an exhibit to the Existing Credit Agreement as
if each such Exiting Lender and Existing Lender had executed such Assignment
Agreement with respect to such allocation, adjustment, and decrease.  The
Lenders shall make all appropriate adjustments and payments between and among
themselves to account for the revised pro rata shares resulting from the initial
allocation of the Lenders' Facility Amounts under this Agreement.

ARTICLE III
CONDITIONS

Section 3.01Amendment and Restatement.  The effectiveness of this Agreement and
the amendment and restatement of the Existing Credit Agreement is subject to the
conditions precedent that:

(a)Documentation.  The Administrative Agent shall have received the following
duly executed by all the parties thereto, in form and substance satisfactory to
the Administrative Agent, the Collateral Agent, the Issuing Lender and the
Lenders, and, where applicable, in sufficient copies for each Lender:

(i)this Agreement, a Note payable to each Lender in the amount of its
Commitment, if requested by such Lender, the Guaranties, the Pledge Agreement,
the Security Agreements, Mortgages encumbering the Borrower’s and the
Guarantors’ Proven Reserves and associated Oil and Gas Properties in connection
therewith, the Indenture Intercreditor Agreement, assignments of the mortgages
and deeds of trust in effect under the Existing Credit Agreement (other than the
deed of trust encumbering the Oil and Gas Properties located in Leon and
Robertson County, Texas) necessary to effectuate, or reflect of public record,
the Collateral Agent as the beneficiary or mortgagee, as applicable, under such
mortgages and deeds of trust, and all attached exhibits and schedules;

(ii)a favorable opinion of the Borrower’s and the Guarantors’ counsel dated as
of the date of this Agreement and substantially in the form of the attached
Exhibit K covering the matters discussed in such Exhibit and such other matters
as the Administrative Agent may reasonably request;

(iii)copies, certified as of the date of this Agreement by a Responsible Officer
of the Borrower of (A) the resolutions of the Borrower approving the Loan
Documents to which the Borrower is a party, (B) the certificate or articles of
incorporation of the Borrower, (C) the bylaws of the Borrower and (D) all other
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to this Agreement, the Notes, and the other Loan
Documents;

 

--------------------------------------------------------------------------------

 

(iv)certificates of a Responsible Officer of the Borrower certifying the names
and true signatures of the officers of the Borrower authorized to sign this
Agreement, the Notes, Notices of Borrowing, Notices of Conversion or
Continuation, and the other Loan Documents to which the Borrower is a party;

(v)copies, certified as of the date of this Agreement by a Responsible Officer
or the secretary or an assistant secretary of each Guarantor of (A) the
resolutions of the Board of Directors (or other applicable governing body) of
such Guarantor approving the Loan Documents to which it is a party, (B) the
partnership agreement, articles or certificate of incorporation, or certificate
of formation (as applicable) and the limited liability company agreement,
operating agreement, partnership agreement or bylaws (as applicable) of such
Guarantor, and (C) all other documents evidencing other necessary corporate
action and governmental approvals, if any, with respect to the Guaranty, the
Security Instruments, and the other Loan Documents to which such Guarantor is a
party;

(vi)a certificate of the secretary or an assistant secretary of each Guarantor
certifying the names and true signatures of officers of such Guarantor
authorized to sign the Guaranty, Security Instruments and the other Loan
Documents to which such Guarantor is a party;

(vii)appropriate UCC‑1 and UCC-3, as applicable, Financing Statements covering
the Collateral for filing with the appropriate authorities and any other
documents, agreements or instruments necessary to create an Acceptable Security
Interest in such Collateral;

(viii)certificates evidencing the Equity Interests, if any, required in
connection with the Pledge Agreements and powers executed in blank for each such
certificate;

(ix)insurance certificates naming the Collateral Agent loss payee or as
additional insured, as applicable, and evidencing insurance which meets the
requirements of this Agreement and the Security Instruments, and which is
otherwise satisfactory to the Administrative Agent;

(x)certificates of good standing for the Borrower and the Guarantors in each
state in which each such Person is organized or qualified to do business, which
certificate shall be (A) dated a date not sooner than 14 days prior to the date
of this Agreement and (B) otherwise effective on the Effective Date;

(xi)the initial Independent Engineer’s Report dated effective as of a date
acceptable to the Administrative Agent;

(xii)a certificate dated as of the date of this Agreement from the Responsible
Officer of the Borrower stating that (A) all representations and warranties of
the Borrower and each Guarantor set forth in the Loan Documents are true and
correct in all material respects as of such date (except in the case of
representations and warranties that are made solely as of an earlier date or
time, which representations and warranties shall be true and correct in all
material respects as of such earlier date or time); (B) no Default has occurred
and is continuing; and (C) the conditions in this Section 3.01 have been met;
and

(xiii)such other documents, governmental certificates, agreements and lien
searches as the Administrative Agent may reasonably request.

(b)Payment of Fees.  On the date of this Agreement, the Borrower shall have paid
the fees required by Section 2.08(c) and all costs and expenses payable pursuant
to Section 9.04.

 

--------------------------------------------------------------------------------

 

(c)Delivery of Financial Statements.  The Administrative Agent and the Lenders
shall have received true and correct copies of (i) the Financial Statements,
(ii) the Interim Financial Statements and (ii) such other financial information
as the Lenders may reasonably request.

(d)Security Instruments.  The Administrative Agent shall have received all
appropriate evidence required by the Administrative Agent and the Lenders in
their sole discretion necessary to determine that the Collateral Agent (for its
benefit and the benefit of the Secured Parties) shall have an Acceptable
Security Interest in the Collateral (which shall include (i) all of the
Borrower’s and the Guarantors’ Proven Reserves and Oil and Gas Properties (as
set forth in the initial Independent Engineering Report) and (ii) all Property
constituting security for the Second Lien Note Agreement) and that all actions
or filings necessary to protect, preserve and validly perfect such Liens have
been made, taken or obtained, as the case may be, and are in full force and
effect.

(e)Title.  The Administrative Agent shall be satisfied in its sole discretion
with the title to the Oil and Gas Properties included in the Borrowing Base and
that such Oil and Gas Properties constitute at least 85% of the present value of
the Proven Reserves of the Borrower and the Guarantors as determined by the
Administrative Agent in its sole discretion, as determined by the Administrative
Agent in its sole discretion.

(f)Environmental.  The Administrative Agent shall have received such Phase I
environmental assessments or other reports as it may reasonably require and
shall be satisfied with the condition of the Oil and Gas Properties with respect
to the Borrower’s and the Guarantors’ compliance with Environmental Laws.

(g)No Default.  No Default shall have occurred and be continuing.

(h)Representations and Warranties.  The representations and warranties contained
in Article IV hereof and in each other Loan Document shall be true and correct
in all material respects.

(i)Material Adverse Change.  No event or circumstance that could reasonably be
expected to cause a Material Adverse Change shall have occurred.

(j)No Proceeding or Litigation; No Injunctive Relief.  No action, suit,
investigation or other proceeding (including, without limitation, the enactment
or promulgation of a statute or rule) by or before any arbitrator or any
Governmental Authority shall be threatened or pending and no preliminary or
permanent injunction or order by a state or federal court shall have been
entered (i) in connection with this Agreement or any transaction contemplated
hereby or (ii) which, in any case, in the judgment of the Administrative Agent,
could reasonably be expected to result in a Material Adverse Change.

(k)Consents, Licenses, Approvals, etc.  The Administrative Agent shall have
received true copies (certified to be such by the Borrower or other appropriate
party) of all consents, licenses and approvals required in accordance with
applicable law, or in accordance with any document, agreement, instrument or
arrangement to which the Borrower, the Guarantors and their respective
Subsidiaries is a party, in connection with the execution, delivery,
performance, validity and enforceability of this Agreement, and the other Loan
Documents.  In addition, the Borrower, the Guarantors and their respective
Subsidiaries shall have all such material consents, licenses and approvals
required in connection with the continued operation of the Borrower, the
Guarantors and respective Subsidiaries, and such approvals shall be in full
force and effect, and all applicable waiting periods shall have expired without
any action being taken or threatened by any competent authority which would
restrain, prevent or

 

--------------------------------------------------------------------------------

 

otherwise impose material and adverse conditions on this Agreement and the
actions contemplated hereby.

(l)Material Contracts.  The Borrower shall have delivered to the Administrative
Agent copies of all contracts, agreements, or instruments contemplated by
Section 4.21.

(m)Required Commodity Hedges.  The Administrative Agent and the Lenders shall be
satisfied with the Borrower’s and the Guarantors’ existing Hedge Contracts, as
listed on Schedule 4.20.

(n)Payment of Existing Debt.  Administrative Agent shall have received
sufficient evidence satisfactory to it indicating that simultaneously with the
effectiveness of this Agreement, (i) the obligations of each Loan Party (for
purposes of this paragraph (o), as such term is defined in the Existing Credit
Agreement) under the Existing Credit Agreement and the other Loan Documents (for
purposes of this paragraph (o), as such term is defined in the Existing Credit
Agreement) shall have been satisfied in full and all of the commitments
thereunder shall have been terminated and (ii) acceptable provisions have been
made for the termination of the Liens securing the same.

(o)Second Lien Debt.  The Borrower shall have delivered to the Administrative
Agent true, correct and complete copies (certified to be such by the Borrower)
of the Second Lien Note Agreement and each other agreement, instrument, or
document executed by the Borrower, any of its Subsidiaries or any of their
respective Responsible Officers at any time in connection with the Second Lien
Note Agreement on or before the date hereof, the terms and conditions of which
shall be satisfactory to the Administrative Agent and the Lenders.

(p)USA Patriot Act.  The Borrower has delivered to each Lender that is subject
to the Patriot Act such information requested by such Lender in order to comply
with the Patriot Act.

Section 3.02Conditions Precedent to All Borrowings.  The obligation of each
Lender to make an Advance on the occasion of each Borrowing and of the Issuing
Lender to issue, increase, or extend any Letter of Credit shall be subject to
the further conditions precedent that on the date of such Borrowing or the date
of the issuance, increase, or extension of such Letter of Credit:

(a)the following statements shall be true (and each of the giving of the
applicable Notice of Borrowing, Notice of Conversion or Continuation, or Letter
of Credit Application and the acceptance by the Borrower of the proceeds of such
Borrowing or the issuance, increase, or extension of such Letter of Credit shall
constitute a representation and warranty by the Borrower that on the date of
such Borrowing or on the date of such issuance, increase, or extension of such
Letter of Credit, as applicable, such statements are true):

(i)the representations and warranties contained in Article IV of this Agreement
and the representations and warranties contained in the Security Instruments,
the Guaranties, and each of the other Loan Documents are true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) on and as of the date of such
Borrowing or the date of the issuance, increase, or extension of such Letter of
Credit, before and after giving effect to such Borrowing or to the issuance,
increase, or extension of such Letter of Credit and to the application of the
proceeds from such Borrowing, as though made on and as of such date except to
the extent that any such representation or warranty expressly relates solely to
an earlier date, in which case it shall have been true and correct in all
material respects (except that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof) as of such earlier date; and

 

--------------------------------------------------------------------------------

 

(ii)such Borrowing or such issuance, increase, or extension of such Letter of
Credit is, at the time of incurrence, permitted to be incurred and secured under
the Second Lien Note Agreement;

(iii)no Default has occurred and is continuing or would result from such
Borrowing or from the application of the proceeds therefrom, or would result
from the issuance, increase, or extension of such Letter of Credit; and

(iv)solely with respect to any Borrowing, before and after giving effect to such
Borrowing, Available Funds do not, and, as of the end of the Business Day on
which such Borrowing is made, will not, exceed the Available Funds Threshold;
and

(b)the Administrative Agent shall have received such other approvals, opinions,
or documents reasonably deemed necessary or desirable by any Lender as a result
of circumstances occurring after the date of this Agreement, as the
Administrative Agent may reasonably request; and

(c)the incurrence of such Borrowing or Letter of Credit Obligation by the
Borrower shall be permitted under the Second Lien Note Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants as follows:

Section 4.01Existence; Subsidiaries.  The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of Delaware and
in good standing and qualified to do business in each other jurisdiction where
its ownership or lease of Property or conduct of its business requires such
qualification.  Each Subsidiary of the Borrower is duly organized, validly
existing, and in good standing under the laws of its jurisdiction of formation
and in good standing and qualified to do business in each jurisdiction where its
ownership or lease of Property or conduct of its business requires such
qualification.  As of the date hereof, the Parent is a corporation duly
organized, validly existing and in good standing under the laws of Alberta
Canada and in good standing and qualified to do business in each other
jurisdiction where its ownership or lease of Property or conduct of its business
requires such qualification. As of the date hereof, the Borrower has no
Subsidiaries other than those identified in Schedule 4.01.

Section 4.02Power.  The execution, delivery, and performance by the Borrower of
this Agreement, the Notes, and the other Loan Documents to which it is a party
and by the Guarantors of the Guaranties and the other Loan Documents to which
they are a party and the consummation of the transactions contemplated hereby
and thereby (a) are within the Borrower’s and such Guarantors’ governing powers,
(b) have been duly authorized by all necessary governing action, (c) do not
contravene (i) the Borrower’s or any Guarantor’s certificate or articles of
incorporation, bylaws, limited liability company agreement, or other similar
governance documents or (ii) any law or any contractual restriction binding on
or affecting the Borrower or any Guarantor, and (d) will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.  At
the time of each Advance and the issuance, extension or increase of a Letter of
Credit, such Advance and such Letter of Credit, and the use of the proceeds of
such Advance and such Letter of Credit, will be within the Borrower’s governing
powers, will have been duly authorized by all necessary governing action, will
not contravene (i) the Borrower’s certificate of incorporation and corporate
bylaws or other organizational documents or (ii) any law or any contractual
restriction binding on or affecting the Borrower and will not result in or
require the creation or imposition of any Lien prohibited by this Agreement.

 

--------------------------------------------------------------------------------

 

Section 4.03Authorization and Approvals.  No consent, order, authorization, or
approval or other action by, and no notice to or filing with, any Governmental
Authority or any other Person is required for the due execution, delivery, and
performance by the Borrower of this Agreement, the Notes, or the other Loan
Documents to which the Borrower is a party or by each Guarantor of its Guaranty
or the other Loan Documents to which it is a party or the consummation of the
transactions contemplated thereby, except for (a) the filing of UCC-1 or UCC-3
financing statements and Mortgages in the appropriate state and county filing
offices and (b) those consents and approvals that have been obtained or made on
or prior to the date hereof and that are in full force and effect.  At the time
of each Borrowing and each issuance, increase or extension of a Letter of
Credit, provided that the filings above have been duly consummated, no
authorization or approval or other action by, and no notice to or filing with,
any Governmental Authority will be required for such Borrowing or such issuance,
increase or extension of such Letter of Credit or the use of the proceeds of
such Borrowing or such Letter of Credit.

Section 4.04Enforceable Obligations.  This Agreement, the Notes, and the other
Loan Documents to which the Borrower is a party have been duly executed and
delivered by the Borrower and the Guaranties and the other Loan Documents to
which each Guarantor is a party have been duly executed and delivered by the
Guarantors.  Each Loan Document is the legal, valid, and binding obligation of
the Borrower and each Guarantor which is a party to it enforceable against the
Borrower and each such Guarantor in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, or similar law affecting creditors’ rights generally
and by general principles of equity.

Section 4.05Financial Statements.

(a)The Borrower has delivered to the Administrative Agent and the Lenders copies
of the Financial Statements and the and the Interim Financial Statements, and
the Financial Statements and the Interim Financial Statements are accurate and
complete in all material respects and present fairly the financial condition of
Borrower and its consolidated Subsidiaries for their respective period in
accordance with GAAP.  As of the date of the Financial Statements, there were no
material contingent obligations, liabilities for taxes, unusual forward or
long‑term commitments, or unrealized or anticipated losses of the Borrower or
any Subsidiary of the Borrower, except as disclosed therein and adequate
reserves for such items have been made in accordance with GAAP.

(b)Since December 31, 2012, no event or circumstance that could reasonably be
expected to cause a Material Adverse Change has occurred.

(c)As of the date hereof, the Borrower, the Guarantors and their respective
Subsidiaries have no Indebtedness other than (i) Indebtedness under this
Agreement (including Indebtedness under the Existing Credit Agreement
immediately prior to the effectiveness of this Agreement), (ii) Indebtedness
under the Second Lien Note Agreement, (iii) Indebtedness under the agreements
listed on Schedule 4.20, and (iv) any other Indebtedness listed on Schedule
4.05.  

Section 4.06True and Complete Disclosure.  All factual information (excluding
estimates and projections) heretofore or contemporaneously furnished by or on
behalf of the Borrower or any of the Guarantors in writing to any Lender or the
Administrative Agent for purposes of or in connection with this Agreement, any
other Loan Document or any transaction contemplated hereby or thereby is, and
all other such factual information hereafter furnished by or on behalf of the
Borrower and the Guarantors in writing to the Administrative Agent or any of the
Lenders was or shall be, true and accurate in all material respects on the date
as of which such information was or is dated or certified and did not or does
not contain any untrue statement of a material fact or omit to state any
material fact necessary to make the statements contained therein not misleading
at such time.  All projections, estimates, and pro forma

 

--------------------------------------------------------------------------------

 

financial information furnished by the Borrower were prepared on the basis of
assumptions, data, information, tests, or conditions believed to be reasonable
at the time such projections, estimates, and pro forma financial information
were furnished.

Section 4.07Litigation; Compliance with Laws.

(a)There is no pending or, to the best knowledge of any Loan Party, threatened
action or proceeding affecting any Loan Party or Subsidiary before any court,
Governmental Authority or arbitrator which could reasonably be expected to cause
a Material Adverse Change other than as set forth in Schedule 4.07 or which
purports to affect the legality, validity, binding effect or enforceability of
this Agreement, any Note, or any other Loan Document.  As of the Effective Date,
there is no pending or, to the knowledge of any Loan Party, threatened action or
proceeding instituted against any Loan Party or any Subsidiary which seeks to
adjudicate any Loan Party or any Subsidiary as bankrupt or insolvent, or seeking
liquidation, winding up, reorganization, arrangement, adjustment, protection,
relief, or composition of it or its debts under any law relating to bankruptcy,
insolvency or reorganization or relief of debtors, or seeking the entry of an
order for relief or the appointment of a receiver, trustee or other similar
official for it or for any substantial part of its Property.

(b)Each Loan Party and each Subsidiary have complied in all material respects
with all material statutes, rules, regulations, orders and restrictions of any
Governmental Authority having jurisdiction over the conduct of their respective
businesses or the ownership of their respective Property.

Section 4.08Use of Proceeds.  The proceeds of the Advances will be used by the
Borrower for the purposes described in Section 5.09.  Neither the Borrower nor
any Guarantor is engaged in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meaning of Regulation U).  No
proceeds of any Advance will be used to purchase or carry any margin stock in
violation of Regulation T, U or X.

Section 4.09Investment Company Act.  Neither the Borrower nor any of the
Guarantors is an “investment company” or a company “controlled” by an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

Section 4.10Federal Power Act.  Neither the Administrative Agent, the Issuing
Lender, the Swing Line Lender, nor any of the Lenders, solely by virtue of the
execution, delivery and performance of, and the consummation of the transactions
contemplated by, the Loan Documents shall be or become subject to regulation
(a) under the Federal Power Act, as amended, (b) as a “public utility” or
“public service corporation” or the equivalent under the applicable law of any
state, or (c) under the applicable laws of any state relating to public
utilities or public service corporations.

Section 4.11Taxes.

(a)Reports and Payments.  All Returns (as defined below in clause (c) of this
Section) required to be filed by or on behalf of the Borrower, the Guarantors,
or any member of the Controlled Group (hereafter collectively called the “Tax
Group”) have been duly filed on a timely basis or appropriate extensions have
been obtained and such Returns are true, complete and correct, except where the
failure to so file would not be reasonably expected to cause a Material Adverse
Change; and all Taxes shown to be payable on the Returns or on subsequent
assessments with respect thereto will have been paid in full on a timely basis,
and no other material Taxes will be payable by the Tax Group with respect to
items or periods covered by such Returns, except in each case to the extent of
(i) reserves reflected in the Financial Statements, or (ii) taxes that are being
contested in good faith.  The reserves for accrued Taxes reflected in the
financial statements delivered to the Lenders under this Agreement are adequate
in

 

--------------------------------------------------------------------------------

 

the aggregate for the payment of all unpaid Taxes, whether or not disputed, for
the period ended as of the date thereof and for any period prior thereto, and
for which the Tax Group may be liable in its own right, as withholding agent or
as a transferee of the assets of, or successor to, any Person.

(b)Returns Definition.  “Returns” in this Section 4.11 shall mean any federal,
state, local, or foreign report, declaration of estimated Tax, information
statement or return relating to, or required to be filed in connection with, any
Taxes, including any information return or report with respect to backup
withholding or other payments of third parties.

Section 4.12Pension Plans.  No Termination Event has occurred with respect to
any Plan, and each Plan has complied with and been administered in all material
respects in accordance with applicable provisions of ERISA and the Code.  No
Plan has failed to satisfy the minimum funding standards applicable to such Plan
(as set forth in Section 302 of ERISA or Section 412 of the Code).  To the
knowledge of any Loan Party, each Multiemployer Plan has complied with and been
administered in all material respects with applicable provisions of ERISA and
the Code.  The present value of all benefits vested under each Plan (based on
the assumptions used to fund such Plan) did not, as of the last annual valuation
date applicable thereto, exceed the value of the assets of such Plan allocable
to such vested benefits by more than $1,000,000.  Neither the Borrower nor any
member of the Controlled Group has had a complete or partial withdrawal from any
Multiemployer Plan for which there is any withdrawal liability.  As of the most
recent valuation date applicable thereto, neither the Borrower nor any member of
the Controlled Group would have become subject to any liability under ERISA if
any Multiemployer Plan was determined to be insolvent or in
reorganization.  Based upon GAAP existing as of the date of this Agreement and
current factual circumstances, the Borrower has no reason to believe that the
annual cost during the term of this Agreement to the Borrower or any member of
the Controlled Group for post-retirement benefits to be provided to the current
and former employees of the Borrower or any member of the Controlled Group under
Plans that are welfare benefit plans (as defined in Section 3(1) of ERISA)
could, in the aggregate, reasonably be expected to cause a Material Adverse
Change.

Section 4.13Condition of Property; Casualties.  Each Loan Party and each
Subsidiary has good and indefeasible title to all of its other material
Properties, free and clear of all Liens except for Permitted Liens.  The
material Properties used or to be used in the continuing operations of each Loan
Party and each Subsidiary are in good repair, working order and condition,
normal wear and tear excepted.  Since the date of the Financial Statements,
neither the business nor the material Properties of each Loan Party and each
Subsidiary, taken as a whole, has been materially and adversely affected as a
result of any fire, explosion, earthquake, flood, drought, windstorm, accident,
strike or other labor disturbance, embargo, requisition or taking of Property or
cancellation of contracts, Permits, or concessions by a Governmental Authority,
riot, activities of armed forces, or acts of God or of any public enemy.

Section 4.14No Burdensome Restrictions; No Defaults.

(a)No Loan Party and no Subsidiary is a party to any indenture, loan, or credit
agreement or any lease or other agreement or instrument or subject to any
charter or corporate restriction or provision of applicable law or governmental
regulation that could reasonably be expected to cause a Material Adverse
Change.  No Loan Party and no Subsidiary is in default in any material respect
under or with respect to any contract, agreement, lease, or other instrument to
which a Loan Party or Subsidiary is a party.  No Loan Party and no Subsidiary
has received any notice of default under any material contract, agreement,
lease, or other instrument to which such Person is a party a copy of which has
not been delivered to the Administrative Agent.

(b)No Default has occurred and is continuing.

 

--------------------------------------------------------------------------------

 

Section 4.15Environmental Condition.

(a)Permits, Etc.  Each Loan Party and each Subsidiary (i) have obtained all
Environmental Permits necessary for the ownership and operation of their
respective Properties and the conduct of their respective businesses; (ii) have
at all times been and are in material compliance with all terms and conditions
of such Permits and with all other material requirements of applicable
Environmental Laws; (iii) have not received notice of any material violation or
alleged violation of any Environmental Law or Permit; and (iv) are not subject
to any actual, pending or to the Borrower’s knowledge, threatened Environmental
Claim, that could reasonably be expected to cause a Material Adverse Change.

(b)Certain Liabilities.  To the Borrower’s knowledge, none of the present or
previously owned or operated Property of the Borrower or any Guarantor or of any
of their current or former Subsidiaries, wherever located, (i) has been placed
on or proposed to be placed on the National Priorities List, the Comprehensive
Environmental Response Compensation Liability Information System list, or their
state or local analogs, or have been otherwise investigated, designated, listed,
or identified as a potential site for removal, remediation, cleanup, closure,
restoration, reclamation, or other response activity under any Environmental
Laws; (ii) is subject to a Lien, arising under or in connection with any
Environmental Laws, that attaches to any revenues or to any Property owned,
leased or operated by the Borrower or any of the Guarantors or Subsidiaries,
wherever located, which could reasonably be expected to cause a Material Adverse
Change; or (iii) has been the site of any Release of Hazardous Substances or
Hazardous Wastes from present or past operations which has caused at the site or
at any third‑party site any condition that has resulted in or could reasonably
be expected to result in the need for Response that would cause a Material
Adverse Change.

(c)Certain Actions.  Without limiting the foregoing, (i) all necessary notices
have been properly filed, and no further action is required under current
Environmental Law as to each Response or other restoration or remedial project
undertaken by any Loan Party or any Subsidiary on any of their presently or
formerly owned, leased or operated Property and (ii) there are no facts,
circumstances, conditions or occurrences with respect to any Property owned,
leased or operated by any Loan Party or any Subsidiary that could reasonably be
expected to form the basis of an Environmental Claim under Environmental Laws
that could reasonably be expected to result in a Material Adverse Change.

Section 4.16Permits, Licenses, Etc.  Each Loan Party and each Subsidiary possess
all authorizations, Permits, licenses, patents, patent rights or licenses,
trademarks, trademark rights, trade names rights and copyrights which are
material to the conduct of their business.  Each Loan Party and each Subsidiary
manages and operates its business in all material respects in accordance with
all applicable Legal Requirements and good industry practices.

Section 4.17Gas Contracts.  No Loan Party and no Subsidiary is obligated in any
material respect by virtue of any prepayment made under any contract containing
a “take-or-pay” or “prepayment” provision or under any similar agreement to
deliver Hydrocarbons produced from or allocated to any Loan Party’s Oil and Gas
Properties at some future date without receiving full payment therefor at the
time of delivery.

Section 4.18Liens; Titles, Leases, Etc.  None of the Property of any Loan Party
or Subsidiary is subject to any Lien other than Permitted Liens.  On the date of
this Agreement, all governmental actions and all other filings, recordings,
registrations, third party consents and other actions which are necessary to
create and, to the extent required pursuant to the Security Instruments, perfect
the Liens provided for in the Security Instruments will have been made, obtained
and taken in all relevant jurisdictions.  Other than to the extent such could
not reasonably be expected to cause a Material Adverse Change, (i) all leases
and agreements for the conduct of business of the Loan Parties and Subsidiaries
are

 

--------------------------------------------------------------------------------

 

valid and subsisting, in full force and effect and there exists no default or
event of default or circumstance which with the giving of notice or lapse of
time or both would give rise to a default by any Loan Party or Subsidiary, or to
the Borrower’s knowledge, by any of the other parties thereto, under any such
leases or agreements.  No Loan Party or Subsidiary is a party to any agreement
or arrangement (other than this Agreement, the Security Instruments, the Second
Lien Note Documents and the DrillCo Agreement), or subject to any order,
judgment, writ or decree, that either restricts or purports to restrict its
ability to grant Liens to secure the Secured Obligations against their
respective Properties.

Section 4.19Solvency and Insurance.  Before and after giving effect to the
making of each Credit Extension, each of Loan Party is Solvent.  Furthermore,
each Loan Party and its Subsidiaries carry insurance required under Section 5.02
of this Agreement.

Section 4.20Hedging Agreements.  Schedule 4.20 sets forth, as of the date
hereof, a true and complete list of all Interest Hedge Agreements, Hydrocarbon
Hedge Agreements, and Hedge Contracts of the Loan Parties and Subsidiaries, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied), and the counterparty to each such agreement.

Section 4.21Material Agreements.  Schedule 4.21 sets forth a complete and
correct list of all material agreements, leases, indentures, purchase
agreements, obligations in respect of letters of credit, guarantees, joint
venture agreements, and other instruments in effect or to be in effect as of the
date hereof (other than the Second Lien Note Documents and the agreements set
forth in Schedule 4.20) providing for, evidencing, securing or otherwise
relating to any Indebtedness of any Loan Party or any Subsidiary and all
obligations of the Loan Parties or any of the Subsidiaries to issuers of surety
or appeal bonds issued for account of any Loan Party or Subsidiary, and such
list correctly sets forth the names of the debtor or lessee and creditor or
lessor with respect to the Indebtedness or lease obligations outstanding or to
be outstanding and the Property subject to any Lien securing such Indebtedness
or lease obligation.  Also set forth on Schedule 4.21 hereto is a complete and
correct list, as of the date of this Agreement, of all material agreements and
other instruments of the Loan Parties and the Subsidiaries relating to the
purchase, transportation by pipeline, gas processing, marketing, sale and supply
of natural gas and other Hydrocarbons and which either (a) has a term longer
than 6 months or (b) provides for liabilities of the Loan Parties and
Subsidiaries in excess of $1,000,000.  To the extent requested, the Borrower has
heretofore delivered to the Administrative Agent and the Lenders a complete and
correct copy of all such material credit agreements, indentures, purchase
agreements, contracts, letters of credit, guarantees, joint venture agreements,
or other instruments, including any modifications or supplements thereto, as in
effect on the date hereof.

Section 4.22Foreign Assets Control Regulations, etc.

(a)Neither any Letter of Credit nor any part of the proceeds of the Advances
will violate the Trading with the Enemy Act, as amended, or any of the foreign
assets control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(b)No Loan Party and no Subsidiary (i) is, or will become, a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engages or will engage in any dealings or transactions, or is or will be
otherwise associated, with any such Person.  Each Loan Party and each Subsidiary
is in compliance, in all material respects, with the Patriot Act.

 

--------------------------------------------------------------------------------

 

(c)The Loan Parties and Subsidiaries are in compliance with any laws or
regulations relating to money laundering or terrorist financing, including,
without limitation, the Bank Secrecy Act, 31 U.S.C. sections 5301 et seq.; the
Uniting and Strengthening America by Providing Appropriate Tools Required to
Intercept and Obstruct Terrorism Act of 2001, Pub. L. 107-56 (a/k/a the USA
Patriot Act); Laundering of Monetary Instruments, 18 U.S.C. section 1956;
Engaging in Monetary Transactions in Property Derived from Specified Unlawful
Activity, 18 U.S.C. section 1957; the Financial Recordkeeping and Reporting of
Currency and Foreign Transactions Regulations, 31 C.F.R. Part 103; and any
similar laws or regulations currently in force or hereafter enacted.

(d)Neither any Letter of Credit nor any part of the proceeds of the Advances
will be used, directly or indirectly, for any payments to any governmental
official or employee, political party, official of a political party, candidate
for political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of any Anti-Corruption Laws.

(e)None of (i) the Borrower, any Subsidiary or any of their respective
directors, officers, employees, or to the knowledge of the Borrower or such
Subsidiary, any of their respective affiliates, or (ii) to the knowledge of the
Borrower, any agent or representative of the Borrower or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, (A) is a Sanctioned Person or currently the subject or
target of any Sanctions or (B) has taken any action, directly or indirectly,
that would result in a violation by such Persons of any Anti-Corruption
Laws.  The Loan Parties have instituted and maintain policies and procedures
designed to promote and achieve continued compliance with applicable
Anti-Corruption Laws and Sanctions.

Section 4.23Identification Numbers.  The federal taxpayer identification number
and the organizational number with the Secretary of State of the state of its
organization or formation are as set out on Schedule 4.23.

Section 4.24Oil and Gas Properties.

(a)Each Loan Party has good and defensible title to all of its Oil and Gas
Properties evaluated in the most recently delivered Engineering Report (other
than any thereof Disposed of in a Disposition permitted by this Agreement) free
and clear of all Liens except for Permitted Liens.  There are no “back-in” or
“reversionary” interests held by third parties which could reduce the interests
a Loan Party in the Oil and Gas Properties except as taken into account in such
Engineering Report or set forth on Schedule 4.24 hereto.  No operating or other
agreement to which any Loan Party is a party or by which any Loan Party is bound
affecting any part of the Collateral requires such Loan Party to bear any of the
costs relating to the Collateral greater than the leasehold interest of such
Loan Party in such portion of the Collateral, except in the event such Loan
Party is obligated under an operating agreement to assume a portion of a
defaulting party’s share of costs.  Each Mortgage is and will remain a valid and
enforceable lien on the Collateral subject only to the Permitted Liens.  Each
Loan Party will preserve its interest in and title to the Collateral subject to
Permitted Liens, and will forever warrant and defend the same to the Collateral
Agent and will forever warrant and defend the validity and priority of the lien
granted under each Mortgage to which such Loan Party is a party against the
claims of all persons and parties whomsoever.

(b)Status of Leases, Term Mineral Interests and Contracts.  All of the leases
and term mineral interests in the Oil and Gas Properties evaluated in the most
recently delivered Engineering Report (other than any thereof Disposed of in a
Disposition permitted by this Agreement) are valid, subsisting and in full force
and effect, and no Loan Party has knowledge that a default exists under any of
the terms or provisions, express or implied, of any of such leases or interests
or under any agreement to

 

--------------------------------------------------------------------------------

 

which the same are subject  that would materially and adversely affect the
rights of the Loan Parties with respect to the Oil and Gas Properties to which
such lease, interest, or agreement relates.  All of the Contracts to which any
Loan Party is a party that relate to the Oil and Gas Properties are in full
force and effect and constitute legal, valid and binding obligations of such
Loan Party, except as would not reasonably be expected to materially and
adversely affect the rights of the Loan Parties with respect to the Oil and Gas
Properties to which such Contract relates.  No Loan Party or, to the knowledge
of any Loan Party, any other party to any such Contract (i) is in breach of or
default, or with the lapse of time or the giving of notice, or both, would be in
breach or default, with respect to any obligations thereunder, whether express
or implied, or (ii) has given or threatened to give notice of any default under
or inquiry into any possible default under, or action to alter, terminate,
rescind or procure a judicial reformation of, any lease in the Oil and Gas
Properties or any Contract, except as would not reasonably be expected to
materially and adversely affect the rights of the Loan Parties with respect to
the Oil and Gas Properties to which such Contract relates.

(c)Production Burdens and Expenses and Revenues.  Except for each Loan Party’s
interests in certain Oil and Gas Properties, which such Loan Party represents do
not constitute a material portion (with 2% or more being deemed material) of the
value of the Collateral and all other Properties of such Loan Party securing the
Secured Obligations, all of the proceeds from the sale of Hydrocarbons produced
from Realty Collateral are being properly and timely paid to such Loan Party by
the purchasers or other remitters of production proceeds without suspense.  

(d)Pricing.  The prices being received by each Loan Party for the production of
Hydrocarbons do not violate any Contract or any law or regulation.  Except as
otherwise permitted herein, where applicable, all of the wells located on the
Oil and Gas Properties and production of Hydrocarbons therefrom have been
properly classified under appropriate governmental regulations.

(e)Gas Regulatory Matters.  All applicable Loan Parties have filed with the
appropriate state and federal agencies all necessary rate and collection filings
and all necessary applications for well determinations under the Natural Gas Act
of 1938, as amended, the Natural Gas Policy Act of 1978, as amended, and the
rules and regulations of the Federal Energy Regulatory Commission (the “FERC”)
thereunder, and each such application has been approved by or is pending before
the appropriate state or federal agency.

(f)Production Balances.  Except as set forth below, no person is entitled to
receive any portion of the interest of any Loan Party in any Hydrocarbons or to
receive cash or other payments to “balance” any disproportionate allocation of
Hydrocarbons under any operating agreement, gas balancing and storage agreement,
gas processing or dehydration agreement, or other similar agreements.  Each Loan
Party believes that certain third parties may be entitled to receive “make-up”
deliveries of Hydrocarbons or cash or other payments to “balance” a
disproportionate allocation of Hydrocarbons produced from certain Oil and Gas
Properties; provided, however, that each Loan Party represents and warrants that
such deliveries or payments (i) occur in the ordinary course of business and
(ii) are not material (with net aggregate liability of $1,000,000 or more being
deemed material) in aggregate amount.

(g)Drilling Obligations.  Except as otherwise permitted hereunder, there are no
obligations under any Oil and Gas Property or Contract which require the
drilling of additional wells or operations to earn or to continue to hold any of
the Oil and Gas Properties in force and effect, except those under customary
continuous operations provisions that may be found in one or more of the oil and
gas and/or oil, gas and mineral leases described on Exhibit A to each Mortgage.

(h)Compliance with Laws.  To the extent required hereunder, all wells on or
attributable to the Oil and Gas Properties have been drilled, completed and
operated, and all production therefrom has

 

--------------------------------------------------------------------------------

 

been accounted for and paid to the Persons entitled thereto, in material
compliance with all applicable federal, state and local laws and applicable
rules and regulations of the federal, state and local regulatory authorities
having jurisdiction thereof.

(i)Regulatory Filings.  To the extent required hereunder, all material necessary
regulatory filings have been properly made in connection with the drilling,
completion and operation of the wells on or attributable to the Oil and Gas
Properties and all other operations related thereto.

(j)Allowables.  To the extent required hereunder, all production and sales of
Hydrocarbons produced or sold from the Oil and Gas Properties have been made
materially in accordance with any applicable allowables (plus permitted
tolerances) imposed by any Governmental Authorities.

(k)Refund Obligations.  No Loan Party has collected any proceeds from the sale
of Hydrocarbons produced from the Oil and Gas Properties which are subject to
any material refund obligation.

Section 4.25Pro Forma Compliance.  After giving pro forma effect to each
Advance, issuance, increase, renewal or extension of any Letter of Credit, the
Borrower would be in compliance with Section 6.17 and 6.25 as of the fiscal
quarter end occurring immediately prior to the date of such Advance or such
issuance, increase, renewal or extension of a Letter of Credit and for which
financial statements have been delivered to the Administrative Agent (the
“Subject Quarter End”) (which calculation, for the avoidance of doubt, uses (i)
with respect to compliance with Section 6.17, all outstanding consolidated
Indebtedness of the Borrower and (ii) with respect to compliance with Section
6.25, all outstanding consolidated secured Indebtedness of the Borrower
(excluding all Second Lien Debt), in each case, on the date of such Advance, the
issuance, increase, renewal or extension of any Letter of Credit, as applicable,
Available Cash as of such date, and the Borrower’s consolidated EBITDA for the
four fiscal quarter period ended as of such Subject Quarter End).

ARTICLE V
AFFIRMATIVE COVENANTS

So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment hereunder, each Loan Party agrees, unless the Required Lenders shall
otherwise consent in writing, to comply with the following covenants.

Section 5.01Compliance with Laws, Etc.  Each Loan Party shall comply, and cause
each of its Subsidiaries to comply, in all material respects with all applicable
Legal Requirements.  Without limiting the generality and coverage of the
foregoing, each Loan Party shall comply, and shall cause each of its
Subsidiaries to comply, in all material respects, with all Environmental Laws
and all laws, regulations, or directives with respect to equal employment
opportunity and employee safety in all jurisdictions in which any Loan Party or
any Subsidiary does business.  Without limitation of the foregoing, each Loan
Party shall, and shall cause each of its Subsidiaries to, (a) maintain and
possess all authorizations, Permits, licenses, trademarks, trade names, rights
and copyrights which are necessary to the conduct of its business and
(b) obtain, as soon as practicable, all consents or approvals required from any
states of the United States (or other Governmental Authorities) necessary to
grant the Collateral Agent an Acceptable Security Interest in the Required
Mortgage Percentage (or if an Event of Default exists and is continuing, at
least 100% by value) of the Proven Reserves attributable to the Loan Parties’
Oil and Gas Properties.

Section 5.02Maintenance of Insurance.

 

--------------------------------------------------------------------------------

 

(a)Each Loan Party shall, and shall cause each of its Subsidiaries to, procure
and maintain or shall cause to be procured and maintained continuously in effect
policies of insurance in form and amounts and issued by companies, associations
or organizations reasonably satisfactory to the Administrative Agent covering
against such casualties, risks, perils, liabilities and other hazards as are
customarily covered against by companies engaged in the same or similar business
operating in the same or similar locations.

(b)All certified copies of policies or certificates thereof, and endorsements
and renewals thereof shall be delivered to and retained by the Administrative
Agent each time such a policy of insurance is made effective, renewed, amended,
novated, or otherwise modified.  All policies of insurance shall either have
attached thereto a “lender’s loss payable endorsement” for the benefit of the
Collateral Agent, as loss payee in form reasonably satisfactory to the
Administrative Agent or shall name the Collateral Agent as an additional
insured, as applicable.  All policies or certificates of insurance shall set
forth the coverage, the limits of liability, the name of the carrier, the policy
number, and the period of coverage.  In addition, all policies of insurance
required under the terms hereof shall contain an endorsement or agreement by the
insurer that any loss shall be payable in accordance with the terms of such
policy notwithstanding any act of negligence of any Loan Party or Subsidiary or
any party holding under any Loan Party or Subsidiary which might otherwise
result in a forfeiture of the insurance and the further agreement of the insurer
waiving all rights of setoff, counterclaim or deductions against the Loan
Parties and Subsidiaries.  All such policies shall contain a provision that
notwithstanding any contrary agreements between the Loan Parties, the
Subsidiaries, and the applicable insurance company, such policies will not be
canceled, allowed to lapse without renewal, surrendered or amended (which
provision shall include any reduction in the scope or limits of coverage)
without at least 30 days’ prior written notice to the Collateral Agent.  In the
event that, notwithstanding the “lender’s loss payable endorsement” requirement
of this Section 5.02, the proceeds of any insurance policy described above are
paid to any Loan Party or a Subsidiary, the Borrower shall deliver such proceeds
to the Collateral Agent immediately upon receipt.

Section 5.03Preservation of Corporate Existence, Etc.  Each Loan Party shall
preserve and maintain, and, except as otherwise permitted herein, cause each of
its Subsidiaries to preserve and maintain, its corporate, partnership, or
limited liability company existence, rights, franchises, and privileges, as
applicable, in the jurisdiction of its organization and qualify and remain
qualified, and cause each such Subsidiary to qualify and remain qualified, as a
foreign corporation, partnership, or limited liability company, as applicable,
in each jurisdiction in which qualification is necessary or desirable in view of
its business and operations or the ownership of its Properties.

Section 5.04Payment of Taxes, Etc.  Each Loan Party shall pay and discharge, and
cause each of its Subsidiaries to pay and discharge, before the same shall
become delinquent, (a) all taxes, assessments, and governmental charges or
levies imposed upon it or upon its income or profits or Property of such Loan
Party that are material in amount, prior to the date on which penalties attach
thereto and (b) all lawful claims that are material in amount which, if unpaid,
might by law become a Lien upon its Property; provided, however, that no Loan
Party and no such Subsidiary shall be required to pay or discharge any such tax,
assessment, charge, levy, or claim which is being contested in good faith and by
appropriate proceedings, and with respect to which reserves in conformity with
GAAP have been provided.

Section 5.05Visitation Rights.  At any reasonable time and from time to time,
upon reasonable notice, each Loan Party shall, and shall cause its Subsidiaries
to, permit (a) the Administrative Agent or any of its agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit and inspect at their reasonable discretion the
Properties of, each Loan Party and any such Subsidiary, and (b) the
Administrative Agent and any Lender or any of

 

--------------------------------------------------------------------------------

 

their respective agents or representatives thereof to discuss the affairs,
finances and accounts of each Loan Party and any such Subsidiary with any of
their respective officers or directors.

Section 5.06Reporting Requirements.  The Borrower shall furnish to the
Administrative Agent and each Lender:

(a)Annual Financials.  As soon as available and in any event not later than 90
days after the end of each fiscal year of the Borrower and its consolidated
Subsidiaries, commencing with fiscal year ending December 31, 2013, (i) a copy
of the annual audit report for such year for the Borrower and its consolidated
Subsidiaries, including therein the Borrower’s and its consolidated
Subsidiaries’ balance sheets as of the end of such fiscal year and the
Borrower’s and its consolidated Subsidiaries’ statements of income, cash flows,
and retained earnings, in each case certified by an independent certified public
accountants reasonably acceptable to the Administrative Agent and including any
management letters delivered by such accountants to the Borrower or any
Subsidiary in connection with such audit, (ii) any management letters delivered
by such accountants to the Borrower or any Subsidiary, (iii) a Compliance
Certificate executed by a Responsible Officer of the Borrower, and (iv) an
officer’s certificate setting forth the Borrower’s and its consolidated
Subsidiaries’ assets or quarterly revenues and the calculations reflecting
whether a Subsidiary is an Immaterial Subsidiary based on the financial
statements for such fiscal year end, with such details and supporting document
that the Administrative Agent may reasonably request;

(b)Quarterly Financials.  As soon as available and in any event not later than
60 days after the end of each fiscal quarter of each fiscal year of each Loan
Party and its consolidated Subsidiaries, (i) commencing with the fiscal quarter
ending June 30, 2013, the unaudited balance sheet and the statements of income,
cash flows, and retained earnings of each such Person for the period commencing
at the end of the previous year and ending with the end of such fiscal quarter,
all in reasonable detail and duly certified with respect to such consolidated
statements (subject to yearend audit adjustments) by a Responsible Officer of
the Borrower as having been prepared in accordance with GAAP, (ii) a Compliance
Certificate executed by the Responsible Officer of the Borrower, and (iii) an
officer’s certificate setting forth the Borrower’s and its consolidated
Subsidiaries’ assets or quarterly revenues and the calculations reflecting
whether a Subsidiary is an Immaterial Subsidiary based on the financial
statements for such fiscal year end, with such details and supporting document
that the Administrative Agent may reasonably request;

(c)Oil and Gas Reserve Reports.

(i)As soon as available but in any event on or before August 31, 2013 and August
31st of each year thereafter, an Internal Engineering Report dated effective as
of the immediately preceding June 30th;

(ii)As soon as available but in any event on or before February 28, 2014 and
February 28th of each year an Independent Engineering Report dated effective as
of the immediately preceding December 31st;

(iii)Such other information as may be reasonably requested by the Administrative
Agent or any Lender with respect to the Oil and Gas Properties included or to be
included in the Borrowing Base;

(iv)With the delivery of each Engineering Report, a certificate from a
Responsible Officer of the Borrower certifying that, to the best of his
knowledge and in all material respects: (A) the information contained in the
Engineering Report and any other information delivered in connection therewith
is true and correct, (B) except as set forth on an exhibit to the certificate,
on a net basis there are

 

--------------------------------------------------------------------------------

 

no gas imbalances, take or pay or other prepayments with respect to its Oil and
Gas Properties evaluated in such Engineering Report which would require the
Borrower or any Guarantor to deliver Hydrocarbons produced from such Oil and Gas
Properties at some future time without then or thereafter receiving full payment
therefor, (C) none of its Oil and Gas Properties have been sold since the date
of the last Borrowing Base determination except as set forth on an exhibit to
the certificate, which certificate shall list all of its Oil and Gas Properties
sold and in such detail as reasonably required by the Required Lenders, (D)
attached to the certificate is a list of its Oil and Gas Properties added to and
deleted from the immediately prior Engineering Report and a list showing any
change in working interest or net revenue interest in its Oil and Gas Properties
occurring and the reason for such change, (E) attached to the certificate is a
list of all Persons disbursing proceeds to the Borrower or to any Guarantor, as
applicable, from its Oil and Gas Properties, and (F) except as set forth on a
schedule attached to the certificate, all of the Oil and Gas Properties
evaluated by such Engineering Report are pledged as Collateral for the Secured
Obligations.

(d)Production and Hedging Reports.  As soon as available and in any event within
60 days after the end of each quarter, commencing with the quarter ending June
30, 2013, a report certified by a Responsible Officer of the Borrower in form
and substance satisfactory to the Administrative Agent prepared by the Borrower
(i) covering each of the Oil and Gas Properties of the Borrower and the
Guarantors and detailing on a quarterly basis (A) the production, revenue, and
price information and associated operating expenses for each such quarter, (B)
any changes to any producing reservoir, production equipment, or producing well
during each such quarter, which changes could reasonably be expected to cause a
Material Adverse Change, and (C) any sales of the Borrower’s or any Guarantors’
Oil and Gas Properties during each such quarter, and (ii) setting forth a true
and complete list of all Hedge Contracts of the Borrower and the Guarantors and
detailing the material terms thereof (including the type, term, effective date,
termination date and notional amounts or volumes), the net mark to market value
thereof, all credit support agreements relating thereto (including any margin
required or supplied), and the counterparty to each such agreement; provided
that, such required listing shall, in no event, be construed as permitting such
credit supports which are not permitted under the terms of this Agreement;

(e)Annual Budget.  As soon as available and in any event on or before the
earlier of (i) the fifth Business Day after such fiscal year’s budget is
approved by the Borrower’s board of directors (or other applicable governing
body) and (ii) February 15th of each fiscal year, commencing with February 15,
2014, a copy of the Borrower’s consolidated annual budget for such fiscal year,
including the Borrower’s consolidated cash flow budget and operating budget.

(f)Defaults.  As soon as possible and in any event within three Business Days
after (i) the occurrence of any Default, (ii) the occurrence of any “default” or
“event of default” under the Second Lien Note Agreement, (iii) the occurrence of
any default under the DrillCo Operating Agreement, or (iv) the occurrence of any
default under any instrument or document evidencing Indebtedness of any Loan
Party or any Subsidiary, in each case known to any officer of each Loan Party or
any of its subsidiaries which is continuing on the date of such statement, a
statement of a Responsible Officer of the Borrower setting forth the details of
such Default or default, as applicable, and the actions which any Loan Party or
any such Subsidiary has taken and proposes to take with respect thereto;

(g)Termination Events.  As soon as possible and in any event (i) within 30 days
after the Borrower or any member of the Controlled Group knows or has reason to
know that any Termination Event described in clause (a) of the definition of
Termination Event with respect to any Plan has occurred, and (ii) within 10 days
after any Loan Party or any of its Affiliates knows or has reason to know that
any other Termination Event with respect to any Plan has occurred, a statement
of a Responsible Officer of the Borrower describing such Termination Event and
the action, if any, which such Loan Party or such Affiliate proposes to take
with respect thereto;

 

--------------------------------------------------------------------------------

 

(h)Termination of Plans.  Promptly and in any event within two Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
the PBGC, copies of each notice received by the Borrower or any such member of
the Controlled Group of the PBGC’s intention to terminate any Plan or to have a
trustee appointed to administer any Plan;

(i)Other ERISA Notices.  Promptly and in any event within five Business Days
after receipt thereof by the Borrower or any member of the Controlled Group from
a Multiemployer Plan sponsor, a copy of each notice received by the Borrower or
any member of the Controlled Group concerning the imposition of withdrawal
liability pursuant to Section 4202 of ERISA;

(j)Environmental Notices.  Promptly upon the receipt thereof by any Loan Party
or Subsidiary,  a copy of any form of request, notice, summons or citation
received from the Environmental Protection Agency, or any other Governmental
Authority, concerning (i) violations or alleged violations of Environmental
Laws, which seeks to impose liability therefor and could cause a Material
Adverse Change, (ii) any action or omission on the part of any Loan Party or
Subsidiary or any of their former Subsidiaries in connection with Hazardous
Waste or Hazardous Substances which could reasonably result in the imposition of
liability therefor that could cause a Material Adverse Change, including without
limitation any information request related to, or notice of, potential
responsibility under CERCLA, or (iii)  the filing of a Lien upon, against or in
connection with any Loan Party or Subsidiary or their former Subsidiaries, or
any of their leased or owned Property, wherever located, under any Environmental
Law;

(k)Other Governmental Notices.  Promptly and in any event within five Business
Days after receipt thereof by any Loan Party or Subsidiary, a copy of any
notice, summons, citation, or proceeding seeking to modify in any material
respect, revoke, or suspend any material contract, license, permit or agreement
with any Governmental Authority;

(l)Material Changes.  Prompt written notice of any condition or event of which
any Loan Party or Subsidiary has knowledge, which condition or event (i) has
resulted or could reasonably be expected to result in a Material Adverse Change,
(ii) has resulted in a breach of or noncompliance with any material term,
condition, or covenant of any material contract to which any Loan Party or
Subsidiary is a party or by which they or their Properties are bound, or (iii)
has resulted or could reasonably be expected to result in a Subsidiary ceasing
to be an Immaterial Subsidiary;

(m)Disputes, Etc.  Prompt written notice of (i) the commencement, or any threat
of commencement to the knowledge of the Loan Party threatened, of any legal or
arbitration proceedings or proceedings before any Governmental Authority,
affecting any Loan Party or Subsidiary which, if adversely determined, could
reasonably be expected to cause a Material Adverse Change, or any material labor
controversy of which any Loan Party or Subsidiary has knowledge resulting in or
reasonably considered to be likely to result in a strike against any Loan Party
or Subsidiary and (ii) any claim, judgment, Lien or other encumbrance (other
than a Permitted Lien) affecting any Property of any Loan Party or Subsidiary if
the value of the claim, judgment, Lien, or other encumbrance affecting such
Property shall exceed $1,000,000;

(n)Other Accounting Reports.  Promptly upon receipt thereof, a copy of each
other report or letter submitted to any Loan Party or Subsidiary by independent
accountants in connection with any annual, interim or special audit made by them
of the books of any Loan Party or Subsidiary, and a copy of any response by any
Loan Party or Subsidiary, or the board of directors (or other applicable
governing body) of any Loan Party or Subsidiary, to such letter or report;

 

--------------------------------------------------------------------------------

 

(o)Notices Under Other Loan Agreements.  Promptly after the furnishing thereof,
copies of any statement, report or notice furnished to any Person pursuant to
the terms of any indenture, loan or credit or other similar agreement (including
the Second Lien Note Agreement), other than this Agreement and not otherwise
required to be furnished to the Lenders pursuant to any other provision of this
Section 5.06;

(p)USA Patriot Act.  Promptly, following a request by any Lender, all
documentation and other information that such Lender reasonably requests in
order to comply with its ongoing obligations under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act;

(q)Additional Notices.  Promptly, but in no event later than the fifth Business
Day after having knowledge of the occurrence of any of the following events or
circumstances, a written statement with respect thereto, signed by a Responsible
Officer of the relevant Loan Party or its general partner and setting forth the
relevant event or circumstance and the steps being taken by the relevant Loan
Party with respect to such event or circumstance:

(i)any litigation or proceeding involving it as a defendant or in which any of
its Property is subject to a claim and in which the amount involved is
$1,000,000 or more and which is not covered by insurance or in which injunctive
or similar relief is sought which injunctive or similar relief, if granted,
could reasonably be expected to have a Material Adverse Change; and

(ii)except as to the Borrower or the Parent, any change in its ownership; and

(iii)any change in its senior management.

(r)SEC and Other Filings; Reports to Shareholders.  Promptly after the same
become publicly available, copies of all periodic and other reports, proxy
statements and other materials filed by any Loan Party with the SEC, or with any
national securities exchange, or distributed by such Loan Party to its
shareholders generally, as the case may be.

(s)PDP Reserves Certificate.  As soon as available and in any event within 15
days after the end of each calendar month, commencing with the calendar month
ended September 30, 2016, a certificate of a Responsible Officer of the
Borrower, in form and substance satisfactory to the Administrative Agent,
certifying (i) a true and correct list of all wells relating to PDP Reserves
that are not listed as wells relating to PDP Reserves in the most recently
delivered Engineering Report under Section 2.02(b), (ii) the PV10 of each such
well, (iii) the state, county, section, township, range, and quarter section in
which each such well is located, (iv) which Loan Parties own an interest in each
such well, (iv) a description of the lease covering the acreage on which each
such well is located (including lessor, lessee, date of recordation, and
recording information), and (v) whether each such well is subject to an
Acceptable Security Interest.

(t)DrillCo Notices.  On the same date on which any Loan Party provides written
notice to the DrillCo Investor that an Initial Reversion Date (as defined in the
DrillCo Agreement) or Final Reversion Date (as defined in the DrillCo Areement)
has occurred, the Borrower shall provide a copy of such notice to the
Administrative Agent and the Lenders.  Within three Business Days of any Loan
Party receiving a Wellbore Assignment from the DrillCo Investor covering an
Initial Reversionary Share (as defined in the DrillCo Agreement) or a Final
Reversionary Share (as defined in the DrillCo Agreement), the Borrower shall
notify the Administrative Agent of the same.

 

--------------------------------------------------------------------------------

 

(u)Other Information.  Such other information respecting the business or
Properties, or the condition or operations, financial or otherwise, of any Loan
Party or Subsidiary, as the Administrative Agent may from time to time
reasonably request.

Section 5.07Maintenance of Property.  Each Loan Party shall, and shall cause
each of its Subsidiaries to, maintain their owned, leased or operated Property
necessary to the conduct of its business in good condition and repair, normal
wear and tear excepted; and shall abstain, and cause each of its Subsidiaries to
abstain from, knowingly or willfully permitting the commission of waste or other
injury, destruction, or loss of natural resources, or the occurrence of
pollution, contamination, or any other condition in, on or about the owned,
leased or operated Property involving the Environment that could reasonably be
expected to result in Response activities and that could reasonably be expected
to cause a Material Adverse Change.

Section 5.08Agreement to Pledge.  Each Loan Party shall, and shall cause each
Subsidiary to, grant to the Collateral Agent an Acceptable Security Interest in
(a)if no Borrowing Base Deficiency exists and no Default has occurred, (i) at
least the Required Mortgage Percentage of the Proven Reserves attributable to
the Oil and Gas Properties of any Loan Party or Subsidiary and (ii) any Property
(other than Oil and Gas Properties) of any Loan Party or Subsidiary now owned or
hereafter acquired promptly after receipt of a written request from either
Agent, and (b) if a Borrowing Base Deficiency exists, a Default has occurred or
the Designated Period is in effect, any Property of any Loan Party or Subsidiary
now owned or hereafter acquired promptly after receipt of a written request from
either Agent.  If requested by the Administrative Agent, the Borrower shall
(x) obtain an affidavit of Initial Reversion (as defined in the DrillCo
Agreement) or Final Reversion (as defined in the DrillCo Agreement) or release
of Liens covering the Oil and Gas Properties subject to such reversion, in each
case, from the DrillCo Investor in accordance with the terms of the DrillCo
Agreement and (y) grant to the Collateral Agent an Acceptable Security Interest
in the reversionary interest of the Loan Parties arising from such Reversion (as
defined in the DrillCo Agreement).

Section 5.09Use of Proceeds.  Each Loan Party shall use the proceeds of the
Advances (a) to develop and acquire and for the exploration and production of
Oil and Gas Properties, (b) for general corporate purposes, including closing
costs and working capital needs, and (c) to payoff the balance owing pursuant to
the Existing Credit Agreement.  The Borrower shall use the Letters of Credit for
general corporate purposes.

Section 5.10Title Evidence and Opinions.  Each Loan Party shall from time to
time upon the reasonable request of the Administrative Agent, take such actions
and execute and deliver such documents and instruments as the Administrative
Agent shall require to ensure that the Administrative Agent shall, at all times,
have received satisfactory title evidence, which title evidence shall be in form
and substance acceptable to the Administrative Agent in its sole discretion and
shall include information regarding the before payout and after payout ownership
interests held by the Loan Parties, for all wells located on the Oil and Gas
Properties, covering at least 95% of the present value of the Proven Reserves of
the Loan Parties (other than any Proven Reserves attributable to any DrillCo
Excluded Property) as determined by the Administrative Agent.  Within 30 days
after (a) a request by the Administrative Agent or the Lenders to cure any title
defects or exceptions which are not Permitted Liens raised by such information
or (b) a notice by the Administrative Agent that any Loan Party has failed to
comply with this Section 5.10(b), such Loan Party shall (i) cure such title
defects or exceptions which are not Permitted Liens or substitute acceptable Oil
and Gas Properties with no title defects or exceptions except for Permitted
Liens covering Collateral of an equivalent value and (ii) deliver to the
Administrative Agent satisfactory title evidence (including supplemental or new
title opinions meeting the foregoing requirements) in form and substance
acceptable to the Administrative Agent in its reasonable business judgment as to
the Borrower’s and the Guarantors’ ownership of such Oil and Gas Properties and
the

 

--------------------------------------------------------------------------------

 

Collateral Agent’s Liens and security interests therein as are required to
maintain compliance with this Section 5.10; provided, however, that, except as
otherwise set forth in this Section 5.10, any failure of a Loan Party to comply
with this Section 5.10 shall not be a Default, but instead the Administrative
Agent and/or the Required Lenders shall have the right to exercise the following
remedy in their sole discretion from time to time, and any failure to so
exercise this remedy at any time shall not be a waiver as to future exercise of
the remedy by the Administrative Agent or the Lenders.  To the extent that the
Administrative Agent or the Required Lenders are not satisfied with title to any
Oil and Gas Property after the 30-day period has elapsed, such unacceptable Oil
and Gas Property shall not count towards the 95% title requirement, and the
Administrative Agent may send a notice to the Borrower and the Lenders that the
then outstanding Borrowing Base shall be reduced by an amount as determined by
the Required Lenders to cause the Borrower to be in compliance with the
requirement to provide acceptable title information on 95% of the present value
of Oil and Gas Properties constituting Proven Reserves.  This new Borrowing Base
shall become effective immediately after receipt of such notice.  If the
Borrowing Base is reduced pursuant to this Section 5.10 and such a reduction
causes a Borrowing Base Deficiency, then (x) Borrower shall immediately prepay
the Advances or make deposits into the Cash Collateral Account pursuant to
Section 2.05(c)(iii), and (y) such failure of title giving rise to such
Borrowing Base reduction shall constitute an Event of Default hereunder.

Section 5.11Further Assurances; Cure of Title Defects.  Each Loan Party shall,
and shall cause each Subsidiary to, cure promptly any defects in the creation
and issuance of the Notes and the execution and delivery of the Security
Instruments and this Agreement.  Each Loan Party hereby authorizes the
Collateral Agent to file any financing statements without the signature of the
Borrower or such Guarantor, as applicable, to the extent permitted by applicable
law in order to perfect or maintain the perfection of any security interest
granted under any of the Loan Documents.  Each Loan Party at its expense will,
and will cause each of its Subsidiaries to, promptly execute and deliver to the
Collateral Agent upon request of either Agent all such other documents,
agreements and instruments to comply with or accomplish the covenants and
agreements of the Borrower or any Guarantor, as the case may be, in the Security
Instruments and this Agreement, or to further evidence and more fully describe
the collateral intended as security for the Secured Obligations, or to correct
any omissions in the Security Instruments, or to state more fully the security
obligations set out herein or in any of the Security Instruments, or to perfect,
protect or preserve any Liens created pursuant to any of the Security
Instruments, or to make any recordings, to file any notices or obtain any
consents, all as may be necessary or appropriate in connection therewith or to
enable either Agent to exercise and enforce its rights and remedies with respect
to any Collateral.

Section 5.12Leases; Development and Maintenance.  Each Loan Party shall, and
shall cause its Subsidiaries to, (a) pay and discharge promptly, or cause to be
paid and discharged promptly, all rentals, delay rentals, royalties, overriding
royalties, payments out of production and other indebtedness or obligations
accruing under, and perform or cause to be performed each and every act, matter
or thing required by each and all of, the oil and gas leases and all other
agreements and contracts constituting or affecting the Oil and Gas Properties of
the Borrower and its Subsidiaries (except where the amount thereof is being
contested in good faith by appropriate proceedings), (b) do all other things
necessary to keep unimpaired its rights thereunder and prevent any forfeiture
thereof or default thereunder, and operate or cause to be operated such
Properties as a prudent operator would in accordance with industry standard
practices and in compliance with all applicable proration and conservation Legal
Requirements and any other Legal Requirements of every Governmental Authority,
whether state, federal, municipal or other jurisdiction, from time to time
constituted to regulate the development and operations of oil and gas properties
and the production and sale of oil, gas and other Hydrocarbons therefrom, and
(c) maintain (or cause to be maintained) the Leases, wells, units and acreage to
which the Oil and Gas Properties of the Borrower and its Subsidiaries pertain in
a prudent manner consistent with industry standard practices.

 

--------------------------------------------------------------------------------

 

Section 5.13Oil and Gas Properties - Insurance.  To the extent that insurance is
carried by a third-party operator on behalf of any Loan Party, upon request by
Administrative Agent, such Loan Party shall use its reasonable efforts to obtain
and provide the Administrative Agent with copies of certificates of insurance
showing such Loan Party as a named insured.  Each such Loan Party hereby assigns
to Collateral Agent for its benefit and the benefit of the other Secured Parties
any and all monies that may become payable under any such policies of insurance
by reason of damage, loss or destruction of any of the Collateral.

Section 5.14Deposit Accounts.  Each Loan Party shall, and shall cause each of
its Subsidiaries to (a) maintain their primary operating accounts and other
deposit accounts with Wells Fargo or with any other Person so long as such
accounts with Wells Fargo and such other Persons are subject to Account Control
Agreements; provided that, such requirement for Account Control Agreements with
Wells Fargo shall apply from and after the 20th day following the Amendment No.
8 Effective Date (or such later date as may be extended by the Administrative
Agent in its sole discretion from time to time), and (b) deposit all proceeds
attributable to Oil and Gas Properties into such accounts with Wells Fargo or
such accounts that are subject to Account Control Agreements; provided that, the
requirements of this Section 5.14 shall not apply to deposit accounts that are
designated solely as accounts for, and are used solely for, employee benefits,
taxes, payroll funding or petty cash in an amount not to exceed $500,000, in the
aggregate.  Each Loan Party shall, and shall cause each of its Subsidiaries to,
from and after the Amendment No. 8 Effective Date (or such later date as may be
extended by the Administrative Agent in its sole discretion from time to time)
maintain all securities accounts and all commodities accounts of Loan Parties
subject to control agreements in favor of the Collateral Agent and the Second
Lien Agent.  Each Loan Party hereby authorizes the Administrative Agent and the
Collateral Agent, as applicable, to deliver notices to the depositary banks
pursuant to any Account Control Agreement under any one or more of the following
circumstances:  (i) following an Event of Default, (ii) if the Administrative
Agent or the Collateral Agent reasonably believes that a requested transfer by
the Borrower or other Loan Party, as applicable, is a request to transfer any
funds from any deposit account to any other deposit account of the Borrower or
any Subsidiary that is not permitted under this Section 5.14, (iii) as otherwise
agreed to by the Borrower or other Loan Party, as applicable, and (iv) as
otherwise permitted by applicable Legal Requirement.  All amounts received by a
Loan Party under the DrillCo Agreement shall be deposited into a deposit account
with Wells Fargo that is subject to an Account Control Agreement as such
account.

Section 5.15Post-Closing Obligations.  

(a)Local Counsel Legal Opinions.  As soon as available and, in any event, within
20 days following the Effective Date (or such later date as may be extended by
the Administrative Agent in its sole discretion from time to time), the
Administrative Agent shall have received a legal opinion of Oklahoma local
counsel, Pennsylvania local counsel, and West Virginia local counsel, in each
case, acceptable to the Administrative Agent in its sole discretion, each in
form and substance reasonably acceptable to the Administrative Agent.

(b)Mortgage Amendments.  As soon as available and, in any event, within 20 days
following the Effective Date (or such later date as may be extended by the
Administrative Agent in its sole discretion from time to time), the
Administrative Agent shall have received amendments to existing Mortgages, and
all attached exhibits and schedules, in form and substance satisfactory to the
Agents and duly executed by all parties thereto, to the extent necessary to
allow the Administrative Agent’s Oklahoma local counsel, Pennsylvania local
counsel, and West Virginia local counsel to deliver a legal opinion in
accordance with clause (a) of this Section.

Section 5.16Sanctions and Anti-Corruption, etc.  The Borrower shall, and shall
cause each Subsidiary to, maintain in effect and enforce policies and procedures
designed to ensure compliance by

 

--------------------------------------------------------------------------------

 

the Borrower, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable
Sanctions.  Borrower shall ensure that no funds used to pay the Obligations (i)
constitute the property of, or are beneficially owned, directly or indirectly,
by any Sanctioned Person; (ii) are derived from any transactions or business
with any Sanctioned Person or Sanctioned Country; or (iii) are derived from any
unlawful activity, including but not limited to, activity in violation of
anti-money-laundering rules and regulations.

ARTICLE VI
NEGATIVE COVENANTS

So long as any Note or any amount under any Loan Document shall remain unpaid,
any Letter of Credit shall remain outstanding, or any Lender shall have any
Commitment, each Loan Party agrees, unless the Required Lenders otherwise
consent in writing, to comply with the following covenants.

Section 6.01Liens, Etc.  No Loan Party shall create, assume, incur, or suffer to
exist, nor permit any of its Subsidiaries to create, assume, incur, or suffer to
exist, any Lien on or in respect of any of its Property whether now owned or
hereafter acquired, or assign any right to receive income, except that the
Borrower and its Subsidiaries may create, incur, assume, or suffer to exist:

(a)Liens granted pursuant to the Security Instruments and securing the Secured
Obligations;

(b)purchase money Liens or purchase money security interests upon or in any
equipment acquired or held by the Borrower or any of its Subsidiaries in the
ordinary course of business prior to or at the time of the Borrower or such
Subsidiary’s acquisition of such equipment; provided that, the Indebtedness
secured by such Liens (i) was incurred solely for the purpose of financing the
acquisition of such equipment, and does not exceed the aggregate purchase price
of such equipment, (ii) is secured only by such equipment and not by any other
assets of the Borrower and its Subsidiaries, and (iii) is not increased in
amount;

(c)Liens for taxes, assessments, or other governmental charges or levies not yet
due or that (provided foreclosure, sale, or other similar proceedings shall not
have been initiated) are being contested in good faith by appropriate
proceedings, and such reserve as may be required by GAAP shall have been made
therefor;

(d)Liens in favor of vendors, carriers, warehousemen, repairmen, mechanics,
workmen, materialmen, construction, or similar Liens arising by operation of law
in the ordinary course of business in respect of obligations that are not yet
due or that are being contested in good faith by appropriate proceedings,
provided such reserve as may be required by GAAP shall have been made therefor;

(e)royalties, overriding royalties, net profits interests, production payments,
reversionary interests, calls on production, preferential purchase rights and
other burdens on or deductions from the proceeds of production, that (i) do not
secure Indebtedness for borrowed money and (ii) are taken into account in
computing the net revenue interests and working interests of the Borrower or any
of its Subsidiaries warranted in the Security Instruments or in this Agreement;

(f)Liens arising in the ordinary course of business out of pledges or deposits
under workers’ compensation laws, unemployment insurance, old age pensions or
other social security or retirement benefits, or similar legislation or to
secure public or statutory obligations of the Borrower or any of its
Subsidiaries;

(g)Liens arising under operating agreements, unitization and pooling agreements
and orders, farmout agreements, gas balancing agreements, and other agreements,
in each case that are customary in

 

--------------------------------------------------------------------------------

 

the oil, gas and mineral production business and that are entered into by the
Borrower or any Subsidiary in the ordinary course of business provided that (i)
such Liens are taken into account in computing the net revenue interests and
working interests of the Borrower or any of its Subsidiaries warranted in the
Security Instruments or this Agreement, (ii) such Liens do not secure borrowed
money, (iii) such Liens secure amounts that are not yet due or are being
contested in good faith by appropriate proceedings, if such reserve as may be
required by GAAP shall have been made therefor and (iv) such Liens are limited
to the assets that are the subject of such agreements; provided further that,
Liens arising under the Drillco Operating Agreements shall only be permitted if
(1) such Drillco Operating Agreements do not cover Property located outside of
the DrillCo Contract Area, (2) such Drillco Operating Agreements are entered
into pursuant to the DrillCo Agreement, and (3) the provisions in such Drillco
Operating Agreements creating such Liens are in substantially the same form set
forth in the form of such Drillco Operating Agreements attached to the certified
copy of the DrillCo Agreement delivered to the Administrative Agent on the
Amendment No. 9 Effective Date;

(h)Liens securing the Second Lien Debt to the extent permitted under the
Indenture Intercreditor Agreement; provided that both before and after giving
effect to the incurrence of any such Lien, the Borrower is in compliance with
Section 6.21; and

(i)easements, rights-of-way, restrictions, and other similar encumbrances, and
minor defects in the chain of title that are customarily accepted in the oil and
gas financing industry, none of which interfere with the ordinary conduct of the
business of the Borrower or any Subsidiary or materially detract from the value
or use of the Property to which they apply.

Section 6.02Indebtednesss, Guaranties, and Other Obligations.  No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, create,
assume, suffer to exist, or in any manner become or be liable in respect of, any
Indebtedness except:

(a)(i) the Obligations, and (ii) the Banking Services Obligations;

(b)Indebtedness secured by the Liens permitted under paragraph (b) of
Section 6.01 and any renewal, refinancing or extension of such Indebtedness;
provided that (i) no Lien existing at the time of such renewal, refinancing or
extension shall be extended to cover any property not already subject to such
Lien, (ii) the principal amount of any Indebtedness renewed, refinanced or
extended shall not exceed the amount of such Indebtedness outstanding
immediately prior to such renewal, refinancing or extension; and (iii) in any
event, the aggregate amount of such Indebtedness at any time shall not exceed
$1,000,000;

(c)Indebtedness consisting of sureties or bonds provided to any Governmental
Authority or other Person and assuring payment of contingent liabilities of the
Borrower in connection with the operation of the Oil and Gas Properties,
including with respect to plugging, facility removal and abandonment of its Oil
and Gas Properties;

(d)Indebtedness of any Loan Party owing to any other Loan Party; provided that
such Indebtedness is subordinated to the Obligations on terms acceptable to the
Administrative Agent in its sole discretion;

(e)Indebtedness under the Second Lien Loan Documents, the aggregate principal
amount of which does not exceed $325,000,000;

(f)Indebtedness under Hedge Agreements which are not prohibited by the terms of
Section 6.14; provided (i) that such Indebtedness shall not be secured, other
than such Indebtedness owing to Lender Swap Counterparties which are secured
under the Loan Documents and (ii) such Indebtedness

 

--------------------------------------------------------------------------------

 

shall not obligate the Borrower or any of its Subsidiaries to any margin call
requirements including any requirement to post cash collateral, property
collateral or a letter of credit; and

(g)Other unsecured Indebtedness in an aggregate amount outstanding at any time
not to exceed $1,000,000.

Section 6.03Agreements Restricting Liens and Distributions.  No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, create,
incur, assume or permit to exist any contract, agreement or understanding (other
than this Agreement, the Security Instruments, and the Second Lien Note
Documents) which in any way prohibits or restricts the granting, conveying,
creation or imposition of any Lien on any of its Property, whether now owned or
hereafter acquired, to secure the Secured Obligations or restricts any Loan
Party from paying dividends to any other Loan Party, or which requires the
consent of or notice to other Persons in connection therewith; provided, that
the foregoing shall not apply to (a) customary restrictions imposed on the
granting, conveying, creation or imposition of any Lien on any Property of the
Borrower or its Subsidiaries imposed by any contract, agreement or understanding
related to the Liens permitted under clause (b) of Section 6.01 so long as such
restriction only applies to the Property permitted under such clause to be
encumbered by such Liens or (b) provisions of the DrillCo Agreement pursuant to
which the Loan Parties agree not to grant Liens that can be perfected with
recordings in the applicable county records securing the Secured Obligations on
any Properties in the DrillCo Contract Area (other than Wellbore Liens filed as
provided in Section 6.04(b)(v)(B) and Liens on Non-DrillCo Assets (as defined
below)).  “Non-DrillCo Assets” means any Property located in the DrillCo
Contract Area and owned or acquired by the Borrower or any Subsidiary thereof
but not necessary or desirable for the Borrower to produce, operate, maintain,
and plug and abandon the DrillCo Joint Wells described in the Development Plans
(as defined in the DrillCo Agreement).

Section 6.04Merger or Consolidation; Asset Sales.  No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to:

(a)merge or consolidate with or into any other Person; provided that (i) the
Borrower may merge or may be consolidated into any Guarantor if the Borrower is
the surviving entity, (ii) Parent may merge or may be consolidated into Borrower
if the Borrower is the surviving entity, (iii) the Borrower may merge or be
consolidated with any other Person with the consent of all the Lenders and (iv)
any Guarantor may merge or may be consolidated into the Borrower or any other
Guarantor; or

(b)Dispose of any of its Property (including, without limitation, any working
interest, overriding royalty interest, production payments, net profits
interest, royalty interest, or mineral fee interest) or novate, assign, unwind,
terminate, permit to expire, or otherwise amend any BB Hedges, other than:

(i)the sale of Hydrocarbons or liquidation of Liquid Investments in the ordinary
course of business,

(ii)the Disposition of equipment that is (A) obsolete, worn out, depleted or
uneconomic and disposed of in the ordinary course of business, (B) no longer
necessary for the business of such Person or (C) contemporaneously replaced by
equipment of at least comparable value and use,

(iii)(A) the Disposition of Property between or among a Guarantor (other than
the Parent) and the Borrower or between or among Guarantors (other than the
Parent), (B) the transfer of Property in the form of a Restricted Payment by an
Immaterial Subsidiary to the Borrower or a Guarantor, and (C) the sale of
Property by an Immaterial Subsidiary to the Borrower or a Guarantor so long as
the terms thereof are satisfactory to the Administrative Agent;

 

--------------------------------------------------------------------------------

 

(iv)so long as no Event of Default has occurred and is continuing, the
Disposition of Property which is not Oil and Gas Properties to which Proven
Reserves are attributable and which is not required pursuant to the terms of
this Agreement to be Collateral; provided that, during the Covenant Relief
Period, no Disposition (whether effected in one transaction or a series of
transactions) of Property (other than any South Stack Oil and Gas Property) with
a purchase price in excess of $5,000,000 shall be permitted under this clause
(iv) unless (A) the Borrower has provided prior notice thereof to the
Administrative Agent and (B) the Administrative Agent and the Required Lenders
shall have consented to such Disposition;

(v)a DrillCo Required Disposition so long as:

(A)the Administrative Agent (or any designee thereof) has received on or prior
to the day on which such DrillCo Required Disposition is effected a duly
executed Mortgage granting an Acceptable Security Interest in the applicable
Loan Party’s interest in the DrillCo Joint Well that is the subject of such
DrillCo Required Disposition (“DrillCo Mortgage”); and

(B)the Administrative Agent and the Borrower have agreed on procedures
reasonably acceptable to the Administrative Agent to ensure that the DrillCo
Mortgage can be promptly filed of record and that the DrillCo Wellbore
Assignment and memorandum of DrillCo Operating Agreement, in each case, covering
the DrillCo Joint Well that is the subject of such DrillCo Required Disposition,
the DrillCo Mortgage and any other documentation relating to such DrillCo
Required Disposition will be filed of record in the order required by the
DrillCo Agreement.

(vi)so long as no Event of Default has occurred and is continuing, the
Disposition of Oil and Gas Properties to which Proven Reserves are attributable
and the occurrence of any Hedge Event so long as:

(A)as to any such Disposition, (1) (x) 85% of the consideration received in
respect thereof is comprised of cash or cash equivalents and any non-cash
consideration received (to the extent constituting an Investment) is permitted
under Section 6.06 and pledged as collateral to secure the Secured Obligations
or (y) the consideration consists of similar Oil and Gas Properties; provided
that in each instance, if a Borrowing Base Deficiency exists at such time, 100%
of such consideration shall be cash, (2) the consideration received in respect
of such Disposition is equal to or greater than the fair market value of such
Oil and Gas Properties, interests therein or Subsidiary subject of such
Disposition (as reasonably determined by the board of directors or the
equivalent governing body of the Borrower and, if requested by the
Administrative Agent, the Borrower shall deliver a certificate of a Responsible
Officer of the Borrower certifying to that effect), and (3) if any such
Disposition is of a Subsidiary owning Oil and Gas Properties, such Disposition
includes all the Equity Interests of such Subsidiary;

(B) as to any such Disposition or Hedge Event which would have the effect of
making the sum of (1) the BB Value of all Dispositions of Oil and Gas Properties
made since the date of the most recent scheduled Borrowing Base redetermination
(including such Disposition) and (2) the BB Value of BB Hedges which have been
novated, assigned, unwound, terminated, expired or amended since the date of the
most recent scheduled Borrowing Base redetermination (including such Hedge
Event) equal or exceed 10% of the Borrowing Base then in effect, the Borrowing
Base is redetermined as provided in Section 2.02(c)(iii);

 

--------------------------------------------------------------------------------

 

(C)as to any such Disposition or Hedge Event which would have the effect of
making the sum of (1) the BB Value of all Dispositions of Oil and Gas Properties
made since the date of the most recent scheduled Borrowing Base redetermination
(including such Disposition) and (2) the BB Value of BB Hedges which have been
novated, assigned, unwound, terminated, expired or amended since the date of the
most recent scheduled Borrowing Base redetermination (including such Hedge
Event) exceed 5% of the Borrowing Base then in effect, the Borrowing Base is
automatically reduced as provided in Section 2.02(d);

(D)as to any Hedge Event during the Covenant Relief Period, the Borrowing Base
is automatically reduced as provided in Section 2.02(d)(iii); and

(E)as to any such Disposition effected during the Covenant Relief Period
(whether effected in one transaction or a series of transactions) with a
purchase price in excess of $5,000,000 (other than the Marcellus Sale), (i) the
Borrower shall have provided prior notice thereof to the Administrative Agent
and (ii) the Administrative Agent and the Required Lenders shall have consented
to such Disposition.

Section 6.05Restricted Payments.  No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, make any Restricted Payments except that, if
no Default has occurred both before and after giving effect to the making of
such Restricted Payment,

(a)Reserved;

(b)any Guarantor may make Restricted Payments to any other Guarantor and to the
Borrower; and

(c)a Non-Guarantor Subsidiary may make Restricted Payments to any Guarantor and
to the Borrower.

Section 6.06Investments.  No Loan Party shall, nor shall any Loan Party permit
any of its Subsidiaries to, make or permit to exist any Investments or purchase
or commit to purchase any Equity Interests or other securities or evidences of
indebtedness of or interests in any Person or any Oil and Gas Properties or
activities related to Oil and Gas Properties, except:

(a)Liquid Investments;

(b)trade and customer accounts receivable which are for goods furnished or
services rendered in the ordinary course of business and are payable in
accordance with customary trade terms;

(c)(i) creation of any Immaterial Subsidiary in compliance with Section 6.15 and
other Investments made by any Loan Party to any Non-Guarantor Subsidiary solely
for the purpose of such Non-Guarantor Subsidiary purchasing Oil and Gas
Properties; provided that, the aggregate Net Investment Amount shall not, at any
time, exceed 2.00% of the consolidated assets or quarterly revenues of the
Borrower and its consolidated Subsidiaries, in each case, based upon the most
recent financial statements available to the Borrower, and (ii) creation of any
Subsidiary that becomes a Guarantor in compliance with Section 6.15 and other
Investments made by any Loan Party to any other Loan Party;

(d)Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business; provided that, the aggregate
amount of such investment shall not exceed $1,000,000 (other than by
appreciation);

 

--------------------------------------------------------------------------------

 

(e)Investments consisting of any deferred portion of the sales price received by
the Borrower or any Subsidiary in connection with any sale of assets permitted
hereunder;

(f)Investments in direct ownership interests in additional Oil and Gas
Properties and gas gathering systems related thereto or related to farm-out,
farm-in, joint operating, joint venture or area of mutual interest agreements,
gathering systems, pipelines or other similar arrangements which are usual and
customary in the oil and gas exploration and production business located within
the geographic boundaries of the United States of America; provided that if
requested by the Administrative Agent, such assets are pledged as Collateral
pursuant to Section 5.08;

(g)Indebtedness permitted under Section 6.02(f);

(h)Hedge Contracts to the extent permitted under Section 6.14

(i)Investments by the Borrower in the Parent in connection with the receipt of
common Equity Interests of the Parent by the Borrower for the purposes of paying
dividends on the Borrower Series A Preferred Shares or the Borrower Series B
Preferred Shares as permitted by Section 6.05(b); and

(j)other Investments not to exceed $1,000,000 in the aggregate.

Section 6.07Affiliate Transactions.  No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction or series of transactions (including, but not
limited to, the purchase, sale, lease or exchange of Property, the making of any
Investment, the giving of any guaranty, the assumption of any obligation or the
rendering of any service) with any of their Affiliates (other than transactions
among the Borrower and any Guarantor) unless such transaction or series of
transactions is on terms no less favorable to the Borrower or the Guarantor, as
applicable, than those that could be obtained in a comparable arm’s length
transaction with a Person that is not such an Affiliate.

Section 6.08Compliance with ERISA.  No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, directly or indirectly, (a) engage in
any transaction in connection with which the Borrower or any Controlled Group
member could be subjected to either a civil penalty assessed pursuant to section
502(c), (i) or (l) of ERISA or a tax imposed by Chapter 43 of Subtitle D of the
Code; (b) terminate any Plan in a manner, or take any other action with respect
to any Plan, which could result in any liability to the Borrower or any
Controlled Group member to the PBGC; (c) fail to satisfy the minimum funding
standards applicable to a Plan under Section 302 of ERISA or Section 412 of the
Code; (d)  permit the actuarial present value of the benefit liabilities (as
“actuarial present value of the benefit liabilities” shall have the meaning
specified in section 4041 of ERISA) under any Plan maintained by the Borrower or
any Controlled Group member which is regulated under Title IV of ERISA to exceed
the current value of the assets (computed on a plan termination basis in
accordance with Title IV of ERISA) of such Plan allocable to such benefit
liabilities; (e) assume an obligation to contribute to any Multiemployer Plan;
(f) acquire an 80% or greater interest in any Person if such Person sponsors,
maintains or contributes to, or at any time in the six-year period preceding
such acquisition has sponsored, maintained, or contributed to, (1) any
Multiemployer Plan, or (2) any other Plan that is subject to Title IV of ERISA,
and in either case, the actuarial present value of the benefit liabilities under
such Plan exceeds the current value of the assets (computed on a plan
termination basis in accordance with Title IV of ERISA) of such Plan allocable
to such benefit liabilities; (g) incur, or permit any Subsidiary to incur, a
liability to or on account of a Plan under sections 515, 4062, 4063, 4064, 4201
or 4204 of ERISA; (h) assume an obligation to contribute to, or permit any
Subsidiary to assume an obligation to contribute to, any employee welfare
benefit plan, as defined in section 3(1) of ERISA, including, without
limitation, any such plan maintained to provide benefits to former employees of
such entities, that may not be

 

--------------------------------------------------------------------------------

 

terminated by such entities in their sole discretion without any material
liability; (i) amend a Plan resulting in an increase in current liability such
that the Borrower or any Controlled Group member is required to provide security
to such Plan under section 401(a)(29) of the Code; or (j) permit to exist any
occurrence of any Reportable Event (as defined in Title IV of ERISA) with
respect to a Plan, or any other event or condition, which presents a material
(in the opinion of the Required Lenders) risk of such a termination by the PBGC
of any Plan that could reasonably be expected to result in a Material Adverse
Change.

Section 6.09Sale-and-Leaseback.  No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to,  sell or transfer to a Person any Property,
whether now owned or hereafter acquired, if at the time or thereafter the
Borrower or a Subsidiary shall lease as lessee such Property or any part thereof
or other Property which the Borrower or a Subsidiary intends to use for
substantially the same purpose as the Property sold or transferred.

Section 6.10Change of Business; Accounting Change.  No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, make any material change
in the character of its business as an independent oil and gas exploration and
production company, nor will the Borrower or any Subsidiary operate any business
in any jurisdiction other than the United States, including the Gulf of
Mexico.  The Borrower shall not, nor shall it permit any of its Subsidiaries to,
make a change in the method of accounting employed in the preparation of the
financial statements referred to in Section 4.05 or change the fiscal year end
of the Borrower unless required to conform to GAAP or approved in writing by the
Administrative Agent.

Section 6.11Organizational Documents, Name Change.  No Loan Party shall, nor
shall any Loan Party permit any of its Subsidiaries to, amend, supplement,
modify or restate (a) their articles or certificate of incorporation or
formation, limited partnership agreement, bylaws, limited liability company
agreements, or other equivalent organizational documents or (b) any of the
Second Lien Loan Documents, where such amendment, supplement, modification or
restatement could have an adverse effect on the Lenders as determined by the
Administrative Agent in its reasonable discretion, or amend its name or change
its jurisdiction of incorporation, organization or formation without prior
written notice to, and prior consent of, the Administrative Agent.

Section 6.12Use of Proceeds; Letters of Credit.  

(a)No Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries
to, permit the proceeds of any Advance or Letters of Credit to be used for any
purpose other than those permitted by Section 5.09.  Each Loan Party will not
engage in the business of extending credit for the purpose of purchasing or
carrying margin stock (within the meaning of Regulation U).  No Loan Party nor
any Person acting on behalf of a Loan Party has taken or shall take, nor permit
any of the Subsidiaries to take any action which might cause any of the Loan
Documents to violate Regulation T, U or X or any other regulation of the Board
of Governors of the Federal Reserve System or to violate Section 7 of the
Securities Exchange Act of 1934 or any rule or regulation thereunder, in each
case as now in effect or as the same may hereinafter be in effect, including
without limitation, the use of the proceeds of any Advance or Letters of Credit
to purchase or carry any margin stock in violation of Regulation T, U or X.

(b)The Borrower shall not request any Advance or Letter of Credit, and the
Borrower shall not use and shall ensure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Advance or Letter of Credit (A) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (B) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned

 

--------------------------------------------------------------------------------

 

Country, or (C)  in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

Section 6.13Gas Imbalances, Take-or-Pay or Other Prepayments.  No Loan Party
shall, nor shall any Loan Party permit any of its Subsidiaries to, allow gas
imbalances, take-or-pay or other prepayments with respect to the Oil and Gas
Properties of any Loan Party or any Subsidiary which would require any Loan
Party or any Subsidiary to deliver their respective Hydrocarbons produced on a
monthly basis from such Oil and Gas Properties at some future time without then
or thereafter receiving full payment therefor other than that which do not
result in any Loan Party or any Subsidiary having net aggregate liability in
excess of $1,000,000.

Section 6.14Hedging Limitations.  No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to,

(a)purchase, assume, or hold a speculative position in any commodities market or
futures market or enter into any Hedge Contract or similar hedge arrangement for
speculative purposes, or

(b)be party to or otherwise enter into any Hedge Contract which (i) is entered
into for reasons other than as a part of its normal business operations as a
risk management strategy and/or hedge against changes resulting from market
conditions related to such Loan Party operations, (ii) covers notional volumes
in excess of 100% of the anticipated production of gas volumes, covers notional
volumes in excess of 100% of the anticipated production of natural gas liquids
volumes or covers notional volumes in excess of 100% of the anticipated
production of oil volumes, in each of the foregoing, during the period such
hedge arrangement is in effect and attributable to PDP Reserves of the Borrower
and the Guarantors, as reflected in (A) the most recently delivered Engineering
Report under Section 2.02(b) or (B) a statement, in form and substance
satisfactory to the Administrative Agent, delivered by an Independent Engineer;
provided, however, that the volume limitations shall not apply to put option
contracts that are not related to corresponding calls, collars or swaps, or
(iii) is longer than five years in duration from the date such Hedge Contract is
entered into; or

(c)be party to or otherwise enter into any Hedge Contract (i) which is secured
other than Hedge Contracts with Lender Swap Counterparties which are secured by
the Collateral pursuant to the Loan Documents or (ii) which obligates any Loan
Party or Subsidiary to any margin call requirements including any requirement to
post cash collateral, property collateral or a letter of credit.

Section 6.15Additional Subsidiaries.  No Loan Party shall, nor shall any Loan
Party permit any of its Subsidiaries to, create or acquire any additional
Subsidiaries without (a) providing the Administrative Agent with notice of such
creation or acquisition within ten (10) days after such creation or acquisition
(or such later time period acceptable to the Administrative Agent in its sole
discretion), (b) such new Subsidiary that is not an Immaterial Subsidiary
executing and delivering to the Collateral Agent, at either Agent’s request and
within the time period requested by such Agent, a Guaranty, a Pledge Agreement,
a Security Agreement and a Mortgage, and such other Security Instruments as
either Agent or the Required Lenders may reasonably request, and (c) the
delivery by the Borrower of any certificates, opinions of counsel, title
opinions or other documents as and when either Agent may reasonably request;
provided that, in any event, no Subsidiary may be created or acquired if a
Default has occurred before or after giving effect to such creation or
acquisition of the new Subsidiary.  Notwithstanding the foregoing, if any
Subsidiary shall cease to be an Immaterial Subsidiary for any reason, then at
either Agent’s request and within the time period requested by such Agent (i)
such Subsidiary shall execute and deliver a Guaranty, a Pledge Agreement, a
Security Agreement and a Mortgage, and such other Security Instruments as either
Agent or the Required Lenders may reasonably request, and (ii) the Borrower
shall

 

--------------------------------------------------------------------------------

 

deliver certificates, opinions of counsel, title opinions or other documents as
either Agent may reasonably request.

Section 6.16Account Payables.  No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, allow any of its trade payables or other
accounts payable to be outstanding for more than 90 days (except in cases where
any such trade payable is being disputed in good faith and adequate reserves
under GAAP have been established).

Section 6.17Leverage Ratio.  The Borrower shall not permit the Leverage Ratio
for each fiscal quarter ending on or after June 30, 2017 to exceed 4.00 to 1.00.

Section 6.18Interest Coverage Ratio.  The Borrower shall not permit the Interest
Coverage Ratio to be less than, (a) for the fiscal quarter ending September 30,
2016, 1.10 to 1.00, (b) for the fiscal quarters ending December 31, 2016, and
March 31, 2017, 0.80 to 1.00, (c) for the fiscal quarter ending June 30, 2017,
1.00 to 1.00, and (d) for each fiscal quarter ending on or after September 30,
2017, 2.50 to 1.00.

Section 6.19Current Ratio.  As of each fiscal quarter end beginning with the
fiscal quarter ending June 30, 2013, the Borrower shall not permit the ratio of
(a) its and its consolidated Subsidiaries’ current assets to (b) its and its
consolidated Subsidiaries’ current liabilities, to be less than 1.00 to
1.00.  For purposes of this calculation, (x) ‘current assets’ shall include
Availability but shall exclude any non-cash derivative current assets arising
from any Hedge Contract and (y) ‘current liabilities’ shall exclude current
maturities in respect of the Obligations, both principal and interest, non-cash
derivative current liabilities arising from any Hedge Contract, and current
maturities of Indebtedness of the Borrower under the Second Lien Notes.

Section 6.20Second Lien Debt.  No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, make any optional, mandatory or scheduled
payments on account of principal (whether by redemption, purchase, retirement,
defeasance, set-off or otherwise), interest, premiums and fees in respect of the
Indebtedness under the Second Lien Note Documents; provided that (a) the
Borrower may at any time pay scheduled interest under the Second Lien Note
Documents and pay costs and expenses incurred under the Second Lien Note
Documents, and (b) the Borrower may exchange outstanding notes constituting
Second Lien Debt solely for common Equity Interests of the Borrower and may pay
interest accrued on such notes tendered in such exchange through the settlement
date of such exchange; provided that, (i) immediately following the consummation
of such exchange, such tendered notes must be retired, and (ii) unless otherwise
agreed to by the Administrative Agent, the Borrower shall provide the
Administrative Agent with written notice (which may be provided by e-mail) of
the detailed terms of such exchange (which detailed terms may be consistent with
such information provided in the Borrower’s public filings) promptly after the
consummation of such exchange.

Section 6.21Additional Liens.  No Loan Party shall, nor shall any Loan Party
permit any of its Subsidiaries to, grant a Lien on any Property to secure
Indebtedness under the Second Lien Note Documents (except for such Liens granted
on or before the Effective Date) without first (a) giving fifteen (15) days’
prior written notice to the Administrative Agent thereof and (b) granting to the
Administrative Agent to secure the Secured Obligations an Acceptable Security
Interest in the same Property pursuant to Security Instruments in form and
substance satisfactory to the Administrative Agent.  In connection therewith,
each Loan Party shall, or shall cause its Subsidiaries to, execute and deliver
such other additional closing documents, certificates and legal opinions as
shall reasonably be requested by the Administrative Agent.

 

--------------------------------------------------------------------------------

 

Section 6.22Oil and Gas Properties - Operations.  Whether or not a Loan Party is
the operator of the Oil and Gas Properties, no Loan Party shall (a) enter into
any operating agreement, contract or agreement which materially adversely
affects the Oil and Gas Properties which constitute Collateral or (b) abandon,
forfeit, surrender, release, sell, assign, sublease, farmout or convey, nor
otherwise Dispose any of the Collateral or any interest therein, except as
permitted by this Agreement.  Furthermore, whether or not a Loan Party is the
operator of the Oil and Gas Properties, each Loan Party shall (at its sole cost
and expense): (i) except to the extent Disposed of, or terminated, in accordance
with this Agreement, do all things necessary and within the reasonable control
of such Loan Party to keep, or cause to be kept, in full force and effect such
Loan Party’s Oil and Gas Properties and its interests therein; (ii) subject to
the terms hereof, cause the Oil and Gas Properties which constitute Collateral
to be maintained, developed and protected against drainage and continuously
operated for the production and marketing of Hydrocarbons in a good and
workmanlike manner as a prudent operator would in accordance with generally
accepted practices, applicable oil and gas leases and Contracts, and all
applicable Federal, state and local laws, rules and regulations; (iii) subject
to the terms hereof, promptly take all action necessary to enforce or secure the
observance or performance of any term, covenant, agreement or condition to be
observed or performed by third parties under any material Contract, or any part
thereof, or to exercise any of its rights, remedies, powers and privileges under
any material Contract, all in accordance with the respective terms thereof; and
(iv) subject to the terms hereof, timely and adequately perform all covenants
express or implied in any material Contract necessary to keep in full force and
effect the Oil and Gas Properties which constitute Collateral and to maintain
Loan Party’s interests therein.

Section 6.23Equity Interests.  Except for (i) the initial issuance of the
Borrower Series B Preferred Shares, (ii) issuances of Borrower Series A
Preferred Shares and/or Borrower Series B Preferred Shares to pay dividends as
permitted by Section 6.05(b), and (iii) issuances of Borrower Series C Preferred
Shares, in each case, that does not otherwise constitute Indebtedness, no Loan
Party shall, nor shall any Loan Party permit any of its Subsidiaries to, issue
any preferred Equity Interests (whether for value or otherwise).

Section 6.24Non-Guarantor Subsidiaries.  Notwithstanding anything to the
contrary contained herein, including any other provision of this Article VI, no
Loan Party shall, nor shall any Loan Party permit any of its Subsidiaries to,
(a) create, assume, incur or suffer to exist any Lien on or in respect of any of
its Property for the benefit of any Non-Guarantor Subsidiary, (b) sell, assign,
pledge, or otherwise transfer any of its Properties (other than cash in the form
of an Investment that is permitted under Section 6.06(c)) to any Non-Guarantor
Subsidiary, (c) permit Non-Guarantor Subsidiaries to engage in any activity
other than the acquisition of Oil and Gas Properties with the proceeds of
Investments made to such Non-Guarantor Subsidiaries from the Loan Parties and
other ancillary activities solely and directly related to the operation and
maintenance of such Oil and Gas Properties, or (d) permit the aggregate assets
or quarterly revenues of Non- Guarantor Subsidiaries to exceed 2.00% of the
consolidated assets or quarterly revenues of the Borrower and its consolidated
Subsidiaries, in each case, based upon the most recent financial statements
available to the Borrower.  In furtherance of the foregoing, each Loan Party
shall (i) as to Non-Guarantor Subsidiaries, cause such Non-Guarantor
Subsidiaries to transfer 100% of all its assets to a Loan Party on at least a
semi-annual basis, on June 30th and December 31st of each year (or such later
dates acceptable to the Administrative Agent in its sole discretion so long as
there are at least two transfers per fiscal year under this clause (i)), and
(ii) as to any Subsidiary, at any time when the value of its assets or quarterly
revenues would cause such Subsidiary to cease to be an Immaterial Subsidiary,
cause such Subsidiary to transfer 100% of all its assets to a Loan Party.

Section 6.25Senior Secured Leverage Ratio.  The Borrower shall not permit the
Senior Secured Leverage Ratio to exceed 2.50 to 1.00 for each fiscal quarter
ending on June 30, 2016, September 30, 2016, December 31, 2016 and March 31,
2017.  The Borrower shall not permit the Senior Secured Leverage Ratio (Limited)
to exceed 2.00 to 1.00 for each fiscal quarter ending on or after June 30, 2017.

 

--------------------------------------------------------------------------------

 

Section 6.26DrillCo Restrictions.  Without the prior written consent of the
Administrative Agent, no Loan Party shall amend or otherwise modify the DrillCo
Agreement.

ARTICLE VII
EVENTS OF DEFAULT; REMEDIES

Section 7.01Events of Default.  The occurrence of any of the following events
shall constitute an “Event of Default” under any Loan Document:

(a)Payment.  The Borrower shall (i) fail to pay when due any principal or
interest payable hereunder or under the Notes or (ii) fail to pay, within 3
Business Days of when due, any other amounts (including fees, reimbursements,
and indemnifications) payable hereunder, under the Notes, or under any other
Loan Document;

(b)Representation and Warranties.  Any representation or warranty made or deemed
to be made by the Borrower, any Guarantor or any of their respective
Subsidiaries (or any of their respective officers) in this Agreement or in any
other Loan Document shall prove to have been incorrect in any material respect
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) when made or deemed to be made;

(c)Covenant Breaches.  The Borrower, any Guarantor or any of their respective
Subsidiaries shall fail to (i) perform or observe any covenant contained in
Section 5.03 (as to the preservation of existence), Section 5.06(f), Section
5.09, Section 5.10, Section 5.14, Section 5.15, or Article VI of this Agreement
or (ii) fail to perform or observe any other term or covenant set forth in this
Agreement or in any other Loan Document which is not covered by clause (i) above
or any other provision of this Section 7.01 if such failure shall remain
unremedied for 30 days after the earlier to occur of a Loan Party becoming aware
of the occurrence of such breach or failure and notice from the Administrative
Agent to the Borrower of such breach or failure;

(d)Cross‑Defaults.  (i) The Borrower, any Guarantor or any of their respective
Subsidiaries shall fail to pay any principal of or premium or interest on its
Indebtedness that is outstanding in a principal amount of at least $1,000,000
individually or when aggregated with all such Indebtedness of the Borrower, any
Guarantor or any of their respective Subsidiaries so in default (but excluding
Indebtedness under the Loan Documents) when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise), and such failure shall continue after the applicable grace period,
if any, specified in the agreement or instrument relating to such Indebtedness;
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to Indebtedness (including, without limitation, any event of
default or termination event under any Hedge Contract) that is outstanding in a
principal amount (or termination payment amount or similar amount) of at least
$1,000,000 individually or when aggregated with all such Indebtedness of the
Borrower, any Guarantor or any of their respective Subsidiaries so in default,
and shall continue after the applicable grace period, if any, specified in such
agreement or instrument, if the effect of such event or condition is to
accelerate, or to permit the acceleration of, the maturity of such Indebtedness;
or (iii) any such Indebtedness in a principal amount of at least $1,000,000
individually or when aggregated with all such Indebtedness of the Borrower, any
Guarantor or any of their respective Subsidiaries shall be declared to be due
and payable, or required to be prepaid (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; provided that, for
purposes of this subsection 7.01(d), the “principal amount” of the obligations
in respect of any Hedge Contract at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that would be required to be
paid if such Hedge Contract was terminated at such time;

 

--------------------------------------------------------------------------------

 

(e)Insolvency.  The Borrower, any Guarantor or any of their respective
Subsidiaries shall generally not pay its debts as such debts become due, or
shall admit in writing its inability to pay its debts generally, or shall make a
general assignment for the benefit of creditors; or any proceeding shall be
instituted by or against the Borrower, any of its Subsidiaries, or any Guarantor
seeking to adjudicate it as bankrupt or insolvent, or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief, or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors, or seeking the entry of an order for
relief or the appointment of a receiver, trustee or other similar official for
it or for any substantial part of its Property and, in the case of any such
proceeding instituted against the Borrower, any such Subsidiary or any such
Guarantor either such proceeding shall remain undismissed for a period of 60
days or any of the actions sought in such proceeding shall occur; or the
Borrower, any of its Subsidiaries, or any Guarantor shall take any corporate
action to authorize any of the actions set forth above in this paragraph (e);

(f)Judgments.  Any judgment or order for the payment of money in excess of
$1,000,000 shall be rendered against the Borrower, any Guarantor or any of their
respective Subsidiaries and either (i) enforcement proceedings shall have been
commenced by any creditor upon such judgment or order or (ii) there shall be any
period of 30 consecutive days during which a stay of enforcement of such
judgment or order, by reason of a pending appeal or otherwise, shall not be in
effect;

(g)Termination Events.  Any Termination Event with respect to a Plan shall have
occurred, and, 30 days after notice thereof shall have been given to the
Borrower by the Administrative Agent, (i) such Termination Event shall not have
been corrected and (ii) such Termination Event would reasonably be expected to
result in liability to any Loan Party in excess of $1,000,000.

(h)Plan Withdrawals.  The Borrower or any member of the Controlled Group as
employer under a Multiemployer Plan shall have made a complete or partial
withdrawal from such Multiemployer Plan and the plan sponsor of such
Multiemployer Plan shall have notified such withdrawing employer that such
employer has incurred a withdrawal liability that would reasonably be expected
to result in liability to any Loan Party in excess of $1,000,000.

(i)Change in Control.  A Change in Control shall have occurred;

(j)Loan Documents.  Any material provision of any Loan Document shall for any
reason cease to be valid and binding on the Borrower or a Guarantor or any of
their respective Subsidiaries or any such Person shall so state in writing;

(k)Security Instruments.  (i) The Collateral Agent shall fail to have an
Acceptable Security Interest in any portion of the Collateral in excess of
$1,000,000 in the aggregate at any one time, or (ii) any Security Instrument
shall at any time and for any reason cease to create the Lien on the Property
purported to be subject to such agreement in accordance with the terms of such
agreement, or cease to be in full force and effect, or shall be contested by the
Borrower, any Guarantor or any of their respective Subsidiaries;

(l)Potential Failure of Title.  The title of the Borrower, any Guarantor or any
of their respective Subsidiaries to any of the Oil and Gas Properties subject to
the Mortgages, or any material part thereof, shall become the subject matter of
litigation before any Governmental Authority or arbitrator which could
reasonably be expected to result in a Material Adverse Change with respect to
the Borrower’s, such Guarantor’s or such Subsidiary’s title to such Oil and Gas
Properties;

 

--------------------------------------------------------------------------------

 

(m)Casualty.  Loss, theft, substantial damage or destruction of a material
portion of the Collateral the subject of any Security Instrument and not fully
covered by insurance (except for deductibles and allowing for the depreciated
value of such Collateral) shall have occurred;

(n)Indenture Intercreditor Agreement.  The Indenture Intercreditor Agreement
shall cease to be effective (other than pursuant to the terms provided therein)
or otherwise shall cease to be a legal, valid and binding agreement enforceable
against the holders of any Indebtedness under the Second Lien Note Agreement in
any material respect;

(o)Second Lien Debt.  (i) Any Loan Party shall make any payment, whether in
principal, interest, premiums or fees, in respect of any Second Lien Debt, or
makes any other payment thereon, in any such case, that is not allowed under the
terms of this Agreement or the Indenture Intercreditor Agreement; or (ii) any
Loan Party amends, supplements or otherwise modifies the Second Lien Note
Agreement or any other Second Lien Note Document that is not allowed under, or
otherwise violates or breaches, the provisions of this Agreement or the
Indenture Intercreditor Agreement; or

(p)Parent.  The Parent (i) shall directly own any Properties other than
ownership of the Equity Interests of the Borrower and ownership of the bank
accounts and other immaterial assets incidental to the ownership of the
foregoing Equity Interests, (ii) shall have any operations other than tax,
accounting and other general and administrative operations performed as the
parent of a consolidated group of companies, or (ii) from and after December 31,
2013, fails to become a Guarantor unless the Gastar Merger has been effected.

(q)DrillCo Operating Agreement Liens.  Any Lien granted to a Loan Party by the
DrillCo Investor under or related to the DrillCo Operating Agreement fails to be
senior to all other Liens granted by the DrillCo Investor in the Property
encumbered thereby (other than (i) the Liens granted under the memorandum of
DrillCo Operating Agreement to the other Persons party thereto and (ii) Liens of
the type described in Section 6.01(c)), and such failure shall remain unremedied
for 30 days after the earlier to occur of a Loan Party becoming aware of the
occurrence of such failure and notice from the Administrative Agent to the
Borrower of such failure.  

Section 7.02Optional Acceleration of Maturity.  If any Event of Default (other
than an Event of Default pursuant to paragraph (e) of Section 7.01) shall have
occurred and be continuing, then, and in any such event,

(a)the Administrative Agent (i) shall at the request, or may with the consent,
of the Required Lenders, by notice to the Borrower, declare the obligation of
each Lender and the Issuing Lender to make extensions of credit hereunder,
including making Advances and issuing, increasing or extending Letters of
Credit, to be terminated, whereupon the same shall forthwith terminate, and (ii)
shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare all principal, interest, fees, reimbursements,
indemnifications, and all other amounts payable under this Agreement, the Notes,
and the other Loan Documents to be forthwith due and payable, whereupon all such
amounts shall become and be forthwith due and payable in full, without notice of
intent to demand, demand, presentment for payment, notice of nonpayment,
protest, notice of protest, grace, notice of dishonor, notice of intent to
accelerate, notice of acceleration, and all other notices, all of which are
hereby expressly waived by the Borrower;

(b)the Borrower shall, on demand of the Administrative Agent at the request or
with the consent of the Required Lenders, deposit into the Cash Collateral
Account an amount of cash equal to 104% of the Minimum Collateral Amount as
security for the Secured Obligations; and

 

--------------------------------------------------------------------------------

 

(c)the Agents shall at the request of, or may with the consent of, the Required
Lenders (but subject to the Indenture Intercreditor Agreement as to the
Collateral Agent) proceed to enforce its rights and remedies under the Security
Instruments, the Guaranties, and any other Loan Documents for the ratable
benefit of the Secured Parties by appropriate proceedings.

Section 7.03Automatic Acceleration of Maturity.  If any Event of Default
pursuant to paragraph (e) of Section 7.01 shall occur,

(a)(i) the obligation of each Lender and the Issuing Lender to make extensions
of credit hereunder, including making Advances and issuing, increasing or
extending Letters of Credit, shall terminate, and (ii) all principal, interest,
fees, reimbursements, indemnifications, and all other amounts payable under this
Agreement, the Notes, and the other Loan Documents shall become and be forthwith
due and payable in full, without notice of intent to demand, demand, presentment
for payment, notice of nonpayment, protest, notice of protest, grace, notice of
dishonor, notice of intent to accelerate, notice of acceleration, and all other
notices, all of which are hereby expressly waived by the Borrower;

(b)the Borrower shall deposit into the Cash Collateral Account an amount of cash
equal to 104% of the outstanding Minimum Collateral Amount as security for the
Secured Obligations; and

(c)the Agents shall at the request of, or may with the consent of, the Required
Lenders (but subject to the Indenture Intercreditor Agreement as to the
Collateral Agent) proceed to enforce its rights and remedies under the Security
Instruments, the Guaranties, and any other Loan Document for the ratable benefit
of the Secured Parties by appropriate proceedings.

Section 7.04Right of Set‑off.  Upon the occurrence and during the continuance of
any Event of Default, the Administrative Agent, the Collateral Agent, the
Issuing Lender, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable Legal Requirement, to set off and apply any and all deposits (general
or special, time or demand, provisional or final) at any time held and other
obligations at any time owing by the Administrative Agent, the Collateral
Agent,  the Issuing Lender, such Lender or such Affiliate to or for the credit
or the account of any Loan Party against any and all of the obligations of any
Loan Party now or hereafter existing under this Agreement or any other Loan
Document and owing to the Administrative Agent, the Collateral Agent, such
Lender, such Issuing Lender or such Affiliate, irrespective of whether or not
the Administrative Agent, the Collateral Agent, such Lender, the Issuing Lender
or such Affiliate shall have made any demand under this Agreement or any other
Loan Document and although such obligations of any Loan Party may be contingent
or unmatured or are owed to a branch or office of the Administrative Agent, the
Collateral Agent, such Lender, such Issuing Lender or such Affiliate different
from the branch or office holding such deposit or obligated on such obligations;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the Collateral Agent, the Issuing Lender,
the Swing Line Lender and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff.  Each Lender Party agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application..  The rights of the Administrative Agent, the
Collateral Agent, each Lender, the Issuing Lender and their respective
Affiliates under this Section 7.04 are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, the Collateral
Agent, such Lender, the Issuing Lender or their respective Affiliates may have.

 

--------------------------------------------------------------------------------

 

Section 7.05Non-exclusivity of Remedies.  No right, power, or remedy conferred
to any Lender Party in this Agreement or the Loan Documents, or now or hereafter
existing at law, in equity, by statute, or otherwise shall be exclusive, and
each such right, power, or remedy shall to the full extent permitted by law be
cumulative and in addition to every other such right, power or remedy.  No
course of dealing and no delay in exercising any right, power, or remedy
conferred to any Lender Party in this Agreement and the Loan Documents or now or
hereafter existing at law, in equity, by statute, or otherwise shall operate as
a waiver of or otherwise prejudice any such right, power, or remedy.  Any Lender
Party may cure any Event of Default without waiving the Event of Default.  No
notice to or demand upon the Borrower or any other Loan Party shall entitle the
Borrower or any other Loan Party to similar notices or demands in the future.

Section 7.06Application of Proceeds.  

(a)Subject to the terms of the Indenture Intercreditor Agreement, prior to an
Event of Default, all payments made hereunder shall be applied by either Agent
as directed by the Borrower, but subject to the terms of this Agreement,
including the application of prepayments according to Section 2.05 and Section
2.10.  Subject to the terms of the Indenture Intercreditor Agreement, from and
during the continuance of any Event of Default, any monies or Property actually
received by either Agent pursuant to this Agreement or any other Loan Document
(other than as a result of the exercise of any rights or remedies under any
Security Instrument or any other agreement with the Borrower, any Guarantor or
any of their respective Subsidiaries which secures any of the Secured
Obligations), shall be applied as determined by the Administrative Agent to the
Secured Obligations in accordance with Section 2.10, or at the direction of the
Required Lenders, applied in accordance with 2.10 but in the following order:

(i)First, to the payment of all amounts, including costs and expenses incurred
in connection with the collection of such proceeds and the payment of any part
of the Secured Obligations, due to either Agent under any of the expense
reimbursement or indemnity provisions of this Agreement or any other Loan
Document, any Security Instrument or other collateral documents, and any
applicable law;

(ii)Second, to the payment of all accrued interest constituting part of the
Obligations (the amounts so applied to be distributed ratably among the Secured
Parties in accordance with the amounts of the Obligations owed to them on the
date of any such distribution);

(iii)Third, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of all other
Obligations then due and payable, including Obligations with respect to Letters
of Credit;

(iv)Fourth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Secured
Obligations not covered above which are then due and payable, including any
obligations of the Borrower or its Subsidiaries owing to any Lender Swap
Counterparty under any Hedge Contract and Banking Services Obligations; and

(v)Fifth, the remainder, if any, to the Second Lien Agent as required under the
Indenture Intercreditor Agreement.

(b)Subject to the terms of the Indenture Intercreditor Agreement,
notwithstanding the foregoing, from and during the continuance of any Event of
Default, any monies or Property actually received by either Agent pursuant to
this Agreement or any other Loan Document as a result of the exercise of any
rights or remedies under any Security Instrument or any other agreement with the
Borrower, any Guarantor or any of their respective Subsidiaries which secures
any of the Secured Obligations, shall be applied in accordance with Section 2.10
and otherwise in the following order:

 

--------------------------------------------------------------------------------

 

(i)First, to the payment of all amounts, including costs and expenses incurred
in connection with the collection of such proceeds and the payment of any part
of the Secured Obligations, due to either Agent under any of the expense
reimbursement or indemnity provisions of this Agreement or any other Loan
Document, any Security Instrument or other collateral documents, and any
applicable law;

(ii)Second, to the payment of all accrued interest constituting part of the
Secured Obligations (the amounts so applied to be distributed ratably among the
Secured Parties in accordance with the amounts of the Secured Obligations owed
to them on the date of any such distribution);

(iii)Third, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the payment of the Secured
Obligations then due and payable, including Secured Obligations with respect to
Letters of Credit and any obligations of the Borrower or its Subsidiaries owing
to any Lender Swap Counterparty under any Hedge Contract and Banking Services
Obligations; and

(iv)Fourth, the remainder, if any, to the Second Lien Agent as required under
the Indenture Intercreditor Agreement.

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Secured Obligations otherwise set forth above in this Section.

ARTICLE VIII
THE ADMINISTRATIVE AGENT AND THE ISSUING LENDER AND THE COLLATERAL AGENT

Section 8.01Appointment and Authority.  Each Lender, the Swing Line Lender and
the Issuing Lender hereby irrevocably (a) appoints Wells Fargo to act on its
behalf as the Administrative Agent  and as Collateral Agent hereunder and under
the other Loan Documents, and (b) authorizes the Agents to take such actions on
its behalf and to exercise such powers as are delegated to the Agents by the
terms hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.  The provisions of this Article VIII are solely for the
benefit of the Lender Parties, and neither the Borrower nor any other Loan Party
shall have rights as a third party beneficiary of any of such provisions.  It is
understood and agreed that the use of the term “agent” herein or in any other
Loan Document (or any other similar term) with reference to the either Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable Legal Requirement.  Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

Section 8.02Rights as a Lender.  The Person serving as the Administrative Agent
or the Collateral Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent or the Collateral Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent or
the Collateral Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any other Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent or the
Collateral Agent hereunder and without any duty to account therefor to the
Lenders.  Wells Fargo (and any successor acting as Administrative Agent or
Collateral Agent) and its Affiliates may accept fees and other consideration
from the Borrower or any

 

--------------------------------------------------------------------------------

 

Affiliate of the Borrower for services in connection with this Agreement or
otherwise without having to account for the same to the Lenders or the Issuing
Lender.

Section 8.03Exculpatory Provisions.  Neither Agent (which term as used in this
Section 8.03 shall include its Related Parties) shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature.  Without
limiting the generality of the foregoing, neither Agent:

(a)shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders or Secured Parties as shall be expressly provided
for herein or in the other Loan Documents), provided that neither Agent shall be
required to take any action that, in its opinion or the opinion of its counsel,
may expose such Agent to liability or that is contrary to any Loan Document or
applicable Legal Requirement, including for the avoidance of doubt any action
that may be in violation of the automatic stay under any Debtor Relief Law or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall, except as expressly set forth herein and in the other Loan Documents,
have any duty to disclose, nor shall it be liable for the failure to disclose,
any information relating to the Borrower, any other Loan Party or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent, the Collateral Agent or any of its Affiliates in
any capacity.

Neither Agent shall be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders or Secured Parties as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 9.03 and 7.01) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment.  Both Agents shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given to such Agent in writing by the Borrower, a Lender, the Swing
Line Lender or the Issuing Lender.  In the event that the Administrative Agent
receives such a notice of the occurrence of a Default, the Administrative Agent
shall (subject to Section 9.03) take such action with respect to such Default or
Event of Default as shall reasonably be directed by the Required Lenders,
provided that, unless and until the Administrative Agent shall have received
such directions, the Administrative Agent may (but shall not be obligated to)
take such action, or refrain from taking such action) with respect to such
Default as it shall deem advisable in the best interest of the Lender Parties.

Neither Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any recital, statement, warranty or representation (whether written or
oral) made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the value, validity, enforceability, effectiveness, enforceability,
sufficiency or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, (v) the inspection of, or to inspect,
the Property (including the books and records) of any Loan Party or any
Subsidiary or Affiliate thereof, (vi) the satisfaction of any condition set
forth in Article III or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent, or (vii) any
litigation or collection proceedings (or to initiate or

 

--------------------------------------------------------------------------------

 

conduct any such litigation or proceedings) under any Loan Document unless
requested by the Required Lenders in writing and its receives indemnification
satisfactory to it from the Lenders.

Section 8.04Reliance by Agents, Swing Line Lender and Issuing Lender.  The
Agents shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document, writing or other communication (including any electronic message,
Internet or intranet website posting or other distribution) believed by it to be
genuine and to have been signed, sent or otherwise authenticated by the proper
Person.  The Agents also may rely upon any statement made to such Agent orally
or by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon.  In determining compliance
with any condition hereunder to the making of a Credit Extension or any
Conversion or continuance of an Advance that by its terms must be fulfilled to
the satisfaction of a Lender, the Swing Line Lender or the Issuing Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender, the Swing Line Lender or Issuing Lender unless the Administrative Agent
shall have received notice to the contrary from such Lender, the Swing Line
Lender or Issuing Lender prior to the making of such Credit Extension or
Conversion or continuance of an Advance.  Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and neither Agent shall be liable for any action taken
or not taken by it in accordance with the advice of any such counsel,
accountants or experts.

Section 8.05Delegation of Duties.  Each Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub‑agents appointed by such Agent.  Each
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties.  The
exculpatory provisions of this Article VIII shall apply to any such sub‑agent
and to the Related Parties of an Agent and any such sub‑agent, and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative
Agent.  Neither Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

Section 8.06Resignation of Agent or Issuing Lender.

(a)Each Agent and the Issuing Lender may at any time give notice of its
resignation to the other Lender Parties and the Borrower.  Upon receipt of any
such notice of resignation, (i) the Required Lenders shall have the right, with
the prior written consent of the Borrower (which consent is not required if a
Default or Event of Default has occurred and is continuing and which consent
shall not be unreasonably withheld or delayed), to appoint, as applicable, a
successor Agent or a successor Issuing Lender, which shall be a Lender.  If no
such successor Agent or Issuing Lender shall have been so appointed and shall
have accepted such appointment within 30 days after the retiring Agent or
Issuing Lender gives notice of its resignation (or such earlier day as shall be
agreed by the applicable Required Lenders) (the “Resignation Effective Date”),
then the retiring Agent or Issuing Lender, as applicable, may on behalf of the
Lenders and Issuing Lender, appoint a successor agent or issuing lender meeting
the qualifications set forth above.  Whether or not a successor has been
appointed, such resignation by the Agent or the Issuing Lender shall become
effective in accordance with such notice on the Resignation Effective Date.

(b)If the Person serving as Administrative Agent or Collateral Agent is a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders may, to the extent permitted by applicable Legal Requirement, by notice
in writing to the Borrower and such Person remove such Person as Administrative
Agent or Collateral Agent, as applicable, and, in consultation with the
Borrower, appoint a successor.  If no such successor shall have been so
appointed by applicable Required Lenders

 

--------------------------------------------------------------------------------

 

and shall have accepted such appointment within 30 days (or such earlier day as
shall be agreed by the applicable Required Lenders) (the “Removal Effective
Date”), then such removal shall nonetheless become effective in accordance with
such notice on the Removal Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (i) the retiring or removed Agent or Issuing Lender, as
applicable, shall be discharged from its duties and obligations as the
applicable Agent and Issuing Lender hereunder and under the other Loan Documents
(except that (v) in the case of any collateral security held by such Agent on
behalf of the Lenders or the Issuing Lender under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed and (z) the retiring Issuing Lender shall
remain the Issuing Lender with respect to any Letters of Credit outstanding on
the effective date of its resignation and the provisions affecting the Issuing
Lender with respect to such Letters of Credit shall inure to the benefit of the
retiring Issuing Lender until the termination of all such Letters of Credit) and
(ii) all payments, communications and determinations provided to be made by, to
or through the retiring or removed Agent or Issuing Lender, as applicable, shall
instead be made by or to each applicable class of Lenders, until such time as
the Required Lenders appoint a successor Agent or Issuing Lender as provided for
above in this paragraph.  Upon the acceptance of a successor’s appointment as
Administrative Agent or Collateral Agent, as applicable, or Issuing Lender
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Agent or
Issuing Lender, as applicable, and the retiring or removed Agent or Issuing
Lender, as applicable, shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents.  The fees payable by
the Borrower to a successor Agent or Issuing Lender, as applicable shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor.  After the retiring or removed Agent’s or Issuing
Lender’s resignation or removal hereunder and under the other Loan Documents,
the provisions of this Article VIII and Sections 9.02(a) and (b), Section 8.09
and Section 2.2(g) shall continue in effect for the benefit of such retiring or
removed Agent and Issuing Lender, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring or removed Agent or Issuing Lender, as applicable, was acting
as Administrative Agent, Collateral Agent or Issuing Lender.

(d)The Swing Line Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower.  After the
resignation of the Swing Line Lender hereunder, the retiring Swing Line Lender
shall remain a party hereto and shall continue to have all the rights and
obligations of the Swing Line Lender under this Agreement and the other Loan
Documents with respect to Swing Line Advances made by it prior to such
resignation, but shall not be required to make any additional Swing Line
Advances.  Upon such notice of resignation, the Borrower shall have the right to
designate any other Lender as the Swing Line Lender with the consent of such
Lender so long as operational matters related to the funding of Advances have
been adequately addressed to the reasonable satisfaction of such new Swing Line
Lender and the Administrative Agent (if such new Swing Line Lender and the
Administrative Agent are not the same Person).

Section 8.07Non-Reliance on Agents and Other Lenders.  Each Lender Party
acknowledges and agrees that it has, independently and without reliance upon
either Agent or any other Lender Party or any of their Related Parties and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement.  Each Lender Party
also acknowledges and agrees that it will, independently and without reliance
upon either Agent or any other Lender Party or any of their Related Parties, and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.  Except for
notices, reports, and other documents and information expressly required to be
furnished to the Lenders or the Issuing Lender by the applicable

 

--------------------------------------------------------------------------------

 

Agent hereunder and for other information in the applicable Agent’s possession
which has been requested by a Lender and for which such Lender pays such Agent’s
expenses in connection therewith, the neither Agent shall have any duty or
responsibility to provide any Lender or any Issuing Lender with any credit or
other information concerning the affairs, financial condition, or business of
any Loan Party or any of its Subsidiaries or Affiliates that may come into the
possession of such Agent or any of its Affiliates.

Section 8.08No Other Duties, etc.  Anything herein to the contrary
notwithstanding, none of the Bookrunner and Lead Arranger, as applicable, listed
on the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, Collateral Agent, a Lender or the
Issuing Lender hereunder.

Section 8.09Indemnification.

(a)INDEMNITY OF AGENTS.  THE REVOLVING LENDERS SEVERALLY AGREE TO INDEMNIFY THE
ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH AFFILIATE THEREOF AND THEIR
RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND AGENTS (TO THE EXTENT NOT
REIMBURSED BY THE BORROWER), ratably according to the respective principal
amounts of the REVOLVING Advances then held by each of them (or if no principal
of the Advances is at the time outstanding, ratably according to the respective
Commitments held by each of them immediately prior to the termination,
expiration or full reduction of each such Commitment), FROM AND AGAINST ANY AND
ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS,
SUITS, COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH
MAY BE IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ADMINISTRATIVE AGENT IN
ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR
OMITTED BY SUCH AGENT UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of SUCH agent), AND INCLUDING,
WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO LENDER SHALL BE
LIABLE FOR ANY PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES,
PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS
RESULTING FROM THE INDEMNIFIED AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH LENDER AGREES TO
REIMBURSE EACH AGENT PROMPTLY UPON DEMAND FOR ITS RATABLE SHARE (DETERMINED AS
SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY OUT‑OF‑POCKET EXPENSES (INCLUDING
COUNSEL FEES) INCURRED BY SUCH AGENT IN CONNECTION WITH THE PREPARATION,
EXECUTION, DELIVERY, ADMINISTRATION, MODIFICATION, AMENDMENT, OR ENFORCEMENT
(WHETHER THROUGH NEGOTIATIONS, LEGAL PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL
ADVICE IN RESPECT OF RIGHTS OR RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, TO THE EXTENT THAT SUCH AGENT IS NOT REIMBURSED FOR SUCH BY
THE BORROWER.

(b)THE REVOLVING LENDERS SEVERALLY AGREE TO INDEMNIFY THE ISSUING LENDER AND
EACH AFFILIATE THEREOF AND THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, AND
AGENTS (TO THE EXTENT NOT REIMBURSED BY THE BORROWER), ratably according to the
respective principal amounts of the Revolving Advances then held by each of them
(or if no principal of the Revolving Advances is at the time outstanding,
ratably according to the

 

--------------------------------------------------------------------------------

 

respective amounts of the Commitments then held by each of them, or, if no such
principal amounts are then outstanding and no Commitments are then existing,
ratably according to the Commitments held by each of them immediately prior to
the termination or expiration thereof), FROM AND AGAINST ANY AND ALL
LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS,
COSTS, EXPENSES, OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST THE ISSUING LENDER IN ANY WAY
RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY ACTION TAKEN OR OMITTED BY
THE ISSUING LENDER UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of THE Issuing Lender), AND
INCLUDING, WITHOUT LIMITATION, ENVIRONMENTAL LIABILITIES, PROVIDED THAT NO
REVOLVING LENDER SHALL BE LIABLE FOR ANY PORTION OF SUCH LIABILITIES,
OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS, JUDGMENTS, SUITS, COSTS,
EXPENSES, OR DISBURSEMENTS RESULTING FROM THE ISSUING LENDER’S GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT.  WITHOUT LIMITATION OF THE FOREGOING, EACH REVOLVING
LENDER AGREES TO REIMBURSE THE ISSUING LENDER PROMPTLY UPON DEMAND FOR ITS
RATABLE SHARE (DETERMINED AS SET FORTH ABOVE IN THIS PARAGRAPH) OF ANY
OUT‑OF‑POCKET EXPENSES (INCLUDING COUNSEL FEES) INCURRED BY THE ISSUING LENDER
IN CONNECTION WITH THE PREPARATION, EXECUTION, DELIVERY, ADMINISTRATION,
MODIFICATION, AMENDMENT, OR ENFORCEMENT (WHETHER THROUGH NEGOTIATIONS, LEGAL
PROCEEDINGS, OR OTHERWISE) OF, OR LEGAL ADVICE IN RESPECT OF RIGHTS OR
RESPONSIBILITIES UNDER, THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, TO THE EXTENT
THAT THE ISSUING LENDER IS NOT REIMBURSED FOR SUCH BY THE BORROWER.

Section 8.10Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to any Loan Party, the Agents (irrespective of whether the
principal of any Advance or Letter of Credit Obligation shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Advances, Letter of Credit Exposure and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
Issuing Lender and the Agents (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the Issuing
Lender and the Agents and their respective agents and counsel and all other
amounts due the Lenders, the Issuing Lender and the Agents hereunder) allowed in
such judicial proceeding; and

(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Lender
to make such payments to the Agents and, in the event that the Agents shall
consent to the making of such payments directly to the Lenders and the Issuing
Lender, to pay to the Agents any amount due for the reasonable compensation,
expenses, disbursements and advances of the Agents and their respective agents
and counsel, and any other amounts due the Agents under Section 2.08.

 

--------------------------------------------------------------------------------

 

Section 8.11Collateral and Guaranty Matters.  

(a)Each Agent is authorized on behalf of the Secured Parties, without the
necessity of any notice to or further consent from such Secured Parties, from
time to time, to take any actions with respect to any Collateral or Security
Instruments which may be necessary to perfect and maintain the Liens upon the
Collateral granted pursuant to the Security Instruments.  Each Agent is further
authorized (but not obligated) on behalf of the Secured Parties, without the
necessity of any notice to or further consent from the Secured Parties, from
time to time, to take any action in exigent circumstances as may be reasonably
necessary to preserve any rights or privileges of the Secured Parties under the
Loan Documents or applicable Legal Requirements.  By accepting the benefit of
the Liens granted pursuant to the Security Instruments, each Secured Party
hereby agrees to the terms of this paragraph (a).

(b)The Lenders hereby, and any other Secured Party by accepting the benefit of
the Liens granted pursuant to the Security Instruments, irrevocably authorize
each Agent to (i) release any Lien granted to or held by such Agent upon any
Collateral (a) upon termination of this Agreement, termination of all Hedge
Contracts with such Persons (other than Hedge Contracts as to which arrangements
satisfactory to the applicable counterparty in its sole discretion have been
made), termination of all Letters of Credit (other than Letters of Credit as to
which arrangements satisfactory to the Issuing Lender in its sole discretion
have been made), and the payment in full of all outstanding Advances, Letter of
Credit Obligations and all other Secured Obligations (other than such Secured
Obligations as to which arrangements satisfactory to the applicable holder of
such Secured Obligations in its sole discretion have been made);
(b) constituting property sold or to be sold or disposed of as part of or in
connection with any Disposition permitted under this Agreement or any other Loan
Document; (c) constituting property in which no Loan Party owned an interest at
the time the Lien was granted or at any time thereafter; or (d) constituting
property leased to any Loan Party under a lease which has expired or has been
terminated in a transaction permitted under this Agreement or is about to expire
and which has not been, and is not intended by such Loan Party to be, renewed or
extended; and (ii) release a Guarantor from its obligations under a Guaranty and
any other applicable Loan Document if such Person ceases to be a Subsidiary as a
result of a transaction permitted under this Agreement.  Upon the request of
either Agent at any time, the Secured Parties will confirm in writing such
Agent’s authority to release particular types or items of Collateral pursuant to
this Section 8.11.

(c)Notwithstanding anything contained in any of the Loan Documents to the
contrary, the Loan Parties, the Agents, and each Secured Party hereby agree that
no Secured Party shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights and remedies hereunder, under the Guaranty and under the Security
Instruments may be exercised solely by Administrative Agent or the Collateral
Agent, as applicable, on behalf of the Secured Parties in accordance with the
terms hereof and the other Loan Documents.  By accepting the benefit of the
Liens granted pursuant to the Security Instruments, each Secured Party not party
hereto hereby agrees to the terms of this paragraph (c).

ARTICLE IX
MISCELLANEOUS

Section 9.01Costs and Expenses.  The Borrower agrees to pay on demand:

(a)all reasonable out-of-pocket costs and expenses of the Administrative Agent
and of the Collateral Agent (but not of other Lenders) in connection with the
preparation, execution, delivery, administration, modification, and amendment of
this Agreement, the Notes, and the other Loan Documents, including fees, charges
and disbursements of outside counsels for such Agents (but not of

 

--------------------------------------------------------------------------------

 

other Lenders), with respect to advising such Agent as to its rights and
responsibilities under this Agreement or any other Loan Document, and

(b)all out‑of‑pocket costs and expenses, if any, of each Agent and each Lender
(including outside counsel fees, charges and disbursements of each Lender and
each Agent) in connection with the enforcement of or protection of rights under
(whether through negotiations, legal proceedings, or otherwise) this Agreement,
the Notes, and the other Loan Documents (including all such out-of-pocket
expenses incurred during any workout, restructuring or negotiations in respect
of the Credit Extensions).

Section 9.02Indemnification; Waiver of Damages.  

(a)INDEMNIFICATION.  EACH LOAN PARTY HERETO AGREES TO, AND DOES HEREBY, JOINTLY
AND SEVERALLY, INDEMNIFY AND HOLD HARMLESS EACH AGENT, THE ISSUING LENDER AND
EACH LENDER AND EACH OF THEIR AFFILIATES AND THEIR RESPECTIVE DIRECTORS,
OFFICERS, EMPLOYEES, PARTNERS, REPRESENTATIVES, ADVISORS  AND AGENTS AND EACH OF
THEIR RESPECTIVE HEIRS, SUCCESSORS AND ASSIGNS (EACH, AN “INDEMNITEE”) from and
against any and all actions, suits, losses, claims, damages, liabilities and
expenses of any kind or nature (including legal expenses), joint or several, to
which such Indemnitee may become subject or that may be incurred BY or asserted
or awarded against SUCH Indemnitee, in each case arising out of or in connection
with or by reason of (including, without limitation, in connection with any
investigation, litigation, or proceeding or preparation of a defense in
connection therewith) THE LOAN DOCUMENTS, ANY OF THE TRANSACTIONS CONTEMPLATED
HEREIN OR THE USE OR CONTEMPLATED USE OF THE PROCEEDS OF THE ADVANCES, and will
reimburse each Indemnitee for all out-of-pocket expenses on demand as they are
incurred in connection with any of the foregoing, IN ALL CASES, WHETHER OR NOT
CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE SOLE OR CONTRIBUTORY,
ACTIVE OR POSSESSIVE, IMPUTED, JOINT OR TECHNICAL NEGLIGENCE OF SUCH INDEMNIFIED
PARTY; provided that no Indemnitee will have any right to indemnification for
any of the foregoing to the extent resulting from such Indemnitee own gross
negligence or willful misconduct, IN EACH CASE, as determined by a final
non-appealable judgment of a court of competent jurisdiction.  IN THE CASE OF AN
INVESTIGATION, LITIGATION OR OTHER PROCEEDING TO WHICH THE INDEMNITY IN THIS
SECTION 9.2 APPLIES, SUCH INDEMNITY SHALL BE EFFECTIVE WHETHER OR NOT SUCH
INVESTIGATION, LITIGATION OR PROCEEDING IS BROUGHT BY ANY LOAN PARTY, ANY
AFFILIATE THEREOF, ANY EQUITYHOLDER OR CREDITOR OF A LOAN PARTY OR AN
INDEMNIFIED PARTY, WHETHER OR NOT AN INDEMNIFIED PARTY IS OTHERWISE A PARTY
THERETO.  EACH LOAN PARTY HERETO AGREES THAT NO AFFILIATE, EQUITYHOLDER OR
CREDITOR OF SUCH LOAN PARTY IS INTENDED TO BE, AND NONE OF SUCH PERSONS OR
ENTITIES SHALL BE, THIRD PARTY BENEFICIARIES OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND THEREFORE NO INDEMNIFIED PARTY WILL HAVE ANY LIABILITY (WHETHER
DIRECT OR INDIRECT, IN CONTRACT OR TORT, OR OTHERWISE) TO ANY LOAN PARTY’S
RESPECTIVE AFFILIATE THAT IS NOT A PARTY HERETO OR TO ANY LOAN PARTY’S
EQUITYHOLDERS OR CREDITORS ARISING OUT OF, RELATED TO OR IN CONNECTION WITH ANY
ASPECT OF THE TRANSACTIONS CONTEMPLATED HEREBY.  No Loan Party shall, without
the prior written consent of each Indemnitee affected thereby, settle any
threatened or pending claim or action that would give rise to the right of any
Indemnitee to claim indemnification hereunder unless such settlement (x)
includes a full and unconditional release of all liabilities arising out of such
claim or action against such Indemnitee and (y)

 

--------------------------------------------------------------------------------

 

does not include any statement as to or an admission of fault, culpability or
failure to act by or on behalf of any Indemnitee.  This Section 9.02(a) shall
not apply with respect to Taxes (other than with respect to Taxes attributable
to a non-Tax claim), which shall be governed solely by Section 2.14.

(b)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
applicable Legal Requirement, no Loan Party shall assert, agrees not to assert,
and hereby waives, any claim against any Indemnitee on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Advance or Letter
of Credit or the use of the proceeds thereof.  No Indemnitee referred to in
subsection (a) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed to such
unintended recipients by such Indemnitee through telecommunications, electronic
or other information transmission systems in connection with this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby.

(c)Survival.  Without prejudice to the survival of any other agreement of the
Loan Parties hereunder, the agreements and obligations of the Loan Parties
contained in this Section 9.02 shall survive the termination of this Agreement,
the termination of all Commitments, and the payment in full of the Advances and
all other amounts payable under this Agreement.

Section 9.03Waivers and Amendments.  No amendment or waiver of any provision of
this Agreement, the Notes, or any other Loan Document (other than the Fee Letter
or any AutoBorrow Agreement), nor consent to any departure by the Borrower or
any Guarantor therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Required Lenders and the Borrower, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided that:

(a)no amendment, waiver, or consent shall, unless in writing and signed by all
the Lenders and the Borrower, do any of the following:  (i) waive any of the
conditions specified in Section 3.1 or Section 3.2, (ii) reduce any fees or
other amounts payable hereunder or under any other Loan Document (other than
those specifically addressed above in this Section 9.03), (iii) increase the
aggregate Commitments or increase the Borrowing Base, (iv) postpone or extend
any date fixed for any payment of any fees or other amounts payable hereunder
(other than those otherwise specifically addressed in this Section 9.03),
including an extension of the Maturity Date or the Commitment Termination Date,
(v) amend Section 2.13(e), Section 7.06, this Section 9.03 or any other
provision in any Loan Document which expressly requires the consent of, or
action or waiver by, all of the Lenders, (vi) release any Guarantor from its
obligation under any Guaranty or, except as specifically provided in the Loan
Documents and as a result of transactions permitted by the terms of this
Agreement, release all or a material portion of the Collateral except as
permitted under Section 8.11(b); (vii) amend the definitions of “Required
Lenders” or “Revolving Credit Exposure”; (viii) change the percentage of Lenders
which shall be required for the Lenders or any of them to take any action
hereunder or under any other Loan Document, or (ix) amend or otherwise modify
the Indenture Intercreditor Agreement;

(b)no Commitment of a Lender or any obligations of a Lender may be increased
without such Lender’s written consent;

(c)no amendment, waiver, or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or any other Loan Document;

 

--------------------------------------------------------------------------------

 

(d)no amendment, waiver or consent shall, unless in writing and signed by the
Issuing Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Issuing Lender under this Agreement or any
other Loan Document; and

(e)no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Swing Line Lender under this Agreement or any
other Loan Document.

Section 9.04Severability.  In case one or more provisions of this Agreement or
the other Loan Documents shall be invalid, illegal or unenforceable in any
respect under any applicable Legal Requirement, the validity, legality, and
enforceability of the remaining provisions contained herein or therein shall not
be affected or impaired thereby.

Section 9.05Survival of Representations and Obligations.  All representations
and warranties contained in this Agreement or made in writing by or on behalf of
the Loan Parties in connection herewith shall survive the execution and delivery
of this Agreement and the other Loan Documents, the making of the Advances or
the issuance of any Letters of Credit and any investigation made by or on behalf
of the Lenders, none of which investigations shall diminish any Lender’s right
to rely on such representations and warranties.  All obligations of the Borrower
or any other Loan Party provided for in Sections 2.11, 2.12, 2.14(c), 9.01 and
9.02 and all of the obligations of the Lenders in Section 8.05 shall survive any
termination of this Agreement and repayment in full of the Obligations.

Section 9.06Binding Effect.  This Agreement shall become effective as provided
in Section 3.01(a), and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Agents, and each Lender and their respective
successors and assigns.

Section 9.07Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Borrower nor
any other Loan Party may assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender, and no Lender may assign or otherwise transfer any of its
rights or obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section, or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

(b)Assignment by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Advances at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:

(i)Minimum Amounts.  

(A)in the case of an assignment of the entire remaining amount of the assigning

 

--------------------------------------------------------------------------------

 

Lender’s Commitment and/or the Advances at the time owing to it or
contemporaneous assignments to related Approved Funds that equal at least the
amount specified in paragraph (b)(i)(B) of this Section in the aggregate or in
the case of an assignment to a Lender, an Affiliate of a Lender or an Approved
Fund, no minimum amount need be assigned; and

(B)in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Advances
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Advances of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Acceptance with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Acceptance, as of
the Trade Date) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no as no Default or Event of Default has
occurred and is continuing, the Borrower otherwise consents (each such consent
not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Advance or the Commitment
assigned.

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

(A)the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender or an Affiliate of a Lender; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within 10
days after having received notice thereof;  

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments to a Person that is not a
Lender; and

(C)the consent of the Issuing Lender and Swing Line Lender shall be required for
any assignment to a Person that is not a Lender.

(iv)Assignment and Acceptance.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment.  The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made to (A)
the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi)No Assignment to Natural Persons.  No such assignment shall be made to a
natural Person.

(vii)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in

 

--------------------------------------------------------------------------------

 

addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Advances previously requested but not funded by the Defaulting Lender,
to each of which the applicable assignee and assignor hereby irrevocably
consent), to (x) pay and satisfy in full all payment liabilities then owed by
such Defaulting Lender to the Administrative Agent, the Issuing Lender, the
Swing Line Lender and each other Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) its full pro rata share of
all Advances and participations in Letters of Credit and Swing Line Advances in
accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the event
that any assignment of rights and obligations of any Defaulting Lender hereunder
shall become effective under applicable Legal Requirement without compliance
with the provisions of this paragraph, then the assignee of such interest shall
be deemed to be a Defaulting Lender for all purposes of this Agreement until
such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.12, 9.01, 9.02 and 9.03 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c)Register.  The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at its address referred to in Section 9.09
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Advances owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.  The
Borrower hereby agrees that the Administrative Agent acting as its agent solely
for the purpose set forth above in this clause (c), shall not subject the
Administrative Agent to any fiduciary or other implied duties, all of which are
hereby waived by the Borrower.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Advances owing to it); provided that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, and (iii) the Borrower, the Administrative
Agent, the Issuing Lender and Lenders shall continue to deal solely and directly
with such Lender in connection with

 

--------------------------------------------------------------------------------

 

such Lender’s rights and obligations under this Agreement.  For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Section 9.02(a)
with respect to any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (a), (b), (c) or
(d) of this Section 9.07 (that adversely affects such Participant).  The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.11, 2.12 and 2.14 (subject to the requirements and limitations
therein, including the requirements under Section 2.14(g) (it being understood
that the documentation required under Section 2.14(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Section 2.15 as if it were an assignee under paragraph (b) of this Section; and
(B) shall not be entitled to receive any greater payment under Sections 2.12 or
2.14, with respect to any participation, than its participating Lender would
have been entitled to receive.  Each Lender that sells a participation agrees,
at the Borrower’s request and expense, to use reasonable efforts to cooperate
with the Borrower to effectuate the provisions of Section 2.15 with respect to
any Participant.  To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 7.04 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.13(e) as though it were
a Lender.  Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Advances or other obligations
under the Loan Documents (the “Participant Register”); provided that no Lender
shall have any obligation to disclose all or any portion of the Participant
Register (including the identity of any Participant or any information relating
to a Participant’s interest in any commitments, loans, letters of credit or its
other obligations under any Loan Document) to any Person except to the extent
that such disclosure is necessary to establish that such commitment, loan,
letter of credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations.  The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.  The Borrower hereby
agrees that each Lender acting as its agent solely for the purpose set forth
above in this clause (d), shall not subject such Lender to any fiduciary or
other implied duties, all of which are hereby waived by the Borrower.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

Section 9.08Confidentiality.  Each Lender Party agree to keep confidential any
information furnished or made available to it by any Loan Party pursuant to this
Agreement and identified by such Loan Party as proprietary or confidential;
provided that nothing herein shall prevent any Lender Party from disclosing such
information (a) to any other Lender Party or any Affiliate of any Lender Party,
or any officer, director, employee, agent, or advisor of any Lender Party or
Affiliate of any Lender Party the “Representatives”) for purposes of
administering, negotiating, considering, processing, implementing, syndicating,
assigning, or evaluating the credit facilities provided herein and the
transactions contemplated hereby (it being understood that the Representative to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such Information

 

--------------------------------------------------------------------------------

 

confidential), (b) to any other Person if directly incidental to the
administration of the credit facilities provided herein, (c) as required by any
Legal Requirement (it being understood that the Person to whom such disclosure
is made will be informed of the confidential nature of such information and
instructed to keep such Information confidential), (d) upon the order of any
court or administrative agency, (e) upon the request or demand of any regulatory
agency or authority, (f) that is or becomes available to the public or that is
or becomes available to any Lender Party other than as a result of a disclosure
by any other Lender Party prohibited by this Agreement, (g) in connection with
any litigation relating to this Agreement or any other Loan Document to which
such Lender Party or any of its Affiliates may be a party, (h) to the extent
necessary in connection with the exercise of any right or remedy under this
Agreement or any other Loan Document, and (i) to any actual or proposed
participant or assignee, in each case, subject to provisions similar to those
contained in this Section 9.08.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, nothing in this Agreement shall (a) restrict any Lender Party
from providing information to any bank or other regulatory or governmental
authorities, including the Federal Reserve Board and its supervisory staff; (b)
require or permit any Lender Party to disclose to any Loan Party that any
information will be or was provided to the Federal Reserve Board or any of its
supervisory staff; or (c) require or permit any Lender Party to inform any Loan
Party of a current or upcoming Federal Reserve Board examination or any
nonpublic Federal Reserve Board supervisory initiative or action.  Any Person
required to maintain the confidentiality of information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord to its own
confidential information.

Section 9.09Notices, Etc.  

(a)All notices and other communications (other than Notices of Borrowing and
Notices of Conversion or Continuation, which are governed by Article II of this
Agreement) shall be in writing and hand delivered with written receipt,
telecopied, sent by facsimile (with a hard copy sent as otherwise permitted in
this Section 9.09), sent by a nationally recognized overnight courier, or sent
by certified mail, return receipt requested as follows: if to a Loan Party, as
specified on Schedule II, if to the Swing Line Lender, the Agents or the Issuing
Lender, at its credit contact specified under its name on Schedule II, and if to
any Lender at is credit contact specified in its Administrative
Questionnaire.  Each party may change its notice address by written notification
to the other parties.  All such notices and communications shall be effective
when delivered, except that notices and communications to any Agent, any Lender,
the Swing Line Lender or the Issuing Lender pursuant to Article II shall not be
effective until received and, in the case of facsimile, such receipt is
confirmed by such Agent, the Swing Line Lender, such Lender or Issuing Lender,
as applicable, verbally or in writing.

(b)Platform.

(i)Each Loan Party agrees that the Administrative Agent may, but shall not be
obligated to, make the Communications (as defined below) available to the
Issuing Lender and the other Lenders by posting the Communications on Debt
Domain, Intralinks, Syndtrak or a substantially similar electronic transmission
system (the “Platform”).

(ii)The Platform is provided “as is” and “as available.”  The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications.  No warranty
of any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform.  In no
event shall the Administrative Agent or any

 

--------------------------------------------------------------------------------

 

of its Related Parties (collectively, the “Agent Parties”) have any liability to
the Borrower or the other Loan Parties, any Lender or any other Person or entity
for damages of any kind, including, without limitation, direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of the Borrower’s, any Loan Party’s or
the Administrative Agent’s transmission of communications through the
Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed to the Administrative Agent, any Lender or any
Issuing Lender by means of electronic communications pursuant to this Section,
including through the Platform.

Section 9.10Usury Not Intended.  It is the intent of each Loan Party and each
Lender Party in the execution and performance of this Agreement and the other
Loan Documents to contract in strict compliance with applicable usury laws,
including conflicts of law concepts, governing the Advances of each Lender
including such applicable Legal Requirements of the State of New York, if any,
and the United States of America from time to time in effect, and any other
jurisdiction whose laws may be mandatorily applicable to such Lender
notwithstanding the other provisions of this Agreement.  In furtherance thereof,
the Lender Parties and the Loan Parties stipulate and agree that none of the
terms and provisions contained in this Agreement or the other Loan Documents
shall ever be construed to create a contract to pay, as consideration for the
use, forbearance or detention of money, interest at a rate in excess of the
Maximum Rate and that for purposes of this Agreement “interest” shall include
the aggregate of all charges which constitute interest under such laws that are
contracted for, charged or received under this Agreement; and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Advances, include amounts
which by applicable Legal Requirement are deemed interest which would exceed the
Maximum Rate, then such excess shall be deemed to be a mistake and each Lender
receiving same shall credit the same on the principal of its Advances (or if
such Advances shall have been paid in full, refund said excess to the
Borrower).  In the event that the maturity of the Advances are accelerated by
reason of any election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted
prepayment, then such consideration that constitutes interest may never include
more than the Maximum Rate, and excess interest, if any, provided for in this
Agreement or otherwise shall be canceled automatically as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited on the
applicable Advances (or, if the applicable Advances shall have been paid in
full, refunded to the Borrower of such interest).  In determining whether or not
the interest paid or payable under any specific contingencies exceeds the
Maximum Rate, the Loan Parties and the Lenders shall to the maximum extent
permitted under applicable Legal Requirement amortize, prorate, allocate and
spread in equal parts during the period of the full stated term of the
Obligations all amounts considered to be interest under applicable Legal
Requirement at any time contracted for, charged, received or reserved in
connection with the Obligations.  The provisions of this Section shall control
over all other provisions of this Agreement or the other Loan Documents which
may be in apparent conflict herewith.

Section 9.11Usury Recapture.  In the event the rate of interest chargeable under
this Agreement or any other Loan Document at any time is greater than the
Maximum Rate, the unpaid principal amount of the Advances shall bear interest at
the Maximum Rate until the total amount of interest paid or accrued on the
Advances equals the amount of interest which would have been paid or accrued on
the Advances if the stated rates of interest set forth in this Agreement or
applicable Loan Document had at all times been in effect. In the event, upon
payment in full of the Advances, the total amount of interest paid or accrued
under the terms of this Agreement and the Advances is less than the total amount
of interest which would have been paid or accrued if the rates of interest set
forth in this Agreement had, at all times, been in effect, then the Borrower
shall, to the extent permitted by applicable Legal Requirement, pay the
Administrative Agent for the account of the Lenders an amount equal to the
difference between (i) the lesser of (A) the amount of interest which would have
been charged on its

 

--------------------------------------------------------------------------------

 

Advances if the Maximum Rate had, at all times, been in effect and (B) the
amount of interest which would have accrued on its Advances if the rates of
interest set forth in this Agreement had at all times been in effect and
(ii) the amount of interest actually paid under this Agreement on its
Advances.  In the event the Lenders ever receive, collect or apply as interest
any sum in excess of the Maximum Rate, such excess amount shall, to the extent
permitted by law, be applied to the reduction of the principal balance of the
Advances, and if no such principal is then outstanding, such excess or part
thereof remaining shall be paid to the Borrower.

Section 9.12Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to any Lender Party, or any Lender Party exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by any
Lender Party in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender Party severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate in effect from time to time,
in the applicable currency of such recovery or payment.  The obligations of the
Lenders, the Swing Line Lender and the Issuing Lender under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

Section 9.13Governing Law; Service of Process.  This Agreement, the Notes and
the other Loan Documents (unless otherwise expressly provided therein) shall be
deemed a contract under, and shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York without regard to conflicts
of laws principles (other than Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York).  Each Letter of Credit shall be
governed by either (i) the Uniform Customs and Practice for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600, or (ii)
the International Standby Practices (ISP98), International Chamber of Commerce
Publication No. 590, in either case, including any subsequent revisions thereof
approved by a Congress of the International Chamber of Commerce and adhered to
by the Issuing Lender.  The Borrower hereby agrees that service of copies of the
summons and complaint and any other process which may be served in any such
action or proceeding may be made by mailing or delivering a copy of such process
to the Borrower at the address set forth for the Borrower in this
Agreement.  Nothing in this Section shall affect the rights of any Lender to
serve legal process in any other manner permitted by the law or affect the right
of any Lender to bring any action or proceeding against the Borrower or its
Property in the courts of any other jurisdiction.

Section 9.14Submission to Jurisdiction.  The Borrower and each other Loan Party
irrevocably and unconditionally agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
the Collateral Agent, any Lender, the Issuing Lender, the Swing Line Lender, any
of their Affiliates, or any of their respective directors, officers, employees,
partners, representatives, advisors or agents, or any of their respective heirs,
successors, or assigns in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in the City and County of New York,
and of the United States District Court of the Southern District of New York,
and any appellate court from any thereof, and each of the parties hereto
irrevocably and unconditionally submits to the jurisdiction of such courts and
agrees that all claims in respect of any such action, litigation or proceeding
may be heard and determined in such New York State court or, to the fullest
extent permitted by applicable Legal Requirements, in such

 

--------------------------------------------------------------------------------

 

federal court.  Each of the parties hereto agrees that a final judgment in any
such action, litigation or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Legal Requirement.  Nothing in this Agreement or in any other Loan
Document shall affect any right that the Administrative Agent, the Collateral
Agent, any Lender, the Issuing Lender or the Swing Line Lender may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or any other Loan Party or its properties in
the courts of any jurisdiction.  The parties hereto hereby agree that service of
any process, summons, notice or document by registered mail addressed to the
applicable parties will be effective service of process against such party for
any action or proceeding relating to any such dispute.  The Borrower and each
other Loan Party hereto hereby irrevocably and unconditionally waives, to the
fullest extent permitted by applicable Legal Requirement, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement in any court referred to in this
Section 9.14.  The Borrower and each other Loan Party hereby agrees that
Sections 5-1401 and 5-1402 of the General Obligations Law of the State of New
York shall apply to this Agreement and irrevocably waives, to the fullest extent
permitted by applicable Legal Requirement, the defense of any inconvenient forum
to the maintenance of such action or proceeding in any such court.

Section 9.15Electronic Execution of Assignments.  Electronic Execution of
Assignments.  The words “execution,” “signed,” “signature,” and words of like
import in any Assignment and Acceptance shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

Section 9.16Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement.

Section 9.17Waiver of Jury.  THE BORROWER, THE LENDERS, THE ISSUING LENDER, AND
THE AGENTS HEREBY ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED BY AND HAVE
CONSULTED WITH COUNSEL OF THEIR CHOICE, AND HEREBY KNOWINGLY, VOLUNTARILY,
INTENTIONALLY, AND IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN
RESPECT OF ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY.

Section 9.18Indenture Intercreditor Agreement.  Each Agent is hereby authorized
on behalf of the Lenders for the Lenders and its Affiliates that are Secured
Parties to enter into the Indenture Intercreditor Agreement.  A copy of the
Indenture Intercreditor Agreement is attached hereto as Exhibit L.  Each Lender
and each other Secured Party (by receiving the benefits thereunder and of the
Collateral) acknowledges and agrees to the terms of the Indenture Intercreditor
Agreement and agrees that the terms thereof shall be binding on such Secured
Party and its successors and assigns, as if it were a party thereto.

Section 9.19Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this Agreement in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable under
this Section 9.19 for the maximum amount of such liability that can be hereby
incurred without

 

--------------------------------------------------------------------------------

 

rendering its obligations under this Section 9.19, or otherwise under this
Agreement, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until the termination of all Commitments and payment in full of all Obligations
(other than contingent indemnification obligations) and the expiration or
termination of all Letters of Credit (other than Letters of Credit as to which
other arrangements satisfactory to the Administrative Agent and the Issuing
Lender have been made).  Each Qualified ECP Guarantor intends that this Section
9.19 constitute, and this Section 9.19 shall be deemed to constitute, a
“keepwell, support, or other agreement” for the benefit of each other Loan Party
for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

Section 9.20USA Patriot Act.  Each Lender that is subject to the Patriot Act and
the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the Patriot Act it
is required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot Act.

Section 9.21Flood Insurance Regulations.  Wells Fargo has adopted internal
policies and procedures that address requirements placed on federally regulated
lenders under the Flood Insurance Regulations (defined below).  If applicable,
Wells Fargo, as administrative agent, will post on the applicable electronic
platform (or otherwise distribute to each Lender) documents that it receives in
connection with the Flood Insurance Regulations; however, Wells Fargo reminds
each Lender and Participant that, pursuant to the Flood Insurance Regulations,
each federally regulated lender (whether acting as a Lender or Participant) is
responsible for assuring its own compliance with the Flood Insurance
Regulations.  Notwithstanding the foregoing or any other provision in this
Agreement to the contrary, in no event is any Building (as defined in the
applicable Flood Insurance Regulation) or Manufactured (Mobile) Home (as defined
in the applicable Flood Insurance Regulation) included in the definition of
"Collateral" and no Building or Manufactured (Mobile) Home is intended to be
encumbered by any Mortgage.  As used herein, "Flood Insurance Regulations" shall
mean (a) the National Flood Insurance Act of 1968 as now or hereafter in effect
or any successor statute thereto, (b) the Flood Disaster Protection Act of 1973
as now or hereafter in effect or any successor statue thereto, (c) the National
Flood Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same
may be amended or recodified from time to time, and (d) the Flood Insurance
Reform Act of 2004 and any regulations promulgated thereunder.

Section 9.22Amendment and Restatement.  The Borrower, the Lenders, the Issuing
Lender, the Swing Line Lender, the Collateral Agent, and the Administrative
Agent have agreed that this Agreement is an amendment and restatement of the
Existing Credit Agreement in its entirety, and this Agreement is not a novation
of the Existing Credit Agreement.  All the rights, titles, liens, security
interests, and assignments securing the Obligations (as defined in the Existing
Credit Agreement) shall secure the Obligations, insofar and only insofar as the
same cover the Collateral, and all liens, security interests, and assignments
against the Collateral securing the Obligations (as defined in the Existing
Credit Agreement) are hereby renewed, extended, and modified to secure the
Obligations.

Section 9.23Release of Parent from Guaranty and Release of Liens on Equity
Interests issued by Borrower.  Effective as of the date hereof: (a)(i) the
obligations of Parent under any guaranty of any Secured Obligations are hereby
released, terminated and no longer of any force and effect (except for those
obligations that expressly survive the termination of the applicable agreement
or guaranty) and (ii) all assets of Parent which constitute Collateral
(including the Equity Interests of the Borrower as a subsidiary of the Parent)
are hereby released from the Liens created under the Security Instruments.  It
is understood and agreed that the releases provided in this Section 9.23 (i)
shall not release any guarantor

 

--------------------------------------------------------------------------------

 

other than Parent as expressly provided above, and (ii) as to the Liens created
under the Security Instruments, are partial releases only which are expressly
limited to the assets described above in this Section 9.23 and shall not release
any other assets of any other obligor or grantor from the Liens created under
the Security Instruments, and (b) the Lenders hereby consent to the Collateral
Agent’s release of its Lien on, and the assignment of production associated
with, the Oil and Gas Properties located in Leon County, Texas, or Robertson,
County, Texas, and owned by Gastar Exploration Texas, LP on the date hereof,
which release is to be made on the date hereof.  NOTWITHSTANDING ANYTHING HEREIN
TO THE CONTRARY, the releases provided in this Section 9.23 shall not affect,
and shall not be a release of, (x) any obligations of the Parent or any Liens
granted by the Parent which may arise after the date hereof should the Parent
become a Guarantor or (y) any other Liens granted to the Collateral Agent by any
Loan Party in effect on the date hereof or hereafter arising.

Section 9.24Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b)the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.

Section 9.25Integration.  THIS WRITTEN AGREEMENT AND THE LOAN DOCUMENTS, AS
DEFINED IN THIS AGREEMENT, REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND
SUPERSEDE ALL PRIOR UNDERSTANDINGS AND AGREEMENTS, WHETHER WRITTEN OR ORAL,
RELATING TO THE TRANSACTIONS PROVIDED FOR HEREIN AND THEREIN.  ADDITIONALLY,
THIS AGREEMENT AND THE LOAN DOCUMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.

In executing this agreement, each Loan Party hereto hereby warrants and
represents it is not relying on any statement or representation other than those
in this agreement and is relying upon its own judgment and advice of its
attorneys.

[Remainder of this page intentionally left blank.  Signature page follows.]

 

 

--------------------------------------------------------------------------------

 

EXECUTED as of the date first above written.

BORROWER:

GASTAR EXPLORATION USA, INC.,

a Delaware corporation

 

 

By:

Michael A. Gerlich

Vice President, Secretary and

Treasurer

 




 

--------------------------------------------------------------------------------

 

ADMINISTRATIVE AGENT/COLLATERAL AGENT/ISSUING LENDER/SWING LINE LENDER/LENDER:

 

WELLS FARGO BANK,
NATIONAL ASSOCIATION,

as Administrative Agent, Issuing Lender, Swing Line Lender, Collateral Agent and
Lender

 

By:

Stephanie Harrell

Assistant Vice President


 

 

 

--------------------------------------------------------------------------------

 

LENDER:

 

COMERICA BANK,

as a Lender

 

By:

Brenton D. Bellamy

Assistant Vice President


 




 

--------------------------------------------------------------------------------

 

LENDER:

 

IBERIABANK,

as a Lender

 

By:
Name:
Title:

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE I

PRICING GRID

 

[Reserved]

 

 

--------------------------------------------------------------------------------

 

SCHEDULE II

NOtice information and commitments

Each of the commitments to lend set forth herein is governed by the terms of the
Credit Agreement which provides for, among other things, borrowing base
limitations which may restrict the Borrower’s ability to request (and the
Lenders’ obligation to provide) Credit Extensions to a maximum amount which is
less than the commitments set forth in this Schedule II.

Administrative Agent/Collateral Agent/Issuing Lender/Swing Line Lender:

Wells Fargo Bank, National Association
1525 West WT Harris Boulevard – 1B1
Charlotte, North Carolina 28262
Attention: Agency Services Manager
Facsimile: (704) 715-0017

with a copy to:

Wells Fargo Bank, National Association
1000 Louisiana, 9th Floor
MAC T0002-090
Houston, Texas  77002
Attention:  Lila Jordan
Facsimile: (713) 319-1880

Borrower:

Gastar Exploration Inc.
1331 Lamar Street, Suite 650
Houston, Texas 77010
Attention: Michael Gerlich
Facsimile: (713) 739-0458

Lenders:

Commitments

Percentage of Total

Wells Fargo Bank, National Association

$125,000,000

25.00%

Comerica Bank

$100,000,000

20.00%

IBERIABANK

$87,500,000

17.50%

ING Capital LLC

$100,000,000

20.00%

Barclays Bank PLC

$87,500,000

17.50%

Total:

$500,000,000

100.000000%

 

 

 